Exhibit 10.1

 

Loan Number: 1003467

 

[g237341kg01i001.gif]

EXECUTION COPY

 

TERM LOAN AGREEMENT

 

Dated as of December 16, 2010

 

by and among

 

COMMONWEALTH REIT,

 

as Borrower,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 12.6.,

 

as Lenders,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

Each of

COMPASS BANK,

REGIONS BANK

and

ROYAL BANK OF CANADA,

 

as Syndication Agents,

 

and

 

WELLS FARGO SECURITIES, LLC

 

as Sole Arranger and

 

Sole Bookrunner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I. Definitions

 

1

 

 

 

Section 1.1. Definitions

 

1

Section 1.2. General; References to Eastern Time

 

21

 

 

 

Article II. Credit Facility

 

22

 

 

 

Section 2.1. Term Loans

 

22

Section 2.2. Rates and Payment of Interest on Loans

 

23

Section 2.3. Number of Interest Periods

 

23

Section 2.4. Repayment of Loans

 

24

Section 2.5. Prepayments

 

24

Section 2.6. Continuation

 

24

Section 2.7. Conversion

 

25

Section 2.8. Notes

 

25

Section 2.9. Additional Loans

 

25

Section 2.10. Funds Transfer Disbursements

 

26

 

 

 

Article III. Payments, Fees and Other General Provisions

 

27

 

 

 

Section 3.1. Payments

 

27

Section 3.2. Pro Rata Treatment

 

28

Section 3.3. Sharing of Payments, Etc.

 

28

Section 3.4. Several Obligations

 

28

Section 3.5. Fees

 

29

Section 3.6. Computations

 

29

Section 3.7. Usury

 

29

Section 3.8. Statements of Account

 

29

Section 3.9. Defaulting Lenders

 

30

Section 3.10. Taxes; Foreign Lenders

 

31

 

 

 

Article IV. Yield Protection, Etc.

 

33

 

 

 

Section 4.1. Additional Costs; Capital Adequacy

 

33

Section 4.2. Suspension of LIBOR Loans

 

34

Section 4.3. Illegality

 

34

Section 4.4. Compensation

 

35

Section 4.5. Treatment of Affected Loans

 

35

Section 4.6. Affected Lenders

 

36

Section 4.7. Change of Lending Office

 

36

Section 4.8. Assumptions Concerning Funding of LIBOR Loans

 

36

 

 

 

Article V. Conditions Precedent

 

37

 

 

 

Section 5.1. Initial Conditions Precedent

 

37

Section 5.2. Conditions Precedent to All Loans

 

39

 

 

 

Article VI. Representations and Warranties

 

39

 

 

 

Section 6.1. Representations and Warranties

 

39

Section 6.2. Survival of Representations and Warranties, Etc.

 

45

 

 

 

Article VII. Affirmative Covenants

 

45

 

 

 

Section 7.1. Preservation of Existence and Similar Matters

 

45

Section 7.2. Compliance with Applicable Law and Material Contracts

 

46

 

i

--------------------------------------------------------------------------------


 

Section 7.3. Maintenance of Property

 

46

Section 7.4. Conduct of Business

 

46

Section 7.5. Insurance

 

46

Section 7.6. Payment of Taxes and Claims

 

46

Section 7.7. Books and Records; Inspections

 

47

Section 7.8. Use of Proceeds

 

47

Section 7.9. Environmental Matters

 

47

Section 7.10. Further Assurances

 

48

Section 7.11. REIT Status

 

48

Section 7.12. Exchange Listing

 

48

Section 7.13. Guarantors

 

48

 

 

 

Article VIII. Information

 

49

 

 

 

Section 8.1. Quarterly Financial Statements

 

49

Section 8.2. Year-End Statements

 

49

Section 8.3. Compliance Certificate

 

49

Section 8.4. Other Information

 

50

Section 8.5. Electronic Delivery of Certain Information

 

51

Section 8.6. Public/Private Information

 

52

Section 8.7. USA Patriot Act Notice; Compliance

 

52

 

 

 

Article IX. Negative Covenants

 

53

 

 

 

Section 9.1. Financial Covenants

 

53

Section 9.2. Negative Pledge

 

54

Section 9.3. Restrictions on Intercompany Transfers

 

54

Section 9.4. Merger, Consolidation, Sales of Assets and Other Arrangements

 

55

Section 9.5. Plans

 

55

Section 9.6. Fiscal Year

 

56

Section 9.7. Modifications of Organizational Documents and Material Contracts

 

56

Section 9.8. Transactions with Affiliates

 

56

Section 9.9. Environmental Matters

 

56

Section 9.10. Derivatives Contracts

 

56

 

 

 

Article X. Default

 

57

 

 

 

Section 10.1. Events of Default

 

57

Section 10.2. Remedies Upon Event of Default

 

60

Section 10.3. Marshaling; Payments Set Aside

 

61

Section 10.4. Allocation of Proceeds

 

61

Section 10.5. Performance by Administrative Agent

 

62

Section 10.6. Rights Cumulative

 

62

 

 

 

Article XI. The Administrative Agent

 

62

 

 

 

Section 11.1. Appointment and Authorization

 

62

Section 11.2. Wells Fargo as Lender

 

63

Section 11.3. Approvals of Lenders

 

63

Section 11.4. Notice of Events of Default

 

64

Section 11.5. Administrative Agent’s Reliance

 

64

Section 11.6. Indemnification of Administrative Agent

 

65

Section 11.7. Lender Credit Decision, Etc.

 

65

Section 11.8. Successor Administrative Agent

 

66

Section 11.9. Titled Agents

 

67

 

ii

--------------------------------------------------------------------------------


 

Article XII. Miscellaneous

 

67

 

 

 

Section 12.1. Notices

 

67

Section 12.2. Expenses

 

68

Section 12.3. Stamp, Intangible and Recording Taxes

 

69

Section 12.4. Setoff

 

69

Section 12.5. Litigation; Jurisdiction; Other Matters; Waivers

 

69

Section 12.6. Successors and Assigns

 

70

Section 12.7. Amendments and Waivers

 

73

Section 12.8. Nonliability of Administrative Agent and Lenders

 

75

Section 12.9. Confidentiality

 

75

Section 12.10. Indemnification

 

76

Section 12.11. Termination; Survival

 

77

Section 12.12. Severability of Provisions

 

78

Section 12.13. GOVERNING LAW

 

78

Section 12.14. Counterparts

 

78

Section 12.15. Obligations with Respect to Loan Parties

 

78

Section 12.16. Independence of Covenants

 

78

Section 12.17. Limitation of Liability

 

78

Section 12.18. Entire Agreement

 

79

Section 12.19. Construction

 

79

Section 12.20. Headings

 

79

Section 12.21. LIABILITY OF TRUSTEES, ETC.

 

79

 

SCHEDULE I

Commitments

SCHEDULE 1.1.(b)

List of Loan Parties

SCHEDULE 6.1.(b)

Ownership Structure

SCHEDULE 6.1.(f)

Title to Properties; Liens

SCHEDULE 6.1.(g)

Indebtedness and Guaranties

SCHEDULE 6.1.(h)

Material Contracts

SCHEDULE 6.1.(i)

Litigation

SCHEDULE 6.1.(s)

Affiliate Transactions

SCHEDULE 6.1.(t)

Intellectual Property

SCHEDULE 6.1.(z)

Unencumbered Assets; Unencumbered Mortgage Notes

 

 

EXHIBIT A

Form of Assignment and Assumption Agreement

EXHIBIT B

Form of Guaranty

EXHIBIT C

Form of Notice of Borrowing

EXHIBIT D

Form of Notice of Continuation

EXHIBIT E

Form of Notice of Conversion

EXHIBIT F

Form of Note

EXHIBIT G

Form of Transfer Authorizer Designation Form

EXHIBIT H

Form of Opinion of Counsel

EXHIBIT I

Form of Compliance Certificate

 

iii

--------------------------------------------------------------------------------


 

THIS TERM LOAN AGREEMENT (this “Agreement”) dated as of December 16, 2010 by and
among COMMONWEALTH REIT, a real estate investment trust organized under the laws
of the State of Maryland and formerly known as HRPT Properties Trust (the
“Borrower”), each of the financial institutions initially a signatory hereto
together with their successors and assignees under Section 12.6. (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), each of COMPASS BANK, REGIONS BANK and ROYAL BANK OF
CANADA, as Syndication Agents (each a “Syndication Agent”), and WELLS FARGO
SECURITIES, LLC, as Sole Arranger and Sole Bookrunner (the “Arranger”).

 

WHEREAS, the Administrative Agent and the Lenders desire to make available to
the Borrower term loans in an aggregate amount of $400,000,000, on the terms and
conditions contained herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

ARTICLE I. DEFINITIONS

 

Section 1.1.  Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 4.1.(b).

 

“Adjusted EBITDA” means, with respect to any period of time, EBITDA of the
Borrower and its Subsidiaries determined on a consolidated basis for such period
less Capital Expenditures Reserves for all Properties for such period.

 

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders,

 

--------------------------------------------------------------------------------


 

directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.

 

“Applicable Margin” means the percentage rate set forth below corresponding to
the Level (each a “Level”) into which the Borrower’s Credit Rating then falls. 
As of the Agreement Date, the Applicable Margin is determined based on Level 2. 
Any change in the Borrower’s Credit Rating which would cause it to move to a
different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower in accordance with Section 8.4.(m) that the
Borrower’s Credit Rating has changed; provided, however, if the Borrower has not
delivered the notice required by such Section but the Administrative Agent
becomes aware that the Borrower’s Credit Rating has changed, then the
Administrative Agent may, in its sole discretion, adjust the Level effective as
of the first day of the first calendar month following the date the
Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed. During any period that the Borrower has received two Credit Ratings
that are not equivalent, the Applicable Margin shall be determined based on the
Level corresponding to the higher of such two Credit Ratings.  During any period
for which the Borrower has received a Credit Rating from only one Rating Agency,
then the Applicable Margin shall be determined based on such Credit Rating. 
During any period that the Borrower has not received a Credit Rating from any
Rating Agency, then the Applicable Margin shall be determined based on Level 4.
The provisions of this definition shall be subject to Section 2.2.(c).

 

Level

 

Borrower’s Credit
Rating (S&P/Moody’s)

 

Applicable Margin

 

1

 

BBB+/Baa1

 

1.80

%

2

 

BBB/Baa2

 

2.00

%

3

 

BBB-/Baa3

 

2.20

%

4

 

Lower than BBB-/Baa3

 

2.95

%

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

 

“Asset Under Development” means, as of any date of determination, any Property
owned by the Borrower or any of its Subsidiaries on which the construction of
new income-producing improvements has been commenced and is continuing, with
both the land and the improvements under construction thereon which comprise
such Property to be valued at the fully-budgeted cost, as determined in
accordance with GAAP. In the event of construction of an addition or expansion
to an existing income producing Property, only the addition or expansion shall
be considered an Asset Under Development.

 

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).

 

“Base Rate Loan” means any portion of a Loan bearing interest at a rate based on
the Base Rate.

 

2

--------------------------------------------------------------------------------


 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Borrower Information” has the meaning given that term in Section 2.2.(c).

 

“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (b) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollars are
carried on in the London interbank market.  Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.

 

“Business Management Agreement” means that certain Business Management Agreement
dated as of June 8, 2009 by and between the Borrower and RMR.

 

“Capital Expenditure Reserves” means, with respect to: (a) an Office Property
and for a given period, an amount equal to (i) the aggregate rentable square
footage of all completed space of such Office Property, times (ii) $0.50, times
(iii) the number of days in such period, divided by (iv) 365; and (b) an
Industrial Property and for a given period, an amount equal to (i) the aggregate
rentable square footage of all completed space of such Industrial Property,
times (ii) $0.10, times (iii) the number of days in such period, divided by
(iv) 365; provided, however that no Capital Expenditure Reserves shall be
required with respect to any portion of an Office Property or an Industrial
Property which is net leased to a third party.

 

“Capitalization Rate” means 8.75%.

 

“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets

 

3

--------------------------------------------------------------------------------


 

of at least $500,000,000 and at least 85% of whose assets consist of securities
and other obligations of the type described in clauses (a) through (d) above.

 

“Commitment” means, as to each Lender, such Lender’s obligation to make a Loan
pursuant to Section 2.1. in an amount up to, but not exceeding the amount set
forth for such Lender on Schedule I as such Lender’s “Commitment Amount”.

 

“Compliance Certificate” has the meaning given that term in Section 8.3.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.6.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.7.

 

“Credit Event” means any of the following: (a) the making of any Loan, (b) the
Conversion of a Base Rate Loan into a LIBOR Loan, and (c) the Continuation of a
LIBOR Loan.

 

“Credit Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the unpaid principal amount of such Lender’s Loan to (b) the
aggregate unpaid principal amount of all Loans.

 

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

 

“Debt Service” means, for any period, the sum of: (a) Interest Expense of the
Borrower and its Subsidiaries determined on a consolidated basis for such period
and (b) all regularly scheduled payments made with respect to Indebtedness of
the Borrower and its Subsidiaries during such period, other than any balloon,
bullet or similar principal payment which repays such Indebtedness in full.

 

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means any Lender that (a) has failed to fund (or has failed,
within 3 Business Days after request by the Administrative Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund) any portion of a Loan required to be funded by it hereunder within one
Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless such amount is the subject of a good faith dispute,
(c) has notified the Borrower, the Administrative Agent or any other Lender in
writing that, or has made a public statement to the effect that, it does not
intend to comply with any of its funding obligations under this Agreement, or
(d) has become or is (i) insolvent or (ii) the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment.

 

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered

 

4

--------------------------------------------------------------------------------


 

into by the Borrower or any of its Subsidiaries (i) which is a rate swap
transaction, swap option, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, credit protection
transaction, credit swap, credit default swap, credit default option, total
return swap, credit spread transaction, repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction, securities lending
transaction, weather index transaction or forward purchase or sale of a
security, commodity or other financial instrument or interest (including any
option with respect to any of these transactions) or (ii) which is a type of
transaction that is similar to any transaction referred to in clause (i) above
that is currently, or in the future becomes, recurrently entered into in the
financial markets (including terms and conditions incorporated by reference in
such agreement) and which is a forward, swap, future, option or other derivative
on one or more rates, currencies, commodities, equity securities or other equity
instruments, debt securities or other debt instruments, economic indices or
measures of economic risk or value, or other benchmarks against which payments
or deliveries are to be made, and (b) any combination of these transactions.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any thereof).

 

“Developable Property” means (a) any Property on which there are no improvements
(excluding land which is leased under a net lease to a third party) or (b) any
Property (or portion thereof) acquired by the Borrower or any Subsidiary for the
purpose of being developed by the Borrower or any Subsidiary.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“EBITDA” means, with respect to a Person for a given period and without
duplication, the sum of (a) net income (or loss) of such Person for such period
determined on a consolidated basis exclusive  of the following (but only to the
extent included in the determination of such net income (loss) for such period):
(i) depreciation and amortization; (ii) interest expense; (iii) income tax
expense; (iv) extraordinary or nonrecurring items, including without limitation,
gains and losses from the sale of operating Properties (but not from the sale of
Properties developed for the purpose of sale); and (v) in the case of Borrower
and its Subsidiaries, equity in the earnings (or loss) of GOV and other
Unconsolidated Affiliates; plus (b) in the case of the Borrower and its
Subsidiaries cash dividends (other than extraordinary cash dividends or
distributions) received by the Borrower or its Subsidiaries from GOV during such
period; plus (c) such Person’s pro rata share of EBITDA of its Unconsolidated
Affiliates. Straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to FASB ASC 805 shall be disregarded in the
determination of EBITDA (to the extent such adjustments would otherwise have
been included in the determination of EBITDA).  For purposes of this definition,
nonrecurring items shall be deemed to include (x) gains and losses on early
extinguishment of Indebtedness, (y) non-cash severance and other non-cash
restructuring charges and (z) transaction costs of acquisitions not permitted to
be capitalized pursuant to GAAP.

 

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived.

 

5

--------------------------------------------------------------------------------


 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent  (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the  receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a

 

6

--------------------------------------------------------------------------------


 

determination that a Multiemployer Plan is, or is expected to be, insolvent
(within the meaning of Section 4245 of ERISA), in reorganization (within the
meaning of Section 4241 of ERISA), or in “critical” status (within the meaning
of Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other  than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Subsidiary” means any Subsidiary (a) which holds title to assets which
are or are to become collateral for any Secured Indebtedness of such Subsidiary,
is an owner of the Equity Interests of a Subsidiary holding title to such assets
(but has no assets other than such Equity Interests and other assets of nominal
value incidental thereto), or is required to be a single purpose entity in
connection with any Secured Indebtedness and (b) which is prohibited from
Guarantying the Indebtedness of any other Person pursuant to (i) any document,
instrument or agreement evidencing such Secured Indebtedness, or (ii) a
provision of such Subsidiary’s organizational documents which provision was
included in such Subsidiary’s organizational documents as a condition to the
extension of such Secured Indebtedness.  Hub LA Limited Partnership shall be
deemed to be an Excluded Subsidiary so long as (x) it is a Subsidiary of the
Borrower and (y) any Person that is not an Affiliate of the Borrower owns any
Equity Interest in such Subsidiary.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its assets, net
income (however denominated) or receipts, and franchise taxes imposed on it by
the jurisdiction (or any political subdivision thereof) under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable Lending Office is located,
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which such Lender is located,
(c) in the case of a Foreign Lender (other than an Assignee pursuant to a
request by the Borrower under Section 4.6.), any withholding tax that is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or is attributable
to such Foreign Lender’s failure or inability (other than as a result of a
Regulatory Change) to comply with Section 3.10.(c), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.10.(a), and (d) any taxes imposed by Sections 1471 through
Section 1474 of the Internal Revenue Code (including any official
interpretations thereof, collectively “FATCA”) on any “withholdable payment”
payable to such recipient as a result of the failure of such recipient to
satisfy the applicable requirements as set forth in FATCA after December 31,
2012.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
August 9, 2010 by and among the Borrower, the financial institutions party
thereto, Wells Fargo Bank, National Association, as administrative agent, and
the other parties thereto.

 

7

--------------------------------------------------------------------------------


 

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

“Fee Letter” means that certain fee letter dated as of November 4, 2010, by and
among the Borrower, the Administrative Agent and the Arranger.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.

 

“Fixed Charges” means, for any period, the sum (without duplication) of (a) Debt
Service for such period and (b) Preferred Dividends for such period.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Foreign Subsidiary” means a Subsidiary not formed under the laws of the United
States of America, any state thereof or the District of Columbia.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funds From Operations” means, for any period, net income available for common
shareholders of the Borrower for such period determined on a consolidated basis,
exclusive of the following (to the extent included in the determination of such
net income): (a) depreciation and amortization; (b) gains and losses from
extraordinary or non-recurring items; (c) gains and losses on sales of real
estate; (d) gains and losses on investments in marketable securities;
(e) provisions/benefits for income taxes for such period; and (f) Funds From
Operations attributable to any Investment held, directly or indirectly, by the
Borrower in GOV; provided, however, cash dividends in respect of such
Investments in GOV that have been actually received by the Borrower or any
Subsidiary during such period, shall not be excluded from Funds From Operations
by virtue of this clause (f).

 

8

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“GOV” means Government Properties Income Trust, together with its successors and
assigns.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

 

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
shall in any event include each Material Subsidiary (unless an Excluded
Subsidiary or a Foreign Subsidiary).

 

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation.  As the context
requires, “Guaranty” shall also mean the guaranty executed and delivered
pursuant to Section 5.1. or 7.13. and substantially in the form of Exhibit B.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

 

9

--------------------------------------------------------------------------------


 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person (including Subordinated Debt) in respect of money borrowed; (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or for services rendered; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations (contingent or
otherwise) of such Person under or in respect of any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
obligations, contingent or otherwise, of such Person under any synthetic lease,
tax retention operating lease, off balance sheet loan or similar off balance
sheet financing arrangement if the transaction giving rise to such obligation
(i) is considered indebtedness for borrowed money for tax purposes but is
classified as an operating lease under GAAP and (ii) does not (and is not
required to pursuant to GAAP) appear as a liability on the balance sheet of such
Person; (f) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Mandatorily Redeemable Stock
issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (g) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) all
Indebtedness of other Persons which such Person has Guaranteed or is otherwise
recourse to such Person; and (i) all Indebtedness of another Person secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien (other than Permitted Liens of the
types described in clauses (a) through (c) or (e) through (i) of the definition
thereof) on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation, valued, in the case of any such Indebtedness as to which
recourse for the payment thereof is expressly limited to the property or assets
on which such Lien is granted, at the lesser of (x) the stated or determinable
amount of the Indebtedness that is so secured or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) and (y) the Fair Market Value of such
property or assets; and (j) such Person’s Ownership Share of the Indebtedness of
any Unconsolidated Affiliate of such Person.

 

“Industrial Property” means a Property improved with, and from which 80% of the
rental income is derived from the use of such Property as, industrial or
warehouse space.

 

“Intellectual Property” has the meaning given that term in Section 6.1.(t).

 

“Interest Expense” means, with respect to a Person for any period of time,
(a) the interest expense, whether paid, accrued or capitalized (without
deduction of consolidated interest income) of such Person for such period plus
(b) in the case of the Borrower, the Borrower’s pro rata share of Interest
Expense of its Unconsolidated Affiliates.  Interest Expense shall exclude any
amortization of (i) deferred financing fees and (ii) debt discounts (but only to
the extent such discounts do not exceed 3.0% of the initial face principal
amount of such debt).

 

“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending 7 days thereafter or on the numerically corresponding day in the first,
third or sixth calendar month thereafter, as the Borrower may select in a Notice
of

 

10

--------------------------------------------------------------------------------


 

Borrowing, Notice of Continuation or Notice of Conversion, as the case may be,
except that each Interest Period (other than an Interest Period having a
duration of 7 days) that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) if any
Interest Period would otherwise end after the Termination Date, such Interest
Period shall end on the Termination Date; and (ii) each Interest Period that
would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person and (y) with respect to any Property or other asset, the
acquisition thereof. Any commitment to make an Investment in any other Person,
as well as any option of another Person to require an Investment in such Person,
shall constitute an Investment.  Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns;
provided, however, that the term “Lender,” except as otherwise expressly
provided herein, shall exclude any Lender (or its Affiliates) in its capacity as
a Specified Derivatives Provider.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

“LIBOR” means, for the Interest Period for any LIBOR Loan, the rate of interest,
rounded up to the nearest whole multiple of one-hundredth of one percent
(0.01%), obtained by dividing (i) the rate of interest, rounded upward to the
nearest whole multiple of one-hundredth of one percent (0.01%), referred to as
the BBA (British Bankers’ Association) LIBOR rate as set forth by any service
selected by the Administrative Agent that has been nominated by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying such rate for deposits in Dollars at approximately 10:00 a.m. Eastern
time, two (2) Business Days prior to the date of commencement of such Interest
Period for purposes of calculating effective rates of interest for loans or
obligations making reference thereto, for an amount approximately equal to the
applicable LIBOR Loan and for a period of time approximately equal to such
Interest Period by (ii) a percentage equal to 1 minus the stated maximum rate
(stated as a decimal) of all reserves, if any, required to be maintained with
respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any applicable category

 

11

--------------------------------------------------------------------------------


 

of extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America).  Any change in such maximum
rate shall result in a change in LIBOR on the date on which such change in such
maximum rate becomes effective.

 

“LIBOR Loan” means any portion of a Loan bearing interest at a rate based on
LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Eastern time for such day (or if such day is not a
Business Day, the immediately preceding Business Day).  The LIBOR Market Index
Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; (c) the filing of any financing statement under the UCC or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien;
and (d) any agreement by such Person to grant, give or otherwise convey any of
the foregoing.

 

“Loan” means a loan made by a Lender to the Borrower pusuant to Section 2.1.

 

“Loan Document” means this Agreement, each Note, the Guaranty and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement (other than the
Fee Letter and any Specified Derivatives Contract).

 

“Loan Party” means each of the Borrower and each other Person who guarantees all
or a portion of the Obligations and/or who pledges any collateral to secure all
or a portion of the Obligations.  Schedule 1.1.(b) sets forth the Loan Parties
in addition to the Borrower as of the Agreement Date.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in each case on or prior to the date on
which all Loans are scheduled to be due and payable in full.

 

“Marketable Securities” means (a) bank deposits and certificates of deposit from
a bank rated Baa1 or BBB+ or better by a Rating Agency; (b) government
obligations; and (c) commercial paper rated A1 or P1 by a Rating Agency.

 

12

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition, results of operations or business
prospects of the Borrower and its Subsidiaries taken as a whole, (b) the ability
of the Borrower or any other Loan Party to perform its obligations under any
Loan Document to which it is a party, (c) the validity or enforceability of any
of the Loan Documents, (d) the rights and remedies of the Lenders and the
Administrative Agent under any of the Loan Documents or (e) the timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which the Borrower, any Subsidiary or any other Loan Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect, and in
any event shall include the Business Management Agreement and the Property
Management Agreement with respect to the Borrower.

 

“Material Subsidiary” means any Subsidiary to which 2.0% or more of Total Asset
Value is, directly or indirectly, attributable.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

 

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower or a Subsidiary is the holder and retains the rights of collection of
all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit a Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.

 

“Net Operating Income” means, with respect to a Property and for a given period,
the sum of the following (without duplication): (a) rents (adjusted for
straight-lining of rents and amortization of intangibles pursuant to Statement
of Financial Accounting Standards number 141 and the like) and other revenues
received in the ordinary course from the leasing or operating of such Property
(including proceeds of rent loss insurance but excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ obligations for rent) minus (b) all expenses paid or accrued by the
Borrower or a Subsidiary related to the ownership, operation or maintenance of
such Property, including but not limited to taxes, assessments and other similar
charges, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, on-site marketing expenses and property management fees
equal to the greater of (i) actual property management fees or (ii) three
percent (3.0%)

 

13

--------------------------------------------------------------------------------


 

of the total gross revenues for such Property for such period, but in any event
excluding general and administrative expenses of the Borrower and its
Subsidiaries, minus (c) Capital Expenditures Reserves with respect to such
Property for such period.

 

“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

 

“Net Worth” means, with respect to any Person, such Person’s total shareholder’s
equity (including capital stock, additional paid-in capital and retained
earnings, after deducting treasury stock) which would appear as such on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Non-Defaulting Lender” means any Lender that is not a Defaulting Lender.

 

“Non-Domestic Property” means a Property located outside a state of the United
States of America and the District of Columbia.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions to recourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.

 

“Note” has the meaning given that term in Section 2.8.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for the
borrowing of the Loans.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.6. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.7. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Administrative Agent or any Lender of every
kind, nature and description, under or in respect of this Agreement or any of
the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.  For the avoidance of doubt,
“Obligations” shall not include Specified Derivatives Obligations.

 

14

--------------------------------------------------------------------------------


 

“OFAC” has the meaning given that term in Section 6.1.(y).

 

“Office Property” means a Property improved with, and from which at least 80% of
the rental income is derived from the use of such Property as, office space.

 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 8.4.(l), such Person’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.

 

“Participant” has the meaning given that term in Section 12.6.(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA) or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
(i) which are not at the time required to be paid or discharged under
Section 7.6. or (ii) if such Lien is the responsibility of a financially
responsible tenant, mortgagor or manager to discharge; (b) Liens consisting of
deposits or pledges made, in the ordinary course of business, in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance or similar Applicable Laws; (c) Liens consisting of
encumbrances in the nature of zoning restrictions, easements, and rights or
restrictions of record on the use of real property, which do not materially
detract from the value of such property or impair the use thereof in the
business of such Person and, in the case of the Borrower or any Subsidiary,
Liens granted by any tenant on its leasehold estate in a Property which are
subordinate to the interest of the Borrower or a Subsidiary in such Property;
(d) Liens in existence as of the Agreement Date and set forth in Part II of
Schedule 6.1.(f); (e) deposits to secure trade contracts (other than for
Indebtedness), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business; (f) the lessor’s interest in property leased to the Borrower or any of
its Subsidiaries pursuant to a lease permitted by this Agreement; (g) the
interests of tenants, operators or managers of Properties; (h) Liens in favor of
the Agent for the benefit of the Lenders and the Specified Derivatives
Providers; and (i) Liens which are also secured by restricted cash or Cash
Equivalents of equal or greater value.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

15

--------------------------------------------------------------------------------


 

“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise), a rate per annum equal to
the Base Rate as in effect from time to time plus the Applicable Margin plus
four percent (4.0%).

 

“Preferred Dividends” means, for any given period and without duplication, all
Restricted Payments accrued or paid (and in the case of Restricted Payments
paid, which were not accrued during a prior period) during such period on
Preferred Stock issued by the Borrower or a Subsidiary. Preferred Dividends
shall not include dividends or distributions (a) paid or payable solely in
Equity Interests (other than Mandatorily Redeemable Stock) payable to holders of
such class of Equity Interests; (b) paid or payable to the Borrower or a
Subsidiary; or (c) constituting or resulting in the redemption of Preferred
Stock, other than scheduled redemptions not constituting balloon, bullet or
similar redemptions in full.

 

“Preferred Stock” means, with respect to any Person, shares of capital stock of,
or other Equity Interests in, such Person which are entitled to preference or
priority over any other capital stock of, or other Equity Interest in, such
Person in respect of the payment of dividends or distribution of assets upon
liquidation or both.

 

“Principal Office” means the office of the Administrative Agent located at
NorthStar East Building, MAC: N9303-110, 608 Second Avenue S., Minneapolis,
Minnesota 55402, or any other subsequent office that the Administrative Agent
shall have specified as the Principal Office by written notice to the Borrower
and the Lenders.

 

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Borrower or any Subsidiary.

 

“Property EBITDA” means, with respect to a Property and for a given period, the
sum of the following (without duplication): (a) rents (adjusted for
straight-lining of rents and amortization of intangibles pursuant to Statement
of Financial Accounting Standards number 141 and the like) and other revenues
received in the ordinary course from the leasing or operating of such Property
(including proceeds of rent loss insurance but excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ obligations for rent) minus (b) all expenses paid or accrued by the
Borrower or a Subsidiary related to the ownership, operation or maintenance of
such Property, including but not limited to taxes, assessments and other similar
charges, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, on-site marketing expenses and property management fees
equal to the greater of (i) actual property management fees or (ii) three
percent (3.0%) of the total gross revenues for such Property for such period,
but in any event excluding general and administrative expenses of the Borrower
and its Subsidiaries.

 

“Property Management Agreement” means that certain Amended and Restated Property
Management Agreement dated as of January 21, 2010 by and between RMR and the
Borrower, on behalf of itself and its Subsidiaries.

 

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing.

 

“Register” has the meaning given that term in Section 12.6.(c).

 

16

--------------------------------------------------------------------------------


 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Requisite Lenders” means, as of any date, Lenders holding at least 51% of the
principal amount of the aggregate outstanding Loans; provided, that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and (ii) at all times when two or more
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Requisite Lenders” shall in no event mean less than two Lenders.

 

“Responsible Officer” means (a) with respect to the Borrower, the Borrower’s
President or Treasurer or any Managing Trustee of the Borrower and (b) with
respect to any other Loan Party, such Loan Party’s chief executive officer or
chief financial officer.

 

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or other Equity
Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding, except a dividend payable solely in shares of that class of stock
to the holders of that class; (b) any redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock or other Equity
Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding.

 

“RMR” means Reit Management & Research LLC, together with its successors and
permitted assigns.

 

“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of the Borrower, shall include (without duplication) the Borrower’s
Ownership Share of the Secured Indebtedness of any of its Unconsolidated
Affiliates.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts

 

17

--------------------------------------------------------------------------------


 

or other obligations in the ordinary course as they mature; and (c) such Person
has capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

 

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between the Borrower or any
Subsidiary of the Borrower and any Specified Derivatives Provider.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.

 

“Specified Derivatives Provider” means any party to a Derivatives Contract that
is a Lender, or any Affiliate of a Lender, at the time such Derivatives Contract
is entered into.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.

 

“Subordinated Debt” means Indebtedness for money borrowed of the Borrower or any
of its Subsidiaries that is subordinated in right of payment and otherwise to
the Loans, the other Obligations and the Specified Derivatives Obligations, if
any.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

“Tangible Net Worth” means, as of any given time: (a) the unallocated gross book
value (exclusive of depreciation and amortization) of all real estate assets of
the Borrower and its Subsidiaries that constitute Properties at such time; plus
(b) the book value of other assets (excluding any real estate assets) of the
Borrower and its Subsidiaries; less (c) the book value of the Borrower’s
Investment in GOV; less (d) all amounts appearing on the assets side of a
consolidated balance sheet of the Borrower for assets separately classified as
intangible assets under GAAP (except for allocations of property purchase prices
pursuant to Statement of Financial Accounting Standards number 141 and the
like); less (e) all Indebtedness of the Borrower and its Subsidiaries determined
on a consolidated basis; less (f) all other liabilities of the Borrower and its
Subsidiaries determined on a consolidated basis (except liabilities resulting
from allocations of property purchase prices pursuant to Statement of Financial
Accounting Standards number 141 and the like).

 

“Taxes” has the meaning given that term in Section 3.10.

 

“Termination Date” means December 15, 2015.

 

“Total Asset Value” means the sum of the following (without duplication) of the
Borrower and its Subsidiaries for the fiscal quarter most recently ended:
(a)(i)(x) Property EBITDA determined on a consolidated basis for such fiscal
quarter and which is attributable to the Properties of the Borrower and

 

18

--------------------------------------------------------------------------------


 

its Subsidiaries (excluding Property EBITDA attributable to Properties either
acquired or disposed of during such fiscal quarter) minus (y) Capital
Expenditure Reserves for such Properties for such fiscal quarter times (ii) 4
and divided by (iii) the applicable Capitalization Rate; (b) the purchase price
paid for any Property acquired during such fiscal quarter (less any amounts paid
as a purchase price adjustment, held in escrow, retained as a contingency
reserve, or other similar arrangements and prior to allocations of property
purchase prices pursuant to Statement of Financial Accounting Standards number
141 and the like); (c) the value of the Borrower’s equity Investment in GOV,
such value determined at the lower of cost or Fair Market Value; (d) all
Marketable Securities, cash and cash equivalents; (e) accounts receivable that
are not (i) owing in excess of 90 days (or one year in the case of any
Governmental Authority of the United States of America (but not political
subdivisions thereof)) as of the end of such fiscal quarter or (ii) being
contested in writing by the obligor in respect thereof (in which case only such
portion being contested shall be excluded from Total Asset Value); (f) prepaid
taxes and operating expenses as of the end of such fiscal quarter; (g) the book
value of all Developable Property; (h) the book value of all other tangible
assets (excluding land or other real property) as of the end of such fiscal
quarter; (i) the book value of all Unencumbered Mortgage Notes; and (j) the
Borrower’s pro rata share of the preceding items (other than those referred to
in clause (c)) of any Unconsolidated Affiliate of the Borrower.

 

“Total Indebtedness” means, as of a given date, all liabilities of the Borrower
and its Subsidiaries which would, in conformity with GAAP, be properly
classified as a liability on a consolidated balance sheet of the Borrower and
its Subsidiaries as of such date (excluding allocations of property purchase
prices pursuant to Statement of Financial Accounting Standards number 141 and
the like), and in any event shall include (without duplication): (a) all
Indebtedness of the Borrower and its Subsidiaries, (b) the Borrower’s Ownership
Share of Indebtedness of its Unconsolidated Affiliates, and (c) net obligations
of the Borrower and its Subsidiaries under any Derivatives Contracts not entered
into as a hedge against existing Indebtedness, in an amount equal to the
Derivatives Termination Value thereof.

 

“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit G to be delivered to the Administrative Agent pursuant to
Section 5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

“Type” with respect to any Loan, refers to whether such Loan or portion thereof
is a LIBOR Loan or a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person. 
For purposes of this definition, Unconsolidated Affiliate shall not include GOV.

 

“Unencumbered Asset” means a Property which satisfies all of the following
requirements: (a) such Property is (i) owned in fee simple solely by the
Borrower or a Guarantor or (ii) leased solely by the Borrower or a Guarantor
pursuant to a ground lease having terms and conditions reasonably acceptable to
the Administrative Agent; (b) such Property is not an Asset Under Development
and is in service; (c) such Property is used for office, industrial or retail
uses, or any other use incidental thereto, as currently in use at the
Properties; (d) neither such Property, nor any interest of the Borrower or such
Guarantor therein, is subject to any Lien (other than Permitted Liens of the
types described in clauses (a) through (c) or (e) through (i) of the definition
thereof or Liens in favor of the Borrower or a Guarantor) or

 

19

--------------------------------------------------------------------------------


 

to any Negative Pledge; (e) if such Property is owned by a Subsidiary, (i) none
of the Borrower’s direct or indirect ownership interest in such Subsidiary is
subject to any Lien (other than Permitted Liens of the types described in
clauses (a) through (c) or (e) through (i) of the definition thereof or Liens in
favor of the Borrower or a Guarantor) or to any Negative Pledge and (ii) the
Borrower directly, or indirectly through a Subsidiary, has the right to sell,
transfer or otherwise dispose of such Property without the need to obtain the
consent of any Person; and (f) such Property is free of all structural defects
or major architectural deficiencies, title defects, environmental conditions or
other adverse matters which, individually or collectively, materially impair the
value of such Property.  Notwithstanding the preceding sentence, a Property
owned by a Foreign Subsidiary that is not a Guarantor will be considered to be
an Unencumbered Asset so long as: (1) such Property is (i) owned in fee simple
(or the legal equivalent in the jurisdiction where such Property is located) by
such Foreign Subsidiary or (ii) leased solely by such Foreign Subsidiary
pursuant to a long-term lease having terms and conditions reasonably acceptable
to the Administrative Agent; (2) all of the issued and outstanding Equity
Interests of such Foreign Subsidiary are legally and beneficially owned by one
or more of the Borrower and Wholly Owned Subsidiaries that are Guarantors;
(3) such Foreign Subsidiary has no Indebtedness other than (x) Nonrecourse
Indebtedness and (y) other Indebtedness in an aggregate outstanding principal
amount of less than 2.0% of the value of the assets of such Foreign Subsidiary
(such value to be determined in a manner consistent with the definition of Total
Asset Value or, if not contemplated under the definition of Total Asset Value,
in a manner acceptable to the Administrative Agent); (4) neither such Property,
nor any interest of such Foreign Subsidiary therein, is subject to any Lien
(other than Permitted Liens of the types described in clauses (a) through (c) or
(e) through (i) of the definition thereof or Liens in favor of the Borrower or a
Guarantor) or to any Negative Pledge; and (5) such Property satisfies the
requirements set forth in the immediately preceding clauses (b), (c), (e) and
(f).

 

“Unencumbered Asset Value” means, at any given time, the sum of: (a)(i) Net
Operating Income from all Unencumbered Assets for the fiscal quarter most
recently ending times (ii) 4 divided by (iii) the Capitalization Rate; and
(b) the value of the Equity Interests in GOV owned by the Borrower, such value
determined at the lower of cost or Fair Market Value, so long as such Equity
Interests are not subject to any Liens (other than Permitted Liens of the types
described in clauses (a) through (c) or (e) through (i) of the definition
thereof) or to any Negative Pledge; and (c) unrestricted cash and Cash
Equivalents of the Borrower so long as such cash and Cash Equivalents are not
subject to any Liens (other than Permitted Liens of the types described in
clauses (a) through (c) or (e) through (i) of the definition thereof) or to any
Negative Pledge.  To the extent that Equity Interests of GOV owned by the
Borrower would account for more than 10.0% of Unencumbered Asset Value, such
excess shall be excluded.  To the extent that Properties leased by the Borrower
or a Guarantor pursuant to a ground lease would, in the aggregate, account for
more than 5.0% of Unencumbered Asset Value, such excess shall be excluded.  To
the extent that the Net Operating Income of Unencumbered Non-Domestic Properties
would account for more than 20.0% of Unencumbered Net Operating Income, such
excess shall be excluded.  With respect to any Unencumbered Asset acquired
during such fiscal quarter, Net Operating Income attributable to such
Unencumbered Asset shall be included in the calculation of Unencumbered Asset
Value on a pro forma basis reasonably acceptable to Administrative Agent.  Net
Operating Income attributable to an Unencumbered Asset disposed of during the
fiscal quarter shall be excluded from the calculation of Unencumbered Asset
Value.

 

“Unencumbered Mortgage Note” means a promissory note satisfying all of the
following requirements: (a) such promissory note is owned solely by the Borrower
or a Guarantor; (b) such promissory note is secured by a Lien on real property
improved only with office buildings or other improvements of a type similar to
improvements located on the Properties as of the Agreement Date; (c) neither
such promissory note, nor any interest of the Borrower or such Guarantor
therein, is subject to any Lien (other than Permitted Liens of the types
described in clauses (a) through (c) or (e) through (i) of the definition
thereof or Liens in favor of the Borrower or a Guarantor) or to any Negative
Pledge; (d) if

 

20

--------------------------------------------------------------------------------


 

such promissory note is owned by a Subsidiary, (i) none of the Borrower’s direct
or indirect ownership interest in such Subsidiary is subject to any Lien (other
than Permitted Liens of the types described in clauses (a) through (c) or
(e) through (i) of the definition thereof or Liens in favor of the Borrower or a
Guarantor) or to any Negative Pledge and (ii) the Borrower directly, or
indirectly through a Subsidiary, has the right to sell, transfer or otherwise
dispose of such promissory note without the need to obtain the consent of any
Person; and (d) such real property and related improvements are not subject to
any other Lien (other than Permitted Liens of the types described in clauses
(a) through (c) or (e) through (i) of the definition thereof or Liens in favor
of the Borrower or a Guarantor).

 

“Unencumbered Net Operating Income” means the sum of (a) Net Operating Income
from all Unencumbered Assets for the fiscal quarter most recently ending and
(b) cash dividends received by the Borrower or any of its Subsidiaries from GOV
during the fiscal quarter most recently ending.

 

“Unencumbered Non-Domestic Property” means a Non-Domestic Property that is also
an Unencumbered Asset.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

 

“Unsecured Debt Service” means, for a given period, Debt Service for such
period, with respect to Unsecured Indebtedness of the Borrower and its
Subsidiaries.

 

“Unsecured Indebtedness” means, with respect to a Person as of any given date,
the aggregate principal amount of all Indebtedness of such Person outstanding at
such date that is not Secured Indebtedness (excluding Indebtedness associated
with Unconsolidated Affiliates) and in the case of the Borrower shall include
(without duplication) Indebtedness that does not constitute Secured
Indebtedness. Indebtedness secured solely by a pledge of Equity Interests which
is also recourse to the Borrower or a Guarantor shall not be treated as Secured
Indebtedness.

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

Section 1.2.  General; References to Eastern Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP in effect as of the
Agreement Date.  Notwithstanding the preceding

 

21

--------------------------------------------------------------------------------


 

sentence, the calculation of liabilities shall not include any fair value
adjustments to the carrying value of liabilities to record such liabilities at
fair value pursuant to electing the fair value option election under FASB ASC
825-10-25 (formerly known as FAS 159, The Fair Value Option for Financial Assets
and Financial Liabilities) or other standards of the Financial Accounting
Standards Board allowing entities to elect fair value option for financial
liabilities. Accordingly, the amount of liabilities shall be the historical cost
basis, which generally is the contractual amount owed adjusted for amortization
or accretion of any premium or discount.  References in this Agreement to
“Sections”, “Articles”, “Exhibits” and “Schedules” are to sections, articles,
exhibits and schedules herein and hereto unless otherwise indicated.  References
in this Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time.  Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter.  Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Borrower or a Subsidiary of such
Subsidiary and a reference to an “Affiliate” means a reference to an Affiliate
of the Borrower.  Titles and captions of Articles, Sections, subsections and
clauses in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement.  Unless otherwise indicated, all
references to time are references to Eastern time.

 

ARTICLE II. CREDIT FACILITY

 

Section 2.1.  Term Loans.

 

(a)           Making of Loans.  Subject to the terms and conditions set forth in
this Agreement, on the Effective Date each Lender severally and not jointly
agrees to make a Loan to the Borrower in a principal amount equal to such
Lender’s Commitment.  Each LIBOR Loan made on the Effective Date and each
Continuation under Section 2.6. of, and each Conversion under Section 2.7. of
Base Rate Loans into, LIBOR Loans shall be in an aggregate minimum of $2,000,000
and integral multiples of $1,000,000 in excess of that amount. Additional Loans
shall be made in accordance with Section 2.9.  Once repaid, the principal amount
of a Loan may not be reborrowed.

 

(b)           Requests for Loans. The Borrower shall give the Administrative
Agent notice pursuant to the Notice of Borrowing of the borrowing of the Loans
no later than 10:00 a.m. Eastern time at least three (3) Business Days prior to
the anticipated Effective Date.  Such Notice of Borrowing shall be irrevocable
once given and binding on the Borrower.  Prior to delivering the Notice of
Borrowing, the Borrower may request that the Administrative Agent provide the
Borrower with the most recent LIBOR available to the Administrative Agent.  The
Administrative Agent shall provide such quoted rate to the Borrower on the date
of such request or as soon as possible thereafter.

 

(c)           Funding of Loans.  Promptly after receipt of the Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Lender of the proposed borrowing.  Each Lender shall
deposit an amount equal to the Loan to be made by such Lender to the Borrower
with the Administrative Agent at the Principal Office, in immediately available
funds not later than 10:00 a.m. Eastern time on the Effective Date.  Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified in the
Transfer Authorizer Designation Form, not later than 1:00 p.m. Eastern time on
the Effective Date, the proceeds of such amounts received by the Administrative
Agent.

 

22

--------------------------------------------------------------------------------


 

Section 2.2.  Rates and Payment of Interest on Loans.

 

(a)           Rates.  The Borrower promises to pay to the Administrative Agent
for the account of each Lender interest on the unpaid principal amount of the
Loan made by such Lender for the period from and including the date of the
making of such Loan to but excluding the date such Loan shall be paid in full,
at the following per annum rates:

 

(i)            during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time), plus the Applicable Margin; and

 

(ii)           during such periods as such Loan is a LIBOR Loan, at LIBOR for
such Loan for the Interest Period therefor, plus the Applicable Margin.

 

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of the Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Note held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).

 

(b)           Payment of Interest. All accrued and unpaid interest on the
outstanding principal amount of each Loan shall be payable (i) monthly in
arrears on the first day of each month, commencing with the first full calendar
month occurring after the Effective Date and (ii) on any date on which the
principal balance of such Loan is due and payable in full (whether at maturity,
due to acceleration or otherwise).  Interest payable at the Post-Default Rate
shall be payable from time to time on demand.  All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.

 

(c)           Borrower Information Used to Determine Applicable Interest Rates.
The parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”).  If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information.  The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within five (5) Business Days of receipt of such
written notice.  Any recalculation of interest or fees required by this
provision shall survive the termination of this Agreement, and this provision
shall not in any way limit any of the Administrative Agent’s, or any Lender’s
other rights under this Agreement.

 

Section 2.3.  Number of Interest Periods.

 

There may be no more than 3 different Interest Periods for LIBOR Loans
outstanding at the same time.

 

23

--------------------------------------------------------------------------------


 

Section 2.4.  Repayment of Loans.

 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Termination Date.

 

Section 2.5.  Prepayments.

 

(a)           Generally.  Except as otherwise provided in the immediately
following subsection and subject to Section 4.4., the Borrower may prepay any
Loan at any time without premium or penalty. The Borrower shall give the
Administrative Agent at least three (3) Business Days prior written notice of
the prepayment of any Loan.  Each such notice of prepayment shall be
irrevocable.  Each voluntary prepayment of Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $500,000 in excess
thereof.

 

(b)           Prepayment Premium.  During the periods set forth below, the
Borrower may only prepay the Loans, in whole or in part, at the prices
(expressed as percentages of principal amount of the Loans to be prepaid) set
forth below, plus accrued and unpaid interest, if any, to the date or
prepayment:

 

Period

 

Percentage

 

Effective Date to and including December 15, 2011

 

103.00

%

December 16, 2011 to and including December 15, 2012

 

101.50

%

All times after December 15, 2012

 

100.00

%

 

The Borrower acknowledges and agrees that the amount payable by it in connection
with the prepayment of the Loans is a reasonable calculation of the Lenders’
lost profits in view of the difficulties and impracticality of determining
actual damages resulting from the prepayment of the Loans.

 

Section 2.6.  Continuation.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $2,000,000 and integral multiples of $1,000,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 10:00 a.m. Eastern
time on the third Business Day prior to the date of any such Continuation.  Such
notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder.  Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given.  Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation.  If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month; provided, however that if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.7. or the Borrower’s failure to comply with any of
the terms of such Section.

 

24

--------------------------------------------------------------------------------


 

Section 2.7.  Conversion.

 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists.  Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $2,000,000 and integral multiples of $1,000,000 in excess of that
amount.  Each such Notice of Conversion shall be given not later than 10:00 a.m.
Eastern time 3 Business Days prior to the date of any proposed Conversion. 
Promptly after receipt of a Notice of Conversion, the Administrative Agent shall
notify each Lender of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type of Loan to be
Converted, (c) the portion of such Type of Loan to be Converted, (d) the Type of
Loan such Loan is to be Converted into and (e) if such Conversion is into a
LIBOR Loan, the requested duration of the Interest Period of such Loan.  Each
Notice of Conversion shall be irrevocable by and binding on the Borrower once
given.

 

Section 2.8.  Notes.

 

(a)           Notes.  Except in the case of a Lender that has requested not to
receive a promissory note, the Loan made by each Lender shall, in addition to
this Agreement, also be evidenced by a promissory note (a “Note”) payable to the
order of such Lender in a principal amount equal to, subject to
Section 12.6.(b)(iv), the amount of its Commitment as originally in effect and
otherwise duly completed (or if such Lender was not a Lender on the Effective
Date, in a principal amount equal to the initial principal amount of the Loan of
such Lender).

 

(b)           Records.  The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of the Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower absent manifest error; provided, however, that (i) the failure of a
Lender to make any such record shall not affect the obligations of the Borrower
under any of the Loan Documents and (ii) if there is a discrepancy between such
records of a Lender and the statements of accounts maintained by the
Administrative Agent pursuant to Section 3.8., in the absence of manifest error,
the statements of account maintained by the Administrative Agent pursuant to
Section 3.8. shall be controlling.

 

(c)           Lost, Stolen, Destroyed or Mutilated Notes.  Upon receipt by the
Borrower of (i) written notice from a Lender that the Note of such Lender has
been lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss,
theft or destruction, an unsecured agreement of indemnity from such Lender in
form reasonably satisfactory to the Borrower, or (B) in the case of mutilation,
upon surrender and cancellation of such Note, the Borrower shall at its own
expense execute and deliver to such Lender a new Note dated the date of such
lost, stolen, destroyed or mutilated Note.

 

Section 2.9.  Additional Loans.

 

The Borrower shall have the right at any time and from time to time during the
period beginning on the Effective Date to but excluding the Termination Date to
request additional Loans by providing written notice to the Administrative
Agent, which notice shall be irrevocable once given; provided, however, that
after giving effect to any such increases the aggregate amount of the Loans
shall not exceed $800,000,000. Each such increase in the Loans must be an
aggregate minimum amount of $50,000,000 and integral multiples of $10,000,000 in
excess thereof.  The Administrative Agent, in consultation with the Borrower,
shall manage all aspects of the syndication of such increase in the Loans,
including

 

25

--------------------------------------------------------------------------------


 

decisions as to the selection of the existing Lenders and/or other banks,
financial institutions and other institutional lenders to be approached with
respect to such increase and the allocations of the increase in the Loans among
such existing Lenders and/or other banks, financial institutions and other
institutional lenders. No Lender shall be obligated in any way whatsoever to
increase the principal amount of its Loan or provide a new Loan, and any new
Lender becoming a party to this Agreement in connection with any such requested
increase must be an Eligible Assignee.  Effecting the increase of the Loans
under this Section is subject to the following conditions precedent:  (x) no
Default or Event of Default shall be in existence on the effective date of such
increase, (y) the representations and warranties made or deemed made by the
Borrower or any other Loan Party in any Loan Document to which such Loan Party
is a party shall be true and correct in all material respects on the effective
date of such increase except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted hereunder, and (z) the
Administrative Agent shall have received each of the following, in form and
substance satisfactory to the Administrative Agent:  (i) if not previously
delivered to the Administrative Agent, copies certified by the Secretary or
Assistant Secretary of (A) all corporate and other necessary action taken by the
Borrower to authorize such increase and (B) all corporate and other necessary
action taken by each Guarantor authorizing the guaranty of such increase;
(ii) an opinion of counsel to the Borrower and the Guarantors, and addressed to
the Administrative Agent and the Lenders covering such matters as reasonably
requested by the Administrative Agent, and (iii) new Notes executed by the
Borrower, payable to any new Lenders and replacement Notes executed by the
Borrower, payable to any existing Lenders increasing the principal amount of
their Loans, in the principal amount of such Lender’s Loan at the time of the
effectiveness of the applicable increase in the aggregate principal amount of
the Loans.  In connection with any increase in the aggregate principal amount of
the Loans pursuant to this Section 2.9. any Lender becoming a party hereto shall
execute such documents and agreements as the Administrative Agent may reasonably
request.

 

Section 2.10.  Funds Transfer Disbursements.

 

(a)           Generally.  The Borrower hereby authorizes the Administrative
Agent to disburse the proceeds of any Loan made by the Lenders or any of their
Affiliates pursuant to the Loan Documents as requested by an authorized
representative of the Borrower to any of the accounts designated in the Transfer
Authorizer Designation Form. The Borrower agrees to be bound by any transfer
request: (i) authorized or transmitted by the Borrower; or (ii) made in the
Borrower’s name and accepted by the Administrative Agent in good faith and in
compliance with these transfer instructions, even if not properly authorized by
the Borrower.  The Borrower further agrees and acknowledges that the
Administrative Agent may rely solely on any bank routing number or identifying
bank account number or name provided by the Borrower to effect a wire of funds
transfer even if the information provided by the Borrower identifies a different
bank or account holder than named by the Borrower.  The Administrative Agent is
not obligated or required in any way to take any actions to detect errors in
information provided by the Borrower.  If the Administrative Agent takes any
actions in an attempt to detect errors in the transmission or content of
transfer requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, the Borrower agrees that no matter how many times the
Administrative Agent takes these actions the Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Administrative Agent and the Borrower.  The Borrower
agrees to notify the Administrative Agent of any errors in the transfer of any
funds or of any unauthorized or improperly authorized transfer requests within
fourteen (14) days after the Administrative Agent’s confirmation to the Borrower
of such transfer.

 

26

--------------------------------------------------------------------------------


 

(b)           Funds Transfer.  The Administrative Agent will, in its sole
discretion, determine the funds transfer system and the means by which each
transfer will be made.  The Administrative Agent may delay or refuse to accept a
funds transfer request if the transfer would: (i) violate the terms of this
authorization, (ii) require use of a bank unacceptable to the Administrative
Agent or any Lender or prohibited by any Governmental Authority, (iii) cause the
Administrative Agent or any Lender to violate any Federal Reserve or other
regulatory risk control program or guideline or (iv) otherwise cause the
Administrative Agent or any Lender to violate any Applicable Law or regulation.

 

(c)           Limitation of Liability.  None of the Administrative Agent or any
Lender shall be liable to the Borrower or any other parties for (i) errors, acts
or failures to act of others, including other entities, banks, communications
carriers or clearinghouses, through which the Borrower’s transfers may be made
or information received or transmitted, and no such entity shall be deemed an
agent of the Administrative Agent or any Lender, (ii) any loss, liability or
delay caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Administrative Agent’s or any
Lender’s control, or (iii) any special, consequential, indirect or punitive
damages, whether or not (x) any claim for these damages is based on tort or
contract or (y) the Administrative Agent, any Lender or the Borrower knew or
should have known the likelihood of these damages in any situation.  Neither the
Administrative Agent nor any Lender makes any representations or warranties
other than those expressly made in this Agreement.

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.  Payments.

 

(a)           Payments by Borrower.  Except to the extent otherwise provided
herein, all payments of principal, interest, Fees and other amounts to be made
by the Borrower under this Agreement, the Notes or any other Loan Document shall
be made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 12:00 p.m. Eastern time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day).  Subject to Section 10.4., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied.  Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. In the event the
Administrative Agent fails to pay such amounts to such Lender, (i) by 5:00 p.m.
Eastern time on the Business Day such funds are received by the Administrative
Agent, if such amounts are received by 12:00 p.m. Eastern time on such date or
(ii) by 5:00 p.m. Eastern time on the Business Day following the date such funds
are received by the Administrative Agent, if such amounts are received after
12:00 p.m. Eastern time on any Business Day, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.

 

(b)           Presumptions Regarding Payments by Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date

 

27

--------------------------------------------------------------------------------


 

in accordance herewith and may (but shall not be obligated to), in reliance upon
such assumption, distribute to the Lenders the amount due.  In such event, if
the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

Section 3.2.  Pro Rata Treatment.

 

Except to the extent otherwise provided herein: (a) the making of the Loans by
the Lenders under Section 2.1.(a) shall be made by the Lenders pro rata
according to the amount of their respective Commitments; (b) each payment or
prepayment of principal of the Loans shall be made for the account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Loans held by them; (c) each payment of interest on the Loans shall be made
for the account of the Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders; and
(d) the making, Conversion and Continuation of Loans of a particular Type (other
than Conversions provided for by Section 4.1.) shall be made pro rata among the
Lenders according to the principal amounts of their respective Loans and the
then current Interest Period for each Lender’s portion of each Loan of such Type
shall be coterminous.  Any payment or prepayment of principal or interest made
during the existence of a Default or Event of Default shall be made for the
account of the Lenders in accordance with the order set forth in Section 10.4.

 

Section 3.3.  Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, its Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower or any other Loan Party to a Lender (other than
any payment in respect of Specified Derivatives Obligations)  not in accordance
with the terms of  this Agreement and such payment should be distributed to the
Lenders in accordance with Section 3.2. or Section 10.4., as applicable, such
Lender shall promptly purchase from the other Lenders participations in (or, if
and to the extent specified by such Lender, direct interests in) the Loans made
by the other Lenders or other Obligations owed to such other Lenders in such
amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
payment (net of any reasonable expenses which may actually be incurred by such
Lender in obtaining or preserving such benefit) in accordance with the
requirements of Section 3.2. or Section 10.4., as applicable.  To such end, all
the Lenders shall make appropriate adjustments among themselves (by the resale
of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored.  The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

 

Section 3.4.  Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any

 

28

--------------------------------------------------------------------------------


 

Lender to make a Loan or to perform any other obligation to be made or performed
by it hereunder shall not relieve the obligation of any other Lender to make any
Loan or to perform any other obligation to be made or performed by such other
Lender.

 

Section 3.5.  Fees.

 

(a)           Closing Fee.  On the Effective Date, the Borrower agrees to pay to
the Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent and the Arranger.

 

(b)           Administrative and Other Fees.  The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the Fee
Letter and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.

 

Section 3.6.  Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

 

Section 3.7.  Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law. 
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.2.(a)(i) and (ii). 
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility fees, closing fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
prepayment premiums, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by the Administrative Agent or any Lender to third
parties or for damages incurred by the Administrative Agent or any Lender, in
each case, in connection with the transactions contemplated by this Agreement
and the other Loan Documents, are charges made to compensate the Administrative
Agent or any such Lender for underwriting or administrative services and costs
or losses performed or incurred, and to be performed or incurred, by the
Administrative Agent and the Lenders in connection with this Agreement and shall
under no circumstances be deemed to be charges for the use of money. All charges
other than charges for the use of money shall be fully earned and nonrefundable
when due.

 

Section 3.8.  Statements of Account.

 

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 

29

--------------------------------------------------------------------------------


 

Section 3.9.  Defaulting Lenders.

 

(a)           Generally.  If any Lender shall become a Defaulting Lender, then
such Defaulting Lender’s right to participate in the administration of the
Loans, this Agreement and the other Loan Documents, including without
limitation, any right to vote in respect of any amendment, consent or waiver of
the terms of this Agreement or any other Loan Document, or to direct any action
or inaction of the Administrative Agent or to be taken into account in the
calculation of the Requisite Lenders shall be suspended while such Lender
remains a Defaulting Lender; provided, however, that the foregoing shall not
permit (i) a decrease in the principal amount of such Lender’s Loan or (ii) an
extension of the maturity date of such Lender’s Loan or other Obligations owing
to such Lender, without such Lender’s consent.  If a Lender is a Defaulting
Lender because it has failed to make timely payment to the Administrative Agent
of any amount required to be paid to the Administrative Agent hereunder (without
giving effect to any notice or cure periods), then the Administrative Agent
shall be entitled (i) to collect interest from such Defaulting Lender on such
delinquent payment for the period from the date on which the payment was due
until the date on which the payment is made at the Federal Funds Rate, (ii) to
withhold or setoff and to apply in satisfaction of the defaulted payment and any
related interest, any amounts otherwise payable to such Defaulting Lender under
this Agreement or any other Loan Document and (iii) to bring an action or suit
against such Defaulting Lender in a court of competent jurisdiction to recover
the defaulted amount and any related interest.  No Loan of any Lender shall be
increased or otherwise affected, and except as otherwise expressly provided in
this Section, performance by the Borrower of its obligations hereunder and under
the other Loan Documents shall not be excused or otherwise modified, as a result
of the operation of this Section. The rights and remedies of the Borrower, the
Administrative Agent and the Lenders against a Defaulting Lender under this
Section are in addition to any other rights and remedies the Borrower, the
Administrative Agent and the Lenders may have against such Defaulting Lender
under this Agreement, any of the other Loan Documents, Applicable Law or
otherwise.

 

(b)           Treatment of Payments.  Any amount paid by the Borrower for the
account of a Defaulting Lender under this Agreement or any other Loan Document
will not be paid or distributed to such Defaulting Lender, but will instead be
applied by the Administrative Agent to the making of payments from time to time
in the following order of priority until such Defaulting Lender has ceased to be
a Defaulting Lender (in accordance with subsection (d) below): first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent under this Agreement; second, as the Borrower may request (so long as no
Default or Event of Default shall then exist) to the funding of the Loan in
respect of which such Defaulting Lender has failed to fund as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, after the termination of the Loans and payment in
full of all Obligations, to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.

 

(c)           Purchase of Defaulting Lender’s Loan  During any period that a
Lender is a Defaulting Lender, the Borrower may, by giving written notice
thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Loan to an Eligible
Assignee subject to and in accordance with the provisions of Section 12.6.(b).
No party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee.  In addition, any
Lender who is a Non-Defaulting Lender may, but shall not be obligated, in its
sole discretion, to acquire the face amount of all or a portion of such
Defaulting Lender’s Loan via an

 

30

--------------------------------------------------------------------------------


 

assignment subject to and in accordance with the provisions of
Section 12.6.(b).  In connection with any such assignment, such Defaulting
Lender shall promptly execute all documents reasonably requested to effect such
assignment, including an appropriate Assignment and Acceptance and,
notwithstanding Section 12.6.(b), shall pay to the Administrative Agent an
assignment fee in the amount of $10,000.  No such assignment shall be effective
unless and until, in addition to the other conditions thereto set forth herein,
the parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient upon distribution thereof
as appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the Loan
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) such Defaulting Lender’s full pro rata
share of the Loans.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

(d)           Cure.  If the Borrower and the Administrative Agent agree in
writing in their discretion that a Lender that is a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the Lenders, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein, such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no cure by a Lender
under this subsection of its status as a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

 

Section 3.10.  Taxes; Foreign Lenders.

 

(a)           Taxes Generally.  All payments by the Borrower of principal of,
and interest on, the Loans and all other Obligations shall be made free and
clear of and without deduction for any present or future excise, stamp or other
taxes, fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
Excluded Taxes (such non-excluded items being collectively called “Taxes”).  If
any withholding or deduction from any payment to be made by the Borrower
hereunder is required in respect of any Taxes pursuant to any Applicable Law,
then the Borrower will:

 

(i)            pay directly to the relevant Governmental Authority the full
amount required to be so withheld or deducted;

 

(ii)           promptly forward to the Administrative Agent an official receipt
or other documentation satisfactory to the Administrative Agent evidencing such
payment to such Governmental Authority; and

 

(iii)          pay to the Administrative Agent for its account or the account of
the applicable Lender such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Administrative Agent or such
Lender will equal the full amount that the Administrative Agent or such Lender
would have received had no such withholding or deduction been required.

 

31

--------------------------------------------------------------------------------


 

(b)           Tax Indemnification.  If the Borrower fails to pay any Taxes when
due to the appropriate Governmental Authority or fails to remit to the
Administrative Agent, for its account or the account of the respective Lender,
as the case may be, the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent and the Lenders
for any incremental Taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.  For
purposes of this Section, a distribution hereunder by the Administrative Agent
or any Lender to or for the account of any Lender shall be deemed a payment by
the Borrower.

 

(c)           Tax Forms. Prior to the date that any Lender or Participant
organized under the laws of a jurisdiction other than that in which the Borrower
is a resident for tax purposes becomes a party hereto or a Participant,
respectively, such Person shall deliver to the Borrower and the Administrative
Agent such certificates, documents or other evidence, as required by the
Internal Revenue Code or Treasury Regulations issued pursuant thereto (including
Internal Revenue Service Forms W-8ECI and W-8BEN, as applicable, or appropriate
successor forms), properly completed, currently effective and duly executed by
such Lender or Participant establishing that payments to it hereunder and under
the Notes are (i) not subject to United States Federal backup withholding tax
and (ii) not subject to United States Federal withholding tax under the Internal
Revenue Code.  Each such Lender or Participant shall, to the extent it may
lawfully do so, (x) deliver further copies of such forms or other appropriate
certifications on or before the date that any such forms expire or become
obsolete and after the occurrence of any event requiring a change in the most
recent form delivered to the Borrower or the Administrative Agent and (y) obtain
such extensions of the time for filing, and renew such forms and certifications
thereof, as may be reasonably requested by the Borrower or the Administrative
Agent.  The Borrower shall not be required to pay any amount pursuant to the
last sentence of subsection (a) above to any Lender or Participant that is
organized under the laws of a jurisdiction other than that in which the Borrower
is a resident for tax purposes or the Administrative Agent, if it is organized
under the laws of a jurisdiction other than that in which the Borrower is a
resident for tax purposes, if such Lender, such Participant or the
Administrative Agent, as applicable, fails to comply with the requirements of
this subsection.  If any such Lender or Participant, to the extent it may
lawfully do so, fails to deliver the above forms or other documentation, then
the Administrative Agent may withhold from such payment to such Lender such
amounts as are required by the Internal Revenue Code. If any Governmental
Authority asserts that the Administrative Agent did not properly withhold or
backup withhold, as the case may be, any tax or other amount from payments made
to or for the account of any Lender, such Lender shall indemnify the
Administrative Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Administrative Agent
under this Section, and costs and expenses (including all reasonable fees and
disbursements of any law firm or other external counsel and the allocated cost
of internal legal services and all disbursements of internal counsel) of the
Administrative Agent.  The obligation of the Lenders under this Section shall
survive the termination of the Commitments, repayment of all Obligations and the
resignation or replacement of the Administrative Agent.

 

(d)           USA Patriot Act Notice; Compliance.  In order for the
Administrative Agent to comply with the USA Patriot Act of 2001 (Public Law
107-56), prior to any Lender or Participant that is organized under the laws of
a jurisdiction outside of the United States of America becoming a party hereto,
the Administrative Agent may request, and such Lender or Participant shall
provide to the Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
the Administrative Agent to comply with federal law.

 

32

--------------------------------------------------------------------------------


 

ARTICLE IV. YIELD PROTECTION, ETC.

 

Section 4.1.  Additional Costs; Capital Adequacy.

 

(a)           Capital Adequacy.  If any Lender determines that compliance with
any law or regulation or with any guideline or request from any central bank or
other Governmental Authority (whether or not having the force of law) becoming
effective after the date of this Agreement affects or would affect the amount of
capital required or expected to be maintained by such Lender, or any corporation
controlling such Lender, as a consequence of, or with reference to, such
Lender’s making or maintaining Loans below the rate which such Lender or such
corporation controlling such Lender could have achieved but for such compliance
(taking into account the policies of such Lender or such corporation with regard
to capital), then the Borrower shall, from time to time, within thirty (30) days
after written demand by such Lender, pay to such Lender additional amounts
sufficient to compensate such Lender or such corporation controlling such Lender
to the extent that such Lender determines such increase in capital is allocable
to such Lender’s obligations hereunder.

 

(b)           Additional Costs.  In addition to, and not in limitation of the
immediately preceding subsection (a), the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making
or maintaining of any LIBOR Loans or its obligation to make any LIBOR Loans
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such LIBOR
Loans or such obligation or the maintenance by such Lender of capital in respect
of its LIBOR Loans (such increases in costs and reductions in amounts receivable
being herein called “Additional Costs”), resulting from any Regulatory Change
that:  (i) changes the basis of taxation of any amounts payable to such Lender
under this Agreement or any of the other Loan Documents in respect of any of
such LIBOR Loans (other than Excluded Taxes), or (ii) imposes or modifies any
reserve, special deposit or similar requirements (other than Regulation D of the
Board of Governors of the Federal Reserve System or other similar reserve
requirement applicable to any other category of liabilities or category of
extensions of credit or other assets by reference to which the interest rate on
LIBOR Loans is determined to the extent utilized when determining LIBOR for such
Loans) relating to any extensions of credit or other assets of, or any deposits
with or other liabilities of, or other credit extended by, or any other
acquisition of funds by such Lender (or its parent corporation), or any
commitment of such Lender or (iii) has or would have the effect of reducing the
rate of return on capital of such Lender to a level below that which such Lender
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies with respect to capital adequacy).

 

(c)           Lender’s Suspension of LIBOR Loans.  Without limiting the effect
of the provisions of the immediately preceding subsections (a) and (b), if by
reason of any Regulatory Change, any Lender either (i) incurs Additional Costs
based on or measured by the excess above a specified level of the amount of a
category of deposits or other liabilities of such Lender that includes deposits
by reference to which the interest rate on LIBOR Loans is determined as provided
in  this Agreement or a category of extensions of credit or other assets of such
Lender that includes LIBOR Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Lender so elects by notice to the Borrower (with a copy to the
Administrative Agent), the obligation of such Lender to make or Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended until such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 4.5. shall apply).

 

(d)           Notification and Determination of Additional Costs.  Each of the
Administrative Agent, each Lender, and each Participant, as the case may be,
agrees to notify the Borrower of any event occurring after the Agreement Date
entitling the Administrative Agent, such Lender or such Participant to

 

33

--------------------------------------------------------------------------------


 

compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
any Lender or any Participant to give such notice shall not release the Borrower
from any of its obligations hereunder (and in the case of a Lender, to the
Administrative Agent); provided, further, that notwithstanding the foregoing
provisions of this Section, the Agent or a Lender, as the case may be, shall not
be entitled to compensation for any such amount relating to any period ending
more than six months prior to the date that the Agent or such Lender, as
applicable, first notifies the Borrower in writing thereof or for any amounts
resulting from a change by any Lender of its Lending Office (other than changes
required by Applicable Law). The Administrative Agent, each Lender and each
Participant, as the case may be, agrees to furnish to the Borrower (and in the
case of a Lender or a Participant to the Administrative Agent as well) a
certificate setting forth the basis and amount of each request for compensation
under this Section. Determinations by the Administrative Agent, such Lender, or
such Participant, as the case may be, of the effect of any Regulatory Change
shall be conclusive and binding for all purposes, absent manifest error.

 

Section 4.2.  Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

(a)           the Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error) that quotations of
interest rates for the relevant deposits referred to in the definition of LIBOR
are not being provided in the relevant amounts or for the relevant maturities
for purposes of determining rates of interest for LIBOR Loans as provided herein
or is otherwise unable to determine LIBOR; or

 

(b)           the Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error) that the relevant rates
of interest referred to in the definition of LIBOR upon the basis of which the
rate of interest for LIBOR Loans for such Interest Period is to be determined
are not likely to adequately cover the cost to any Lender of making or
maintaining LIBOR Loans for such Interest Period;

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, all of the
Lenders, in the case of the immediately preceding clause (a), and any Lender
affected thereby, in the case of the immediately preceding clause (b), shall be
under no obligation to, and shall not, Continue LIBOR Loans or Convert Loans
into LIBOR Loans unless and until such Lender gives notice as provided in
Section 4.5. that such condition no longer exists, and, so long as such
condition remains in effect, such Lender’s LIBOR Loans shall be treated in
accordance with Section 4.5.

 

Section 4.3.  Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful due to a change in (or the interpretation of), or adoption of, any law
or regulation from a Governmental Authority becoming effective after the date of
this Agreement for such Lender to honor its obligation to maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 4.5. shall be applicable).

 

34

--------------------------------------------------------------------------------


 

Section 4.4.  Compensation.

 

In addition to any amounts payable pursuant to Section 2.5.(b), the Borrower
shall pay to the Administrative Agent for the account of each Lender, upon the
request of the Administrative Agent, such amount or amounts as the
Administrative Agent shall determine in its sole discretion shall be sufficient
to compensate such Lender for any loss, cost or expense attributable to:

 

(a)           any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

 

(b)           any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article 5.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to Convert
or Continue such LIBOR Loan calculating present value by using as a discount
rate LIBOR quoted on such date.  Upon the Borrower’s request, the Administrative
Agent shall provide the Borrower with a statement setting forth the basis for
requesting such compensation and the method for determining the amount thereof. 
Any such statement shall be conclusive absent manifest error.

 

Section 4.5.  Treatment of Affected Loans.

 

If the obligation of any Lender to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(c), Section 4.2. or
Section 4.3. then such Lender’s LIBOR Loans shall be automatically Converted
into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by
Section 4.1.(c), Section 4.2., or Section 4.3. on such earlier date as such
Lender may specify to the Borrower with a copy to the Administrative Agent) and,
unless and until such Lender gives notice as provided below that the
circumstances specified in Section 4.1., Section 4.2. or Section 4.3. that gave
rise to such Conversion no longer exist:

 

(a)           to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

(b)           any portion of such Lender’s Loan that would otherwise be
Continued by such Lender as a LIBOR Loan shall be Continued instead as a Base
Rate Loan, and any Base Rate Loan of such Lender that would otherwise be
Converted into a LIBOR Loan shall remain as a Base Rate Loan.

 

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.1.(c) or 4.3. that gave
rise to the Conversion of such Lender’s LIBOR Loans pursuant to this Section no
longer exist (which such Lender agrees to do promptly upon

 

35

--------------------------------------------------------------------------------


 

such circumstances ceasing to exist) at a time when LIBOR Loans made by other
Lenders are outstanding, then such Lender’s Base Rate Loans shall be
automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with the respective unpaid principal amount of
the Loan held by each Lender.

 

Section 4.6.  Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be
suspended pursuant to Section 4.1.(b) or 4.3. but the obligation of the
Requisite Lenders shall not have been suspended under such Sections, or (c) a
Lender does not vote in favor of any amendment, modification or waiver to this
Agreement or any other Loan Document which, pursuant to Section 12.7., requires
the vote of such Lender, and the Requisite Lenders shall have voted in favor of
such amendment, modification or waiver then, so long as there does not then
exist any Default or Event of Default, the Borrower may demand that such Lender
(the “Affected Lender”), and upon such demand the Affected Lender shall
promptly, assign its Loan to an Eligible Assignee subject to and in accordance
with the provisions of Section 12.6.(b) for a purchase price equal to the
principal balance of the Loan then owing to the Affected Lender plus any accrued
but unpaid interest thereon and accrued but unpaid fees owing to the Affected
Lender, or any other amount as may be mutually agreed upon by such Affected
Lender and Eligible Assignee.  Each of the Administrative Agent and the Affected
Lender shall reasonably cooperate in effectuating the replacement of such
Affected Lender under this Section, but at no time shall the Administrative
Agent, such Affected Lender nor any other Lender nor any Titled Agent be
obligated in any way whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee. The exercise by the Borrower of its rights under
this Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders.  The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement (including, without limitation, pursuant to
Sections 3.10., 4.1. or 4.4.) with respect to any period up to the date of
replacement.

 

Section 4.7.  Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

Section 4.8.  Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 

36

--------------------------------------------------------------------------------


 

ARTICLE V. CONDITIONS PRECEDENT

 

Section 5.1.  Initial Conditions Precedent.

 

The obligation of the Lenders to make the Loans is subject to the satisfaction
or waiver of the following conditions precedent:

 

(a)           The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:

 

(i)            counterparts of this Agreement executed by each of the parties
hereto;

 

(ii)           Notes executed by the Borrower, payable to each Lender (other
than any Lender that has requested that it not receive a Note) and complying
with the terms of Section 2.8.(a);

 

(iii)          the Guaranty executed by each of the Guarantors initially to be a
party thereto;

 

(iv)          an opinion of Sullivan & Worcester LLP, and opinion of Venable
LLP, special Maryland counsel, in each case, counsel to the Borrower and the
other Loan Parties, addressed to the Administrative Agent and the Lenders and
covering the matters set forth in Exhibit H;

 

(v)           the certificate or articles of incorporation or formation,
articles of organization, certificate of limited partnership, declaration of
trust or other comparable organizational instrument (if any) of each Loan Party
certified as of a recent date by the Secretary of State of the state of
formation of such Loan Party;

 

(vi)          a certificate of good standing (or certificate of similar meaning)
with respect to each Loan Party issued as of a recent date by the Secretary of
State of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

 

(vii)         a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower the Notice of Borrowing, Notices of Conversion and Notices of
Continuation;

 

(viii)        copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

 

(ix)           a Compliance Certificate calculated as of the Effective Date on a
pro forma basis for the Borrower’s fiscal quarter ended September 30, 2010;

 

37

--------------------------------------------------------------------------------


 

(x)            the Notice of Borrowing from the Borrower for the Loans
indicating how the proceeds thereof are to be made available to the Borrower,
and if any of the Loans initially are to be LIBOR Loans, the Interest Period
therefor;

 

(xi)           a Transfer Authorizer Designation Form effective as of the
Agreement Date;

 

(xii)          the Fee Letter;

 

(xiii)         evidence that the Fees, if any, then due and payable under
Section 3.5., together with all other fees, expenses and reimbursement amounts
due and payable to the Administrative Agent and any of the Lenders, including
without limitation, the fees and expenses of counsel to the Administrative
Agent, have been paid;

 

(xiv)        such other documents and instruments as the Administrative Agent,
or any Lender through the Administrative Agent, may reasonably request; and

 

(b)           In the good faith judgment of the Administrative Agent:

 

(i)            there shall not have occurred or become known to the
Administrative Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Borrower and
its Subsidiaries delivered to the Administrative Agent and the Lenders prior to
the Agreement Date that has had or could reasonably be expected to result in a
Material Adverse Effect;

 

(ii)           no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

 

(iii)          the Borrower and its Subsidiaries shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any Applicable Law or (B) any agreement, document or
instrument to which any Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which could not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party;

 

(iv)          the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender may request in
order to comply with the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)); and

 

(v)           there shall not have occurred or exist any other material
disruption of financial or capital markets that could reasonably be expected to
materially and adversely affect the transactions contemplated by the Loan
Documents.

 

38

--------------------------------------------------------------------------------


 

Section 5.2.  Conditions Precedent to All Loans

 

The obligations of the Lenders to make the Loans are subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of the Loans or would exist immediately after giving
effect thereto and (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct on and as of the date of the making
of such Loan with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted
hereunder.  Each Credit Event shall constitute a certification by the Borrower
to the effect set forth in the preceding sentence (both as of the date of the
giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Administrative Agent prior to the date of such Credit
Event, as of the date of the occurrence of such Credit Event).  In addition, the
Borrower shall be deemed to have represented to the Administrative Agent and the
Lenders at the time the Loans are made that all conditions to the making of such
Loans contained in Article V. have been satisfied.

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

Section 6.1.  Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make the Loans, the Borrower represents and warrants to the
Administrative Agent and each Lender as follows:

 

(a)           Organization; Power; Qualification.  Each of the Borrower, the
other Loan Parties and the other Subsidiaries is a corporation, partnership or
other legal entity, duly organized or formed, validly existing and in good
standing under the jurisdiction of its incorporation or formation, has the power
and authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

 

(b)           Ownership Structure.  Part I of Schedule 6.1.(b) is, as of the
Agreement Date, a complete and correct list of all Subsidiaries of the Borrower
setting forth for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding any Equity Interest in such
Subsidiary, (iii) the nature of the Equity Interests held by each such Person,
(iv) the percentage of ownership of such Subsidiary represented by such Equity
Interests and (v) whether such Subsidiary is a Material Subsidiary, an Excluded
Subsidiary and/or a Foreign Subsidiary.  The parties hereto acknowledge that as
of the Agreement Date GOV is not a Subsidiary. As of the Agreement Date, except
as disclosed in such Schedule (A), each of the Borrower and its Subsidiaries
owns, free and clear of all Liens, and has the unencumbered right to vote, all
outstanding Equity Interests in each Person shown to be held by it on such
Schedule, (B) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (C) there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Person.  As of the Agreement Date,
Part II of Schedule 6.1.(b) correctly sets forth all Unconsolidated Affiliates
of the Borrower, including the

 

39

--------------------------------------------------------------------------------


 

correct legal name of such Person, the type of legal entity which each such
Person is, and all Equity Interests in such Person held directly or indirectly
by the Borrower.

 

(c)           Authorization of Loan Documents and Borrowings.  The Borrower has
the right and power, and has taken all necessary action to authorize it, to
borrow and obtain other extensions of credit hereunder.  The Borrower and each
other Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents and the
Fee Letter to which it is a party in accordance with their respective terms and
to consummate the transactions contemplated hereby and thereby.  The Loan
Documents and the Fee Letter to which the Borrower or any other Loan Party is a
party have been duly executed and delivered by the duly authorized officers of
such Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms, except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally.

 

(d)           Compliance of Loan Documents with Laws.  The execution, delivery
and performance of this Agreement,  the other Loan Documents to which any Loan
Party is a party and of the Fee Letter in accordance with their respective terms
and the borrowings and other extensions of credit hereunder do not and will not,
by the passage of time, the giving of notice, or both:  (i) require any
Governmental Approval or violate any Applicable Law (including all Environmental
Laws) relating to the Borrower or any other Loan Party; (ii) conflict with,
result in a breach of or constitute a default under the organizational documents
of any Loan Party, or any indenture, agreement or other instrument to which the
Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the Lenders.

 

(e)           Compliance with Law; Governmental Approvals.  Each of the
Borrower, the other Loan Parties and the other Subsidiaries is in compliance
with each Governmental Approval and all other Applicable Laws relating to it
except for noncompliances which, and Governmental Approvals the failure to
possess which, could not, individually or in the aggregate, reasonably be
expected to cause a Default or Event of Default or have a Material Adverse
Effect.

 

(f)            Title to Properties; Liens.  Part I of Schedule 6.1.(f) is, as of
the Agreement Date, a complete and correct listing of all real estate assets of
the Borrower, each other Loan Party and each other Subsidiary.  Each of the
Borrower, each other Loan Party and each other Subsidiary has good, marketable
and legal title to, or a valid leasehold interest in, its respective assets. As
of the Agreement Date, there are no Liens against any assets of the Borrower,
any Subsidiary or any other Loan Party except for Permitted Liens.

 

(g)           Existing Indebtedness.  Schedule 6.1.(g) is, as of the Agreement
Date, a complete and correct listing of all Indebtedness (including all
Guarantees) of each of the Borrower, the other Loan Parties and the other
Subsidiaries, and if such Indebtedness is secured by any Lien, a description of
all of the property subject to such Lien. As of the Agreement Date, the
Borrower, the other Loan Parties and the other Subsidiaries have performed and
are in compliance with all of the terms of such Indebtedness and all instruments
and agreements relating thereto, and no default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute a default or event of default, exists with respect to any such
Indebtedness.

 

40

--------------------------------------------------------------------------------


 

(h)           Material Contracts.  Schedule 6.1.(h) is, as of the Agreement
Date, a true, correct and complete listing of all Material Contracts.  Each of
the Borrower, the other Loan Parties and the other Subsidiaries that is party to
any Material Contract has performed and is in compliance with all of the terms
of such Material Contract, and no default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute such a default or event of default, exists with respect to any such
Material Contract.

 

(i)            Litigation.  Except as set forth on Schedule 6.1.(i), there are
no actions, suits or proceedings pending (nor, to the knowledge of any Loan
Party, are there any actions, suits or proceedings threatened, nor is there any
basis therefor) against or in any other way relating adversely to or affecting
the Borrower, any other Loan Party, any other Subsidiary or any of their
respective property in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which, (i) could reasonably be expected
to have a Material Adverse Effect or (ii) in any manner draws into question the
validity or enforceability of any Loan Documents or the Fee Letter.  There are
no strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened relating to, any Loan Party or any other Subsidiary.

 

(j)            Taxes.  All federal, state and other tax returns of the Borrower,
each other Loan Party and each other Subsidiary required by Applicable Law to be
filed have been duly filed, and all federal, state and other taxes, assessments
and other governmental charges or levies upon, each Loan Party, each other
Subsidiary and their respective properties, income, profits and assets which are
due and payable have been paid, except any such nonpayment or non-filing which
is at the time permitted under Section 7.6.  As of the Agreement Date, none of
the United States income tax returns of the Borrower, any other Loan Party or
any other Subsidiary is under audit.  All charges, accruals and reserves on the
books of the Borrower, the other Loan Parties and the other Subsidiaries in
respect of any taxes or other governmental charges are in accordance with GAAP.

 

(k)           Financial Statements.  The Borrower has furnished to each Lender
copies of (i) the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries for the fiscal year ended December 31, 2009, and the
related audited consolidated statements of operations, shareholders’ equity and
cash flow for the fiscal year ended on such date, with the opinion thereon of
Ernst &Young LLP, and (ii) the unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries for the fiscal quarter ended
September 30, 2010, and the related unaudited consolidated statements of
operations, and cash flow of the Borrower and its consolidated Subsidiaries for
the fiscal quarter period ended on such date.  Such balance sheets and
statements (including in each case related schedules and notes) are complete and
correct in all material respects and present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the consolidated financial
position of the Borrower and its consolidated Subsidiaries as at their
respective dates and the results of operations and the cash flow for such
periods (subject, as to interim statements, to changes resulting from normal
year-end audit adjustments).  Neither the Borrower nor any of its Subsidiaries
has on the Agreement Date any material contingent liabilities, liabilities,
liabilities for taxes, unusual or long-term commitments or unrealized or forward
anticipated losses from any unfavorable commitments that would be required to be
set forth in its financial statements or notes thereto, except as referred to or
reflected or provided for in said financial statements.

 

(l)            No Material Adverse Change.  Since December 31, 2009, there has
been no material adverse change in the consolidated financial condition, results
of operations, business or prospects of the Borrower and its consolidated
Subsidiaries taken as a whole.  Each of the Borrower, the other Loan Parties and
the other Subsidiaries is Solvent.

 

41

--------------------------------------------------------------------------------


 

(m)          REIT Status.  The Borrower qualifies as a REIT and is in compliance
with all requirements and conditions imposed under the Internal Revenue Code to
allow the Borrower to maintain its status as a REIT.

 

(n)           ERISA.

 

(i)            Each Benefit Arrangement is in compliance with the applicable
provisions of ERISA, the Internal Revenue Code and other Applicable Laws in all
material respects.  Except with respect to Multiemployer Plans, each Qualified
Plan (A) has received a favorable determination from the Internal Revenue
Service applicable to such Qualified Plan’s current remedial amendment cycle (as
defined in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely
filed for a favorable determination letter from the Internal Revenue Service
during its staggered remedial amendment cycle (as defined in 2007-44) and such
application is currently being processed by the Internal Revenue Service,
(C) had filed for a determination letter prior to its “GUST remedial amendment
period” (as defined in 2007-44) and received such determination letter and the
staggered remedial amendment cycle first following the GUST remedial amendment
period for such Qualified Plan has not yet expired, or (D) is maintained under a
prototype plan and may rely upon a favorable opinion letter issued by the
Internal Revenue Service with respect to such prototype plan.  To the best
knowledge of the Borrower, nothing has occurred which would cause the loss of
its reliance on each Qualified Plan’s favorable determination letter or opinion
letter.

 

(ii)           With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715.  The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.

 

(iii)          Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (i) no ERISA Event has
occurred or is expected to occur; (ii) there are no pending, or to the best
knowledge of the Borrower, threatened, claims, actions or lawsuits or other
action by any Governmental Authority, plan participant or beneficiary with
respect to a Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

 

(o)           Absence of Default.  None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived:  (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by, any Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(p)           Environmental Laws.  In the ordinary course of business and from
time to time each of the Borrower, each other Loan Party and each other
Subsidiary conducts reviews of the effect of

 

42

--------------------------------------------------------------------------------


 

Environmental Laws on its respective business, operations and properties,
including without limitation, its respective Properties. Each of the Borrower,
each other Loan Party and each other Subsidiary: (i) is in compliance with all
Environmental Laws applicable to its business, operations and the Properties,
(ii) has obtained all Governmental Approvals which are required under
Environmental Laws, and each such Governmental Approval is in full force and
effect, and (iii) is in compliance with all terms and conditions of such
Governmental Approvals, where with respect to each of the immediately preceding
clauses (i) through (iii) the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect.  Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, no Loan Party has any knowledge of, or has received notice of,
any past, present, or pending releases, events, conditions, circumstances,
activities, practices, incidents, facts, occurrences, actions, or plans that,
with respect to any Loan Party or any other Subsidiary, their respective
businesses, operations or with respect to the Properties, may:  (i) cause or
contribute to an actual or alleged violation of or noncompliance with
Environmental Laws, (ii) cause or contribute to any other potential common-law
or legal claim or other liability, or (iii) cause any of the Properties to
become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (i) through (iii) is based on
or related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law. 
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Borrower’s knowledge after due inquiry,
threatened, against the Borrower, any other Loan Party or any other Subsidiary
relating in any way to Environmental Laws which, reasonably could be expected to
have a Material Adverse Effect.  None of the Properties is listed on or proposed
for listing on the National Priority List promulgated pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 and
its implementing regulations, or any state or local priority list promulgated
pursuant to any analogous state or local law.  No Hazardous Materials have been
transported, released, discharged or disposed on any of the Properties other
than (x) in compliance with all applicable Environmental Laws or (y) as could
not reasonably be expected to have a Material Adverse Effect.

 

(q)           Investment Company.  None of the Borrower, any other Loan Party or
any other Subsidiary is (i) an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.

 

(r)            Margin Stock.  None of the Borrower, any other Loan Party or any
other Subsidiary is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose, whether immediate,
incidental or ultimate, of buying or carrying “margin stock” within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System.

 

(s)           Affiliate Transactions.  Except as permitted by Section 9.8. or as
otherwise set forth on Schedule 6.1.(s), none of the Borrower, any other Loan
Party or any other Subsidiary is a party to or bound by any agreement or
arrangement with any Affiliate.

 

(t)            Intellectual Property.  Each of the Loan Parties and each other
Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all patents, licenses, franchises, trademarks, trademark rights,
service marks, service mark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of its businesses, without

 

43

--------------------------------------------------------------------------------


 

known conflict with any patent, license, franchise, trademark, trademark right,
service mark, service mark right, trade secret, trade name, copyright, or other
proprietary right of any other Person except for such Intellectual Property, the
absence of which, and for conflicts which, could not reasonably be expected to
have a Material Adverse Effect. Each of the Loan Parties and each other
Subsidiary has taken all such steps as it deems reasonably necessary to protect
its respective rights under and with respect to such Intellectual Property. No
material claim has been asserted by any Person with respect to the use of any
such Intellectual Property by the Borrower, any other Loan Party or any other
Subsidiary, or challenging or questioning the validity or effectiveness of any
such Intellectual Property.  The use of such Intellectual Property by the
Borrower, the other Loan Parties and the other Subsidiaries does not infringe on
the rights of any Person, subject to such claims and infringements as do not, in
the aggregate, give rise to any liabilities on the part of the Borrower, any
other Loan Party or any other Subsidiary that could reasonably be expected to
have a Material Adverse Effect.

 

(u)           Business.  As of the Agreement Date, the Borrower and its
Subsidiaries are engaged substantially in the business of owning, operating and
developing office and industrial assets, together with other business activities
incidental thereto, as currently in use at the Properties.

 

(v)           Broker’s Fees.  No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby.  No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower, any other Loan Party or any
other Subsidiary ancillary to the transactions contemplated hereby.

 

(w)          Accuracy and Completeness of Information.  All written information,
reports and other papers and data (other than financial projections and other
forward looking statements) furnished to the Administrative Agent or any Lender
by, on behalf of, or at the direction of, the Borrower, any other Loan Party or
any other Subsidiary were, at the time the same were so furnished, complete and
correct in all material respects, to the extent necessary to give the recipient
a true and accurate knowledge of the subject matter, or, in the case of
financial statements, present fairly, in accordance with GAAP consistently
applied throughout the periods involved, the financial position of the Persons
involved as at the date thereof and the results of operations for such periods
(subject, as to interim statements, to changes resulting from normal year end
audit adjustments and absence of full footnote disclosure).  All financial
projections and other forward looking statements prepared by or on behalf of the
Borrower, any other Loan Party or any other Subsidiary that have been or may
hereafter be made available to the Administrative Agent or any Lender were or
will be prepared in good faith based on reasonable assumptions.  No fact is
known to any Loan Party which has had, or may in the future have (so far as any
Loan Party can reasonably foresee), a Material Adverse Effect which has not been
set forth in the financial statements referred to in Section 6.1.(k) or in such
information, reports or other papers or data or otherwise disclosed in writing
to the Administrative Agent and the Lenders. No document furnished or written
statement made to the Administrative Agent or any Lender in connection with the
negotiation, preparation or execution of, or pursuant to, this Agreement or any
of the other Loan Documents contains or will contain any untrue statement of a
material fact, or omits or will omit to state a material fact necessary in order
to make the statements contained therein not misleading.

 

(x)            Not Plan Assets; No Prohibited Transactions.  None of the assets
of the Borrower, any other Loan Party or any other Subsidiary constitutes “plan
assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.  Assuming that no Lender funds
any amount payable by it hereunder with “plan assets,” as that term is defined
in 29 C.F.R. 2510.3-101, the execution, delivery and performance of this
Agreement and the other Loan Documents, and the extensions of credit and
repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.

 

44

--------------------------------------------------------------------------------


 

(y)           OFAC.  None of the Borrower, any of the other Loan Parties, any of
the other Subsidiaries, or any other Affiliate of the Borrower: (i) is a person
named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.

 

(z)            Unencumbered Assets; Unencumbered Mortgage Notes.  As of the
Agreement Date, Part I of Schedule 6.1.(z) is a correct and complete list of all
Unencumbered Assets and Part II of Schedule 6.1.(z) is a correct and complete
list of all Unencumbered Mortgage Notes. Each of the Properties included by the
Borrower in calculations of Unencumbered Asset Value satisfies all of the
requirements contained in the definition of “Unencumbered Asset”.  Each of the
promissory notes included by the Borrower in calculations of Unencumbered Asset
Value satisfies all of the requirements contained in the definition of
“Unencumbered Mortgage Note”.

 

Section 6.2.  Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement.  All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date and at and as of the date of the occurrence of each Credit Event,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate on and as of such earlier date) and except for
changes in factual circumstances expressly and specifically permitted
hereunder.  All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans.

 

ARTICLE VII. AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

 

Section 7.1.  Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 9.4., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the

 

45

--------------------------------------------------------------------------------


 

nature of its business requires such qualification and authorization and where
the failure to be so authorized and qualified could reasonably be expected to
have a Material Adverse Effect.

 

Section 7.2.  Compliance with Applicable Law and Material Contracts.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with (a) all Applicable Law, including the obtaining of
all Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, and (b) all terms and conditions of
all Material Contracts to which it is a party.

 

Section 7.3.  Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
(a) protect and preserve all of its respective material properties, or cause to
be protected and preserved, including, but not limited to, all Intellectual
Property necessary to the conduct of its respective business, and maintain, or
cause to be maintained, in good repair, working order and condition all tangible
properties, ordinary wear and tear excepted, and (b) from time to time make or
cause to be made all needed and appropriate repairs, renewals, replacements and
additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

 

Section 7.4.  Conduct of Business.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in
Section 6.1.(u).

 

Section 7.5.  Insurance.

 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
maintain, or cause to be maintained, insurance (on a replacement cost basis)
with financially sound and reputable insurance companies against such risks and
in such amounts as is customarily maintained by Persons engaged in similar
businesses or as may be required by Applicable Law. The Borrower shall from time
to time deliver to the Administrative Agent upon request a detailed list,
together with copies of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.

 

Section 7.6.  Payment of Taxes and Claims.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge, or cause to be paid and discharged, when due
(a) all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or upon any properties belonging to it, and (b) all
lawful claims of materialmen, mechanics, carriers, warehousemen and landlords
for labor, materials, supplies and rentals which, if unpaid, might become a Lien
on any properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of such Person in accordance with GAAP.

 

46

--------------------------------------------------------------------------------


 

Section 7.7.  Books and Records; Inspections.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities in accordance with GAAP and Applicable Law.  The
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, permit representatives of the Administrative Agent or any Lender to visit
and inspect any of their respective properties, to examine and make abstracts
from any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants (in the presence of an officer of the Borrower if
an Event of Default does not then exist), all at such reasonable times during
business hours and as often as may reasonably be requested and so long as no
Event of Default exists, with reasonable prior notice.  The Borrower shall be
obligated to reimburse the Administrative Agent and the Lenders for their costs
and expenses incurred in connection with the exercise of their rights under this
Section only if such exercise occurs while a Default or Event of Default
exists.  If requested by the Administrative Agent, the Borrower shall execute an
authorization letter addressed to its accountants authorizing the Administrative
Agent or any Lender to discuss the financial affairs of the Borrower, any other
Loan Party or any other Subsidiary with the Borrower’s accountants.

 

Section 7.8.  Use of Proceeds.

 

The Borrower will use the proceeds of Loans only for the repayment of
Indebtedness, the acquisition of Properties, working capital needs and other
general business purposes.  The Borrower shall not, and shall not permit any
other Loan Party or any other Subsidiary to, use any part of such proceeds to
purchase or carry, or to reduce or retire or refinance any credit incurred to
purchase or carry, any margin stock (within the meaning of Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System) or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock.

 

Section 7.9.  Environmental Matters.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply, or cause to be complied, with all Environmental Laws the
failure with which to comply could reasonably be expected to have a Material
Adverse Effect.  The Borrower shall comply, and shall cause each other Loan
Party and each other Subsidiary to comply, and the Borrower shall use, and shall
cause each other Loan Party and each other Subsidiary to use, commercially
reasonable efforts to cause all other Persons occupying, using or present on the
Properties to comply, with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect.  The
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, promptly take all actions and pay or arrange to pay all costs necessary for
it and for the Properties to comply with all Environmental Laws and all
Governmental Approvals the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, including actions to remove and
dispose of all Hazardous Materials and to clean up the Properties as required
under Environmental Laws.  The Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, promptly take, or cause to be taken, all
actions necessary to prevent the imposition of any Liens on any of their
respective properties arising out of or related to any Environmental Laws. 
Nothing in this Section shall impose any obligation or liability whatsoever on
the Administrative Agent or any Lender.

 

47

--------------------------------------------------------------------------------


 

Section 7.10.  Further Assurances.

 

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

 

Section 7.11.  REIT Status.

 

The Borrower shall maintain its status as a REIT.

 

Section 7.12.  Exchange Listing.

 

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is subject to price quotations on The NASDAQ Stock Market’s
National Market System.

 

Section 7.13.  Guarantors.

 

(a)           Within thirty (30) days of any Person becoming a Material
Subsidiary (other than an Excluded Subsidiary or a Foreign Subsidiary) after the
Agreement Date, the Borrower shall deliver to the Administrative Agent each of
the following in form and substance satisfactory to the Administrative Agent:
(i) an Accession Agreement executed by such Subsidiary and (ii) the items that
would have been delivered under subsections (iv) through (viii), and (xiv) of
Section 5.1.(a) if such Subsidiary had been a Material Subsidiary on the
Agreement Date; provided, however, promptly (and in any event within 30 days)
upon any Excluded Subsidiary ceasing to be subject to the restriction which
prevented it from becoming a Guarantor on the Effective Date or delivering an
Accession Agreement pursuant to this Section, as the case may be, such
Subsidiary shall comply with the provisions of this Section.

 

(b)           The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor from the Guaranty so long as: (i) such Guarantor is not
otherwise required to be a party to the Guaranty under the immediately preceding
subsection (a); (ii) no Default or Event of Default shall then be in existence
or would occur as a result of such release, including without limitation, a
Default or Event of Default resulting from a violation of any of the covenants
contained in Section 9.1.; (iii) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall be true and correct on and as of the date of
such release with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate on and as of such earlier date) and except for
changes in factual circumstances expressly permitted under the Loan Documents;
and (iv) the Administrative Agent shall have received such written request at
least 10 Business Days (or such shorter period as may be acceptable to the
Administrative Agent) prior to the requested date of release.  Delivery by the
Borrower to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.

 

48

--------------------------------------------------------------------------------


 

ARTICLE VIII. INFORMATION

 

For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

 

Section 8.1.  Quarterly Financial Statements.

 

As soon as available and in any event within 5 days after the same is filed with
the Securities and Exchange Commission (but in no event later than 45 days after
the close of each of the first, second and third fiscal quarters of the
Borrower), the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such period and the related unaudited consolidated
statements of income, shareholders’ equity and cash flows of the Borrower and
its Subsidiaries for such period, setting forth in each case in comparative form
the figures as of the end of and for the corresponding periods of the previous
fiscal year, all of which shall be certified by the chief financial officer or
chief accounting officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP and in all material respects, the consolidated
financial position of the Borrower and its Subsidiaries as at the date thereof
and the results of operations for such period (subject to normal year-end audit
adjustments).  Together with such financial statements, the Borrower shall
deliver reports, in form and detail satisfactory to the Administrative Agent,
setting forth: (a) a statement of Funds From Operations for the fiscal quarter
then ending; (b) a listing of capital expenditures made during the fiscal
quarter then ended; (c) a listing of all Properties acquired during such fiscal
quarter, including the net operating income of each such Property, acquisition
costs and related mortgage debt, if any; and (d) an updated listing of all
Material Contracts on Schedule 6.1.(h), if any.

 

Section 8.2.  Year-End Statements.

 

As soon as available and in any event within 5 days after the same is filed with
the Securities and Exchange Commission (but in no event later than 90 days after
the end of each fiscal year of the Borrower), the audited consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal year and
the related audited consolidated statements of income, shareholders’ equity and
cash flows of the Borrower and its Subsidiaries for such fiscal year, setting
forth in comparative form the figures as at the end of and for the previous
fiscal year, all of which shall be (a) certified by the chief financial officer
or chief accounting officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP and in all material respects, the financial
position of the Borrower and its Subsidiaries as at the date thereof and the
result of operations for such period and (b) accompanied by the report thereon
of Ernst &Young LLP or any other independent certified public accountants of
recognized national standing, whose certificate shall be unqualified and who
shall have authorized the Borrower to deliver such financial statements and
certification thereof to the Administrative Agent and the Lenders pursuant to
this Agreement.  Together with such financial statements, the Borrower shall
deliver a report, certified by the chief financial officer or chief accounting
officer of Borrower, in form and detail reasonably satisfactory to the
Administrative Agent, setting forth the Net Operating Income for each Property
for such fiscal year.

 

Section 8.3.  Compliance Certificate.

 

At the time the financial statements are furnished pursuant to the immediately
preceding Sections 8.1. and 8.2., and within 5 Business Days of the
Administrative Agent’s request with respect to any other fiscal period, a
certificate substantially in the form of Exhibit I (a “Compliance Certificate”)
executed on behalf of the Borrower by the chief financial officer or chief
accounting officer of the Borrower (a) setting forth in reasonable detail as of
the end of such quarterly accounting period or fiscal year, as the case may be,
the calculations required to establish whether the Borrower was in compliance

 

49

--------------------------------------------------------------------------------


 

with the covenants contained in Section 9.1.; and (b) stating that, to the best
of his or her knowledge, information and belief after due inquiry, no Default or
Event of Default exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred and the steps being taken by
the Borrower with respect to such event, condition or failure.

 

Section 8.4.  Other Information.

 

(a)           Promptly upon receipt thereof, copies of all material reports, if
any, submitted to the Borrower or its Board of Trustees by its independent
public accountants, any in any event all management reports;

 

(b)           Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;

 

(c)           Promptly upon the mailing thereof to the shareholders of the
Borrower generally, copies of all financial statements, reports and proxy
statements so mailed and promptly upon the issuance thereof copies of all press
releases issued by the Borrower, any Subsidiary or any other Loan Party;

 

(d)           If any ERISA Event shall occur that individually, or together with
any other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Borrower setting forth details as to such occurrence
and the action, if any, which the Borrower or applicable member of the ERISA
Group is required or proposes to take;

 

(e)           To the extent any Loan Party or any other Subsidiary is aware of
the same, prompt notice of the commencement of any proceeding or investigation
by or before any Governmental Authority and any action or proceeding in any
court or other tribunal or before any arbitrator against or in any other way
relating adversely to, or adversely affecting, the any Loan Party or any other
Subsidiary or any of their respective properties, assets or businesses which
could reasonably be expected to have a Material Adverse Effect, and prompt
notice of the receipt of notice that any United States income tax returns of any
Loan Party or any other Subsidiary are being audited;

 

(f)            A copy of any amendment to the certificate or articles of
incorporation or formation, bylaws, partnership agreement or other similar
organizational documents of the Borrower or any other Loan Party promptly upon
the Administrative Agent’s request;

 

(g)           Prompt notice of any change in the senior management of the
Borrower, any Subsidiary or any other Loan Party and any change in the business,
assets, liabilities, financial condition, results of operations or business
prospects of any Loan Party or any other Subsidiary which has had, or could
reasonably be expected to have, a Material Adverse Effect;

 

(h)           Prompt notice of the occurrence of any of the following promptly
upon a Responsible Officer obtaining knowledge thereof: (i) Default or Event of
Default or (ii) any event which constitutes or which with the passage of time,
the giving of notice, or otherwise, would constitute a default or event of
default by any Loan Party or any other Subsidiary under any Material Contract to
which any such Person is a party or by which any such Person or any of its
respective properties may be bound;

 

50

--------------------------------------------------------------------------------


 

(i)            Prompt notice of any order, judgment or decree in excess of
$5,000,000 having been entered against any Loan Party or any other Subsidiary or
any of their respective properties or assets;

 

(j)            Prompt notice if the Borrower, any Subsidiary or any other Loan
Party shall receive any notification from any Governmental Authority alleging a
violation of any Applicable Law or any inquiry which could reasonably be
expected to have a Material Adverse Effect;

 

(k)           Prompt notice of the acquisition, incorporation or other creation
of any Material Subsidiary, the purpose for such Subsidiary, the nature of the
assets and liabilities thereof and whether such Subsidiary is a Wholly Owned
Subsidiary of the Borrower;

 

(l)            Promptly upon the request of the Administrative Agent, evidence
of the Borrower’s calculation of the Ownership Share with respect to a
Subsidiary or an Unconsolidated Affiliate, such evidence to be in form and
detail satisfactory to the Administrative Agent;

 

(m)          Promptly, upon Borrower becoming aware of any change in the
Borrower’s Credit Rating, a certificate stating that the Borrower’s Credit
Rating has changed and the new Credit Rating that is in effect;

 

(n)           Promptly, upon each request, information identifying the Borrower
as a Lender may request in order to comply with the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001));

 

(o)           Promptly, and in any event within 3 Business Days after the
Borrower obtains knowledge thereof, written notice of the occurrence of any of
the following:  (i) the Borrower, any Loan Party or any other Subsidiary shall
receive notice that any violation of or noncompliance with any Environmental Law
has or may have been committed or is threatened; (ii) the Borrower, any Loan
Party or any other Subsidiary shall receive notice that any administrative or
judicial complaint, order or petition has been filed or other proceeding has
been initiated, or is about to be filed or initiated against any such Person
alleging any violation of or noncompliance with any Environmental Law or
requiring any such Person to take any action in connection with the release or
threatened release of Hazardous Materials; (iii) the Borrower, any Loan Party or
any other Subsidiary shall receive any notice from a Governmental Authority or
private party alleging that any such Person may be liable or responsible for any
costs associated with a response to, or remediation or cleanup of, a release or
threatened release of Hazardous Materials or any damages caused thereby; or
(iv) the Borrower, any Loan Party or any other Subsidiary shall receive notice
of any other fact, circumstance or condition that could reasonably be expected
to form the basis of an environmental claim, in each case, where the matters
covered by such notice(s) under clauses (i) through (iv), whether individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect; and

 

(p)           From time to time and promptly upon each request, such data,
certificates, reports, statements, opinions of counsel, documents or further
information regarding any Property or the business, assets, liabilities,
financial condition, results of operations or business prospects of the
Borrower, any of its Subsidiaries, or any other Loan Party as the Administrative
Agent or any Lender may reasonably request.

 

Section 8.5.  Electronic Delivery of Certain Information.

 

(a)           Documents required to be delivered pursuant to the Loan Documents
shall be delivered by electronic communication and delivery, including, the
Internet, e-mail or intranet websites to which the Administrative Agent and each
Lender have access (including a commercial, third-party website such

 

51

--------------------------------------------------------------------------------


 

as www.Edgar.com <http://www.Edgar.com> or a website sponsored or hosted by the
Administrative Agent or the Borrower) provided that the foregoing shall not
apply to (i) notices to any Lender pursuant to Article II. and (ii) any Lender
that has notified the Administrative Agent and the Borrower that it cannot or
does not want to receive electronic communications.  The Administrative Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications.  Documents or
notices delivered electronically shall be deemed to have been delivered
twenty-four (24) hours after the date and time on which the Administrative Agent
or the Borrower posts such documents or the documents become available on a
commercial website and the Administrative Agent or Borrower notifies each Lender
of said posting and provides a link thereto provided (x) if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
10:00 a.m. Eastern time on the next business day for the recipient and (y) if
the deemed time of delivery occurs on a day that is not a business day for the
recipient, the deemed time of delivery shall be 10:00 a.m. Eastern time on the
next business day for the recipient.  Notwithstanding anything contained herein,
in every instance the Borrower shall be required to provide paper copies of the
certificate required by Section 8.3. to the Administrative Agent and shall
deliver paper copies of any documents to the Administrative Agent or to any
Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender. 
Except for the certificates required by Section 8.3., the Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery.  Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

 

(b)           Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.

 

Section 8.6.  Public/Private Information.

 

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower.  Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”.

 

Section 8.7.  USA Patriot Act Notice; Compliance.

 

The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, a Lender
(for itself and/or as Administrative Agent for all Lenders hereunder) may from
time-to-time request, and the Borrower shall, and shall cause the other Loan
Parties to, provide to such Lender, such Loan Party’s name, address, tax
identification number and/or such other identification information as shall be
necessary for such Lender to comply with federal law.  An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.

 

52

--------------------------------------------------------------------------------


 

ARTICLE IX. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

 

Section 9.1.  Financial Covenants.

 

(a)           Leverage Ratio.  The Borrower shall not permit the ratio of
(i) Total Indebtedness to (ii) Total Asset Value to exceed 0.60 to 1.00 at any
time.

 

(b)           Minimum Fixed Charge Coverage Ratio.  The Borrower shall not
permit the ratio of (i) Adjusted EBITDA for the fiscal quarter of the Borrower
most recently ending to (ii) Fixed Charges for such period, to be less than 1.50
to 1.00 at any time.

 

(c)           Secured Indebtedness.  The Borrower shall not permit the ratio of
(i) Secured Indebtedness of the Borrower and its Subsidiaries to (ii) Total
Asset Value to be greater than 0.350 to 1.00 at any time.

 

(d)           Unencumbered Leverage Ratio.  The Borrower shall not permit the
ratio of (i) Unencumbered Asset Value to (ii) Unsecured Indebtedness, to be less
than 1.670 to 1.00 at any time.

 

(e)           Unencumbered Interest Coverage Ratio.  The Borrower shall not
permit the ratio of (i) Unencumbered Net Operating Income to (ii) Unsecured Debt
Service for the Borrower’s fiscal quarter most recently ending, to be less than
1.750 to 1.0 at any time.

 

(f)            Minimum Tangible Net Worth.  The Borrower shall not permit
Tangible Net Worth at any time to be less than (i) $3,360,000,000 plus (ii) 75%
of the Net Proceeds of all Equity Issuances effected by the Borrower or any
Subsidiary (other than Equity Issuances to the Borrower or any Subsidiary) after
August 9, 2010.

 

(g)           Total Assets Owned by Borrower and Guarantors.  The Borrower shall
not permit (i) the amount of Total Asset Value directly owned by the Borrower
and the Guarantors to be less than 95.0% of Total Asset Value (excluding the
amount of Total Asset Value, if any, then attributable to Excluded Subsidiaries
and Foreign Subsidiaries) and (ii) the aggregate value of Investments in Foreign
Subsidiaries that are not Guarantors (such value to be determined in a manner
consistent with the definition of Total Asset Value or, if not contemplated
under the definition of Total Asset Value, as determined in accordance with
GAAP) to exceed 20.0% of Total Asset Value at any time.

 

(h)           Permitted Investments. The Borrower shall not, and shall not
permit any Loan Party or other Subsidiary to, make an Investment in or otherwise
own the following items which would cause the aggregate value of such holdings
of such Persons to exceed the following percentages of Total Asset Value at any
time:

 

(i)            Investments in Unconsolidated Affiliates and other Persons that
are not Subsidiaries, such that the aggregate value of such Investments
(determined in a manner consistent with the definition of Total Asset Value or,
if not contemplated under the definition of Total Asset Value, as determined in
accordance with GAAP) exceeds 15.0% of Total Asset Value at any time;

 

(ii)           Assets Under Development, such that the aggregate Construction
Budget for all such Assets Under Development exceeds 10.0% of Total Asset Value
at any time; for purposes of

 

53

--------------------------------------------------------------------------------


 

this clause: (x) “Construction Budget” means the fully-budgeted costs for the
acquisition and construction of a given piece of real property (including
without limitation, the cost of acquiring such piece of real property (except to
the extent any portion thereof is Unimproved Land included in the immediately
following clause (iv)), reserves for construction interest and operating
deficits, tenant improvements, leasing commissions, and infrastructure costs),
as reasonably determined by the Borrower in good faith and (y) real property
under construction to be (but not yet) acquired by the Borrower or a Subsidiary
upon completion of construction pursuant to a contract in which the seller of
such real property is required to complete construction prior to, and as a
condition precedent to, such acquisition, shall be subject to this subsection;

 

(iii)          Mortgage Receivables, such that the aggregate book value of such
Mortgage Receivables exceeds 10.0% of Total Asset Value at any time; and

 

(iv)          Unimproved Land such that the aggregate book value of all such
Unimproved Land exceeds 5.0% of Total Asset Value at any time.

 

(i)            Dividends and Other Restricted Payments.   Subject to the
following sentence, if an Event of Default exists, the Borrower shall not, and
shall not permit any of its Subsidiaries to, declare or make any Restricted
Payments except that the Borrower may declare and make cash distributions to its
shareholders in an aggregate amount not to exceed the minimum amount necessary
for the Borrower to remain in compliance with Section 7.11. and Subsidiaries may
pay Restricted Payments to the Borrower or any other Subsidiary.  If an Event of
Default specified in Section 10.1.(a), Section 10.1.(e) or
Section 10.1.(f) shall exist, or if as a result of the occurrence of any other
Event of Default any of the Obligations have been accelerated pursuant to
Section 10.2.(a), the Borrower shall not, and shall not permit any Subsidiary
to, make any Restricted Payments to any Person except that Subsidiaries may pay
Restricted Payments to the Borrower or any other Subsidiary.

 

Section 9.2.  Negative Pledge.

 

(a)           The Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, create, assume, or incur any Lien (other than
Permitted Liens) upon any of its properties, assets, income or profits of any
character whether now owned or hereafter acquired if immediately prior to the
creation, assumption or incurring of such Lien, or immediately thereafter, a
Default or Event of Default is or would be in existence, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 9.1.

 

(b)           The Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary (other than an Excluded Subsidiary) to, enter into,
assume or otherwise be bound by any Negative Pledge except for a Negative Pledge
contained in (i) an agreement (x) evidencing Indebtedness which (A) the
Borrower, such Loan Party or such Subsidiary may create, incur, assume, or
permit or suffer to exist without violation of this Agreement and (B)  is
secured by a Lien permitted to exist under the Loan Documents, and (y) which
prohibits the creation of any other Lien on only the property securing such
Indebtedness as of the date such agreement was entered into; or (ii) an
agreement relating to the sale of a Subsidiary or assets pending such sale,
provided that in any such case the Negative Pledge applies only to the
Subsidiary or the assets that are the subject of such sale.

 

Section 9.3.  Restrictions on Intercompany Transfers.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than an Excluded Subsidiary) to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary (other than an Excluded Subsidiary)
to: (a) pay dividends or make any other distribution on any of such Subsidiary’s

 

54

--------------------------------------------------------------------------------


 

capital stock or other equity interests owned by the Borrower or any Subsidiary;
(b) pay any Indebtedness owed to the Borrower or any Subsidiary; (c) make loans
or advances to the Borrower or any Subsidiary; or (d) transfer any of its
property or assets to the Borrower or any Subsidiary; other than (i) with
respect to clauses (a) through (d) those encumbrances or restrictions contained
in  any Loan Document or, (ii) with respect to clause (d), customary provisions
restricting assignment of any agreement entered into by the Borrower, any other
Loan Party or any Subsidiary in the ordinary course of business. 
Notwithstanding anything to the contrary in the foregoing, the restrictions in
this Section shall not apply to any provision of any Guaranty entered into by
the Borrower, any Loan Party or any other Subsidiary relating to the
Indebtedness of any Subsidiary permitted to be incurred hereunder, which
provision subordinates any rights of Borrower, other Loan Party or any other
Subsidiary to payment from such Subsidiary to the payment in full of such
Indebtedness.

 

Section 9.4.  Merger, Consolidation, Sales of Assets and Other Arrangements.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (i) enter into any transaction of merger or consolidation;
(ii) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; provided, however, that:

 

(a)           any of the actions described in the immediately preceding
clauses (i) through (iii) may be taken with respect to any Subsidiary or any
other Loan Party (other than the Borrower) so long as immediately prior to the
taking of such action, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence;

 

(b)           the Borrower, its Subsidiaries and the other Loan Parties may
lease and sublease their respective assets, as lessor or sublessor (as the case
may be), in the ordinary course of their business;

 

(c)           a Person may merge with and into the Borrower so long as (i) the
Borrower is the survivor of such merger, (ii) immediately prior to such merger,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default is or would be in existence; and (iii) the Borrower shall have given
the Agent and the Lenders at least 10 Business Days’ prior written notice of
such merger (except that such prior notice shall not be required in the case of
the merger of a Subsidiary with and into the Borrower); and

 

(d)           the Borrower and each Subsidiary may sell, transfer or dispose of
assets among themselves.

 

Section 9.5.  Plans.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. The  Borrower shall not cause or
permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.

 

55

--------------------------------------------------------------------------------


 

Section 9.6.  Fiscal Year.

 

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.

 

Section 9.7.  Modifications of Organizational Documents and Material Contracts.

 

(a)           The Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, amend, supplement, restate or otherwise modify its
certificate or articles of incorporation or formation, by-laws, operating
agreement, declaration of trust, partnership agreement or other applicable
organizational document if such amendment, supplement, restatement or other
modification (a) could reasonably be expected to be adverse to the interest of
the Lenders in any material respect or (b) could reasonably be expected to have
a Material Adverse Effect.

 

(b)           The Borrower shall not default in any material respect in the
performance of any of its obligations under the Business Management Agreement or
the Property Management Agreement or permit the Business Management Agreement or
the Property Management Agreement to be canceled or terminated prior to its
stated maturity. The Borrower shall not enter into any material amendment,
modification or waiver of or with respect to any of the terms of the Business
Management Agreement or the Property Management Agreement, except for extensions
thereof.  With respect to Material Contracts other than the Business Management
Agreement and the Property Management Agreement, the Borrower shall not, and
shall not permit any Subsidiary or other Loan Party to, enter into any amendment
or modification to any such Material Contract which could reasonably be expected
to have a Material Adverse Effect.

 

Section 9.8.  Transactions with Affiliates.

 

The Borrower shall not permit to exist or enter into, and shall not permit any
other Loan Party or any other Subsidiary to permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) as set forth on
Schedule 6.1.(s) or (b) transactions in the ordinary course of and pursuant to
the reasonable requirements of the business of the Borrower, such other Loan
Party or such other Subsidiary and upon fair and reasonable terms which are no
less favorable to the Borrower, such other Loan Party or such other Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
that is not an Affiliate.

 

Section 9.9.  Environmental Matters.

 

The Borrower shall not, and shall not permit any other Loan Party, any other
Subsidiary or any other Person to, use, generate, discharge, emit, manufacture,
handle, process, store, release, transport, remove, dispose of or clean up any
Hazardous Materials on, under or from the Properties in violation of any
Environmental Law or in a manner that could lead to any environmental claim or
pose a risk to human health, safety or the environment, in each case, that could
reasonably be expected to have a Material Adverse Effect.  Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.

 

Section 9.10.  Derivatives Contracts.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to enter into or become obligated in respect of, Derivatives
Contracts, other than Derivatives Contracts entered into by the Borrower, any
such Loan Party or any such Subsidiary in the ordinary course of

 

56

--------------------------------------------------------------------------------


 

business and which establish an effective hedge in respect of liabilities,
commitments or assets held or reasonably anticipated by the Borrower, such other
Loan Party or such other Subsidiary.

 

ARTICLE X. DEFAULT

 

Section 10.1.  Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)           Default in Payment.  The Borrower (i) shall fail to pay when due
under this Agreement or any other Loan Document (whether upon demand, at
maturity, by reason of acceleration or otherwise) the principal of any of the
Loans or (ii) shall fail to pay when due any interest on any of the Loans or any
of the other payment Obligations owing by the Borrower under this Agreement, any
other Loan Document or the Fee Letter or any other Loan Party shall fail to pay
when due any payment Obligation owing by such other Loan Party under any Loan
Document to which it is a party, and such failure shall continue for a period of
5 Business Days.

 

(b)           Default in Performance.

 

(i)            Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Section 8.4.(h) or Article IX.; or

 

(ii)           Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement contained in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section, and
in the case of this subsection (b)(ii) only, such failure shall continue for a
period of 30 days after the earlier of (x) the date upon which a Responsible
Officer of the Borrower or such other Loan Party obtains knowledge of such
failure or (y) the date upon which the Borrower has received written notice of
such failure from the Administrative Agent.

 

(c)           Misrepresentations.  Any written statement, representation or
warranty made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished by, or at the
direction of, any Loan Party to the Administrative Agent or any Lender, shall at
any time prove to have been incorrect or misleading, in light of the
circumstances in which made or deemed made, in any material respect when
furnished or made or deemed made.

 

(d)           Indebtedness Cross-Default.

 

(i)            The Borrower, any other Loan Party or any other Subsidiary shall
fail to pay when due and payable the principal of, or interest on, any
Indebtedness (other than the Loans) having an aggregate outstanding principal
amount (or, in the case of any Derivatives Contract, having a Derivatives
Termination Value) of $25,000,000 or more (or $75,000,000 or more in the case of
Nonrecourse Indebtedness of Excluded Subsidiaries) (“Material Indebtedness”); or

 

(ii)           (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material

 

57

--------------------------------------------------------------------------------


 

Indebtedness shall have been required to be prepaid or repurchased prior to the
stated maturity thereof; or

 

(iii)          Any other event shall have occurred and be continuing which, with
or without the passage of time, the giving of notice, or otherwise, would permit
any holder or holders of any Material Indebtedness, any trustee or agent acting
on behalf of such holder or holders or any other Person, to accelerate the
maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid or repurchased prior to its stated maturity; or

 

(iv)          An Event of Default under and as defined in the Existing Credit
Agreement shall occur.

 

(e)           Voluntary Bankruptcy Proceeding.  The Borrower, any other Loan
Party or any Subsidiary (other than (x) an Excluded Subsidiary all Indebtedness
of which is Nonrecourse Indebtedness, (y) a Guarantor that, together with all
other Guarantors then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately following subsection,
does not account for more than $25,000,000 of Total Asset Value, or (z) a
Subsidiary (other than an Excluded Subsidiary all the Indebtedness of which is
Nonrecourse Indebtedness) that, together with all other Subsidiaries then
subject to a bankruptcy proceeding or other proceeding or condition described in
this subsection or the immediately following subsection, does not account for
more than $50,000,000 of Total Asset Value) shall: (i) commence a voluntary case
under the Bankruptcy Code, or other federal bankruptcy laws (as now or hereafter
in effect); (ii) file a petition seeking to take advantage of any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection; (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

(f)            Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against the Borrower, any other Loan Party or any Subsidiary
(other than (x) an Excluded Subsidiary all Indebtedness of which is Nonrecourse
Indebtedness, (y) a Guarantor that, together with all other Guarantors then
subject to a bankruptcy proceeding or other proceeding or condition described in
this subsection or the immediately preceding subsection, does not account for
more than $25,000,000 of Total Asset Value, or (z) a Subsidiary (other than an
Excluded Subsidiary all the Indebtedness of which is Nonrecourse Indebtedness)
that, together with all other Subsidiaries then subject to a bankruptcy
proceeding or other proceeding or condition described in this subsection or the
immediately preceding subsection, does not account for more than $50,000,000 of
Total Asset Value) or any other Loan Party, in any court of competent
jurisdiction seeking:  (i) relief under the Bankruptcy Code, or other federal
bankruptcy laws (as now or hereafter in effect) or under any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; or (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of such Person, or of all
or any substantial part of the assets, domestic or foreign, of such Person, and
such case or proceeding shall continue undismissed or unstayed for a period of
60 consecutive calendar days, or an order granting the remedy or other relief
requested in such case or proceeding against the Borrower, such Subsidiary or
such other Loan Party (including, but not limited to, an order for relief under
such Bankruptcy Code or such other federal bankruptcy laws) shall be entered.

 

58

--------------------------------------------------------------------------------


 

(g)           Revocation of Loan Documents.  Any Loan Party shall (or shall
attempt to) disavow, revoke or terminate any Loan Document or the Fee Letter to
which it is a party or shall otherwise challenge or contest in any action, suit
or proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or the Fee Letter or any Loan Document or
the Fee Letter shall cease to be in full force and effect (except as a result of
the express terms thereof).

 

(h)           Judgment.   A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Borrower,
any other Loan Party, or any other Subsidiary by any court or other tribunal and
(i) such judgment or order shall continue for a period of thirty (30) days
without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order (x) for
which insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) or (y) is
not otherwise subject to indemnification or reimbursement on reasonable terms
and conditions by Persons reasonably likely to honor such indemnification or
reimbursement obligations, exceeds, individually or together with all other such
judgments or orders entered against (1) in the case of the Borrower or any
Guarantor, $25,000,000, or (2) in the case of any other Subsidiaries,
$50,000,000 or (B) in the case of an injunction or other non-monetary relief,
such injunction or judgment or order could reasonably be expected to have a
Material Adverse Effect.

 

(i)            Attachment.  A warrant, writ of attachment, execution or similar
process shall be issued against any property of the Borrower, any other Loan
Party or any other Subsidiary, which exceeds, individually or together with all
other such warrants, writs, executions and processes, (1) for the Borrower or
any Guarantor, $25,000,000, or (2) for any other Subsidiaries, $50,000,000, and
such warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of thirty (30) days; provided, however, that if a
bond has been issued in favor of the claimant or other Person obtaining such
warrant, writ, execution or process, the issuer of such bond shall execute a
waiver or subordination agreement in form and substance satisfactory to the
Administrative Agent pursuant to which the issuer of such bond subordinates its
right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of the Borrower or any
Subsidiary.

 

(j)            ERISA.

 

(i)            Any ERISA Event shall have occurred that results or could
reasonably be expected to result in liability to any member of the ERISA Group
aggregating in excess of $10,000,000; or

 

(ii)           The “benefit obligation” of all Plans exceeds the “fair market
value of plan assets” for such Plans by more than $10,000,000, all as
determined, and with such terms defined, in accordance with FASB ASC 715.

 

(k)           Loan Documents.  An Event of Default (as defined therein) shall
occur under any of the other Loan Documents.

 

(l)            Change of Control.

 

(i)            Any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time),

 

59

--------------------------------------------------------------------------------


 

directly or indirectly, of more than 15.0 % of the total voting power of the
then outstanding voting stock of the Borrower;

 

(ii)           During any period of 12 consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Trustees of the Borrower (together with any new
trustees whose election by such Board or whose nomination for election by the
shareholders of the Borrower was approved by a vote of a majority of the
trustees then still in office who were either directors at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Directors of the
Borrower then in office; or

 

(iii)          RMR shall cease for any reason to act as the sole business
manager and property manager for the Borrower.

 

Section 10.2.  Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)           Acceleration; Termination of Facilities.

 

(i)            Automatic.  Upon the occurrence of an Event of Default specified
in Sections 10.1.(e) or 10.1.(f), (A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding and (B) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties.

 

(ii)           Optional.  If any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders shall: 
declare (A) the principal of, and accrued interest on, the Loans and the Notes
at the time outstanding, and (B) all of the other Obligations, including, but
not limited to, the other amounts owed to the Lenders and the Administrative
Agent under this Agreement, the Notes or any of the other Loan Documents to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties.

 

(b)           Loan Documents.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise any and all of its rights under any and all of the other Loan
Documents.

 

(c)           Applicable Law.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise all other rights and remedies it may have under any Applicable Law.

 

(d)           Appointment of Receiver.  To the extent permitted by Applicable
Law, the Administrative Agent and the Lenders shall be entitled to the
appointment of a receiver for the assets and properties of the Borrower and its
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the property and/or
the business operations of the Borrower and its Subsidiaries and to exercise
such power as the court shall confer upon such receiver.

 

60

--------------------------------------------------------------------------------


 

(e)           Specified Derivatives Contract Remedies. Notwithstanding any other
provision of this Agreement or other Loan Document, each Specified Derivatives
Provider shall have the right, with prompt notice to the Administrative Agent,
but without the approval or consent of or other action by the Administrative
Agent or the Lenders, and without limitation of other remedies available to such
Specified Derivatives Provider under contract or Applicable Law, in each case,
in accordance with the terms of the applicable Specified Derivatives Contract,
to undertake any of the following:  (a) to declare an event of default,
termination event or other similar event under any Specified Derivatives
Contract and to create an “Early Termination Date” (as defined therein) in
respect thereof, (b) to determine net termination amounts in respect of any and
all Specified Derivatives Contracts in accordance with the terms thereof, and to
set off amounts among such contracts, (c) to set off or proceed against deposit
account balances, securities account balances and other property and amounts
held by such Specified Derivatives Provider pursuant to any Derivatives Support
Document, including any “Posted Collateral” (as defined in any credit support
annex included in any such Derivatives Support Document to which such Specified
Derivatives Provider may be a party), and (d) to prosecute any legal action
against the Borrower, any Loan Party or other Subsidiary to enforce or collect
net amounts owing to such Specified Derivatives Provider pursuant to any
Specified Derivatives Contract.

 

Section 10.3.  Marshaling; Payments Set Aside.

 

None of the Administrative Agent, any Lender or any Specified Derivatives
Provider shall be under any obligation to marshal any assets in favor of any
Loan Party or any other party or against or in payment of any or all of the
Obligations or the Specified Derivatives Obligations. To the extent that any
Loan Party makes a payment or payments to the Administrative Agent, any Lender
or any Specified Derivatives Provider, or the Administrative Agent, any Lender
or any Specified Derivatives Provider enforce their security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Obligations or Specified Derivatives Obligations, or part thereof
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

 

Section 10.4.  Allocation of Proceeds.

 

If an Event of Default exists and maturity of any of the Obligations has been
accelerated, all payments received by the Administrative Agent under any of the
Loan Documents, in respect of any principal of or interest on the Obligations or
any other amounts payable by the Borrower hereunder or thereunder, shall be
applied in the following order and priority:

 

(a)           amounts due to the Administrative Agent and the Lenders in respect
of expenses due under Section 12.2. until paid in full, and then Fees;

 

(b)           payments of interest on the Loans to be applied for the ratable
benefit of the Lenders;

 

(c)           payments of principal of the Loans to be applied for the ratable
benefit of the Lenders in such order and priority as the Lenders may determine
in their sole discretion;

 

(d)           amounts due to the Administrative Agent and the Lenders pursuant
to Sections 11.6. and 12.10.;

 

61

--------------------------------------------------------------------------------


 

(e)           payments of all other amounts due under any of the Loan Documents,
if any, to be applied for the ratable benefit of the Lenders; and

 

(f)            any amount remaining after application as provided above, shall
be paid to the Borrower or whomever else may be legally entitled thereto.

 

Section 10.5.  Performance by Administrative Agent.

 

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Administrative Agent may, after notice to the
Borrower, perform or attempt to perform such covenant, duty or agreement on
behalf of the Borrower after the expiration of any cure or grace periods set
forth herein.  In such event, the Borrower shall, at the request of the
Administrative Agent, promptly pay any amount reasonably expended by the
Administrative Agent in such performance or attempted performance to the
Administrative Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid.  Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
the Borrower under this Agreement or any other Loan Document.

 

Section 10.6.  Rights Cumulative.

 

The rights and remedies of the Administrative Agent, the Lenders and the
Specified Derivatives Providers under this Agreement, each of the other Loan
Documents, the Fee Letter and Specified Derivatives Contracts shall be
cumulative and not exclusive of any rights or remedies which any of them may
otherwise have under Applicable Law.  In exercising their respective rights and
remedies the Administrative Agent, the Lenders and the Specified Derivatives
Providers may be selective and no failure or delay by the Administrative Agent,
any of the Lenders or any of the Specified Derivatives Providers in exercising
any right shall operate as a waiver of it, nor shall any single or partial
exercise of any power or right preclude its other or further exercise or the
exercise of any other power or right.

 

ARTICLE XI. THE ADMINISTRATIVE AGENT

 

Section 11.1.  Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  The Administrative Agent shall deliver to each
Lender, promptly upon

 

62

--------------------------------------------------------------------------------


 

receipt thereof by the Administrative Agent, copies of each of the financial
statements, certificates, notices and other documents delivered to the
Administrative Agent pursuant to Article VIII. that the Borrower is not
otherwise required to deliver directly to the Lenders.  The Administrative Agent
will furnish to any Lender, upon the request of such Lender, a copy (or, where
appropriate, an original) of any document, instrument, agreement, certificate or
notice furnished to the Administrative Agent by the Borrower, any other Loan
Party or any other Affiliate of the Borrower, pursuant to this Agreement or any
other Loan Document not already delivered to such Lender pursuant to the terms
of this Agreement or any such other Loan Document. As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Applicable Law.  Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise. 
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.

 

Section 11.2.  Wells Fargo as Lender.

 

Wells Fargo, as a Lender shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity.  Wells Fargo and its affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other affiliate thereof as if it were any other bank and without any duty
to account therefor to the other Lenders.  Further, the Administrative Agent and
any affiliate may accept fees and other consideration from the Borrower for
services in connection with this Agreement, or otherwise without having to
account for the same to the other Lenders. The Lenders acknowledge that,
pursuant to such activities, Wells Fargo or its affiliates may receive
information regarding the Borrower, other Loan Parties, other Subsidiaries and
other Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.

 

Section 11.3.  Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Borrower in respect of
the matter or issue to be resolved, and

 

63

--------------------------------------------------------------------------------


 

(d) shall include the Administrative Agent’s recommended course of action or
determination in respect thereof.  Unless a Lender shall give written notice to
the Administrative Agent that it specifically objects to the recommendation or
determination of the Administrative Agent (together with a written explanation
providing in reasonable detail the reasons behind such objection) within ten
(10) Business Days (or such lesser or greater period as may be specifically
required under the express terms of the Loan Documents) of receipt of such
communication, such Lender shall be deemed to have conclusively approved of or
consented to such recommendation or determination.

 

Section 11.4.  Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.”  If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”.  Further, if the Administrative Agent receives such
a “notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.

 

Section 11.5.  Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final non-appealable judgment.  Without limiting
the generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts. 
Neither the Administrative Agent nor any of its directors, officers, agents,
employees or counsel: (a) makes any warranty or representation to any Lender or
any other Person, or shall be responsible to any Lender or any other Person for
any statement, warranty or representation made or deemed made by the Borrower,
any other Loan Party or any other Person in or in connection with this Agreement
or any other Loan Document; (b) shall have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons, or to inspect the property, books or records of
the Borrower or any other Person; (c) shall be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto or any collateral covered thereby or the
perfection or priority of any Lien in favor of the Administrative Agent on
behalf of the Lenders and the Specified Derivatives Providers in any such
collateral; (d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; and (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties.  The Administrative Agent may execute any
of its duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or

 

64

--------------------------------------------------------------------------------


 

misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment.

 

Section 11.6.  Indemnification of Administrative Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Credit
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, reasonable out-of-pocket costs
and expenses of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against the Administrative Agent (in its capacity
as Administrative Agent but not as a Lender) in any way relating to or arising
out of the Loan Documents, any transaction contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under the Loan Documents
(collectively, “Indemnifiable Amounts”); provided, however, that no Lender shall
be liable for any portion of such Indemnifiable Amounts to the extent resulting
from the Administrative Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment; provided, however, that no action taken in accordance with the
directions of the Requisite Lenders (or all of the Lenders, if expressly
required hereunder) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section.  Without limiting the generality of the
foregoing, each Lender agrees to reimburse the Administrative Agent (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) promptly upon demand for its ratable share of any
out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws.  Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification.  The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder or
under the other Loan Documents and the termination of this Agreement.  If the
Borrower shall reimburse the Administrative Agent for any Indemnifiable Amount
following payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

 

Section 11.7.  Lender Credit Decision, Etc.

 

Each Lender expressly acknowledges and agrees that neither the Administrative
Agent nor any of its officers, directors, employees, agents, counsel,
attorneys-in-fact or other affiliates has made any representations or warranties
to such Lender and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Borrower, any other Loan Party or any
other Subsidiary or Affiliate, shall be deemed to constitute any such
representation or warranty by the Administrative Agent to any Lender.  Each
Lender acknowledges that it has made its own credit and legal analysis and
decision to enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on the financial
statements

 

65

--------------------------------------------------------------------------------


 

of the Borrower, the other Loan Parties, the other Subsidiaries and other
Affiliates, and inquiries of such Persons, its independent due diligence of the
business and affairs of the Borrower, the other Loan Parties, the other
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent, any other Lender or counsel to the Administrative
Agent or any of their respective officers, directors, employees and agents, and
based on such review, advice, documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under the Loan Documents.  The Administrative Agent shall not be
required to keep itself informed as to the performance or observance by the
Borrower or any other Loan Party of the Loan Documents or any other document
referred to or provided for therein or to inspect the properties or books of, or
make any other investigation of, the Borrower, any other Loan Party or any other
Subsidiary.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
under this Agreement or any of the other Loan Documents or furnished to the
Administrative Agent for distribution to the Lenders, the Administrative Agent
shall have no duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, financial and
other condition or creditworthiness of the Borrower, any other Loan Party or any
other Affiliate thereof which may come into possession of the Administrative
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
other Affiliates.  Each Lender acknowledges that the Administrative Agent’s
legal counsel in connection with the transactions contemplated by this Agreement
is only acting as counsel to the Administrative Agent and is not acting as
counsel to any Lender.

 

Section 11.8.  Successor Administrative Agent.

 

The Administrative Agent may (a) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (b) be removed as Administrative Agent under the Loan Documents for
gross negligence or willful misconduct upon 30 day’s prior written notice by all
Lenders (other than the Lender then acting as Administrative Agent).  Upon any
such resignation or removal, the Requisite Lenders shall have the right to
appoint a successor Administrative Agent which appointment shall, provided no
Default or Event of Default exists, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed (except that the Borrower
shall, in all events, be deemed to have approved each Lender and any of its
Affiliates as a successor Administrative Agent).  If no successor Administrative
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within 30 days after the
resigning Administrative Agent’s giving of notice of resignation or the giving
of notice of removal of the Administrative Agent, then the current
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be an Eligible Assignee.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents.  After any
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XI. shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents.  Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.

 

66

--------------------------------------------------------------------------------


 

Section 11.9.  Titled Agents.

 

The Arranger and the Syndication Agents (each a “Titled Agent”) in each such
respective capacity, assume no responsibility or obligation hereunder,
including, without limitation, for servicing, enforcement or collection of any
of the Loans, nor any duties as an agent hereunder for the Lenders.  The titles
given to the Titled Agents are solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to the Administrative Agent, any
Lender, the Borrower or any other Loan Party and the use of such titles does not
impose on the Titled Agents any duties or obligations greater than those of any
other Lender or entitle the Titled Agents to any rights other than those to
which any other Lender is entitled.

 

ARTICLE XII. MISCELLANEOUS

 

Section 12.1.  Notices.

 

Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

If to the Borrower:

 

CommonWealth REIT

400 Centre Street

Newton, Massachusetts  02458

Attention:  Chief Financial Officer

Telecopier:            (617) 332-2261

Telephone:            (617) 332-3990

 

If to the Administrative Agent:

 

Wells Fargo Bank, National Association

101 Federal Street, 28th Floor

Boston, Massachusetts  02110

Attention: Frederick G. Bright, Vice President

Telecopier:            (617) 261-1604

Telephone:            (617) 574-6310

 

with a copy to:

 

Wells Fargo Bank, National Association

301 South College Street

Charlotte, NC 28288

Attention: Amit Khimji

Telecopier:            (704) 383-6205

Telephone:            (704) 715-1347

 

67

--------------------------------------------------------------------------------


 

with a copy to:

 

Alston & Bird LLP

1201 West Peachtree Street

Atlanta, Georgia 30309

Attention: Paul M. Cushing, Esq.

Telecopier:            (404) 881-4777

Telephone:            (404) 881-7578

 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Administrative Agent and the Borrower.  All such notices
and other communications shall be effective (i) if mailed, upon the first to
occur of receipt or the expiration of three (3) days after the deposit in the
United States Postal Service mail, postage prepaid and addressed to the address
of the Borrower or the Administrative Agent and Lenders at the addresses
specified; (ii) if telecopied, when transmitted; (iii) if hand delivered or sent
by overnight courier, when delivered; or (iv) if delivered in accordance with
Section 8.5. to the extent applicable; provided, however, that, in the case of
the immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.  Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent or any
Lender under Article II. shall be effective only when actually received.  None
of the Administrative Agent or any Lender shall incur any liability to any Loan
Party (nor shall the Administrative Agent incur any liability to the Lenders)
for acting upon any telephonic notice referred to in this Agreement which the
Administrative Agent or such Lender, as the case may be, believes in good faith
to have been given by a Person authorized to deliver such notice or for
otherwise acting in good faith hereunder.  Failure of a Person designated to get
a copy of a notice to receive such copy shall not affect the validity of notice
properly given to another Person.

 

Section 12.2.  Expenses.

 

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expense and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and all costs and expenses
of the Administrative Agent in connection with the use of IntraLinks, SyndTrak
or other similar information transmission systems in connection with the Loan
Documents and the reasonable fees and disbursements of counsel to the
Administrative Agent relating to all such activities, (b) to pay or reimburse
the Administrative Agent and the Lenders for all their reasonable costs and
expenses incurred in connection with the enforcement or preservation of any
rights under the Loan Documents and the Fee Letter, including the reasonable
fees and disbursements of their respective counsel (including the allocated fees
and expenses of in-house counsel) and any payments in indemnification or
otherwise payable by the Lenders to the Administrative Agent pursuant to the
Loan Documents, (c) to pay, and indemnify and hold harmless the Administrative
Agent and the Lenders from, any and all recording and filing fees and any and
all liabilities with respect to, or resulting from any

 

68

--------------------------------------------------------------------------------


 

failure to pay or delay in paying, documentary, stamp, excise and other similar
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of any of the Loan Documents, or consummation of
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, any Loan Document and (d) to the extent not already covered by
any of the preceding subsections, to pay or reimburse the fees and disbursements
of counsel to the Administrative Agent and any Lender incurred in connection
with the representation of the Administrative Agent or such Lender in any matter
relating to or arising out of any bankruptcy or other proceeding of the type
described in Sections 10.1.(e) or 10.1.(f), including, without limitation
(i) any motion for relief from any stay or similar order, (ii) the negotiation,
preparation, execution and delivery of any document relating to the Obligations
and (iii) the negotiation and preparation of any debtor-in-possession financing
or any plan of reorganization of the Borrower or any other Loan Party, whether
proposed by the Borrower, such Loan Party, the Lenders or any other Person, and
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding.  If the Borrower shall fail to pay any amounts required to be paid
by it pursuant to this Section, the Administrative Agent and/or the Lenders may
pay such amounts on behalf of the Borrower and such amounts shall be deemed to
be Obligations owing hereunder.

 

Section 12.3.  Stamp, Intangible and Recording Taxes.

 

The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.

 

Section 12.4.  Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Lender, each Affiliate
of the Administrative Agent or any Lender, and each Participant, at any time or
from time to time while an Event of Default exists, without notice to the
Borrower or to any other Person, any such notice being hereby expressly waived,
but in the case of a Lender, an Affiliate of a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Lender, any Affiliate of the Administrative Agent or such Lender, or such
Participant, to or for the credit or the account of the Borrower against and on
account of any of the Obligations, irrespective of whether or not any or all of
the Loans and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 10.2., and although such
Obligations shall be contingent or unmatured.  Promptly following any such
set-off the Agent shall notify the Borrower thereof and of the application of
such set-off, provided that the failure to give such notice shall not invalidate
such set-off.

 

Section 12.5.  Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS
WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF

 

69

--------------------------------------------------------------------------------


 

LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE
ADMINISTRATIVE AGENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER,
THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO
ANY OF THE LOAN DOCUMENTS.

 

(b)           EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK AND ANY STATE COURT LOCATED IN NEW YORK, NEW YORK SHALL HAVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE BORROWER, THE
ADMINISTRATIVE AGENT OR ANY OF THE LENDERS, ARISING OUT OF THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR THE FEE LETTER OR BY REASON OF ANY OTHER SUIT, CAUSE OF
ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE
AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN
DOCUMENTS.  THE BORROWER AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE
AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION
OF THIS AGREEMENT.

 

Section 12.6.  Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (f) (and
subject to the last sentence of the immediately following subsection (d), any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their

 

70

--------------------------------------------------------------------------------


 

respective successors and assigns permitted hereby, Participants to the extent
provided in the immediately following subsection (d) and, to the extent
expressly contemplated hereby, the Related Parties of the Administrative Agent
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of the Loan at the time owing to it);
provided that any such assignment shall be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of an 
assigning Lender’s Loan at the time owing to it, or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

 

(B)           in any case not described in the immediately preceding
subsection (A), the aggregate amount of the principal outstanding balance of the
Loan of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$5,000,000, unless each of the Administrative Agent and, so long as no Default
or Event of Default shall exist, the Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that if,
after giving effect to such assignment, the outstanding principal balance of the
Loan of such assigning Lender would be less than $5,000,000, then such assigning
Lender shall assign the entire amount of its Loan at the time owing to it.

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan.

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by clause (i)(B) of this
subsection (b) and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or Event of Default
shall exist at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof; and

 

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a Loan if
such assignment is to a Person that is not already a Lender holding a Loan, an
Affiliate of such a Lender or an Approved Fund with respect to such a Lender.

 

(iv)          Assignment and Acceptance; Notes.  The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, together with a processing and recordation fee of $4,500 for each
assignment, and the assignee, if it is not a

 

71

--------------------------------------------------------------------------------


 

Lender, shall deliver to the Administrative Agent an Administrative Details
Form.  If requested by the transferor Lender or the Assignee, upon the
consummation of any assignment, the transferor Lender, the Administrative Agent
and the Borrower shall make appropriate arrangements so that new Notes are
issued to the Assignee and such transferor Lender, as appropriate.

 

(v)           No Assignment to Borrower.  No such assignment shall be made to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.10., 4.1., 4.4., 12.2. and 12.10.
and the other provisions of this Agreement and the other Loan Documents as
provided in Section 12.11. with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the principal amounts
of the Loan owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of the Loan owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any  provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver of any provision of any Loan Document that
(i) decreases the amount of such Lender’s Loan, (ii) extends the date fixed for
the payment of principal on the Loans or portions

 

72

--------------------------------------------------------------------------------


 

thereof owing to such Lender, or (iii) reduces the rate at which interest is
payable thereon.  Subject to the immediately following subsection (e), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.10., 4.1., 4.4. to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section. 
To the extent permitted by Applicable Law, each Participant also shall be
entitled to the benefits of Section 12.4. as though it were a Lender, provided
such Participant agrees to be subject to Section 3.3. as though it were a
Lender.  Upon request from the Administrative Agent, a Lender shall notify the
Administrative Agent and the Borrower of the sale of any participation
hereunder.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 3.10. and 4.1. than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.10. unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower and the Administrative Agent, to comply with
Section 3.10.(c) as though it were a Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g)           No Registration.  Each Lender agrees that, without the prior
written consent of the Borrower and the Administrative Agent, it will not make
any assignment hereunder in any manner or under any circumstances that would
require registration or qualification of, or filings in respect of, any Loan or
Note under the Securities Act or any other securities laws of the United States
of America or of any other jurisdiction.

 

Section 12.7.  Amendments and Waivers.

 

(a)           Generally.  Except as otherwise expressly provided in this
Agreement, (i) any consent or approval required or permitted by this Agreement
or any other Loan Document to be given by the Lenders may be given, (ii) any
term of this Agreement or of any other Loan Document may be amended, (iii) the
performance or observance by the Borrower, any other Loan Party or any other
Subsidiary of any terms of this Agreement or such other Loan Document may be
waived, and (iv) the continuance of any Default or Event of Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(or the Administrative Agent at the written direction of the Requisite Lenders),
and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party which is party thereto.

 

(b)           Certain Lender Consents.  Notwithstanding the foregoing, no
amendment, waiver or consent shall, unless in writing, and signed by the Lenders
holding at least 66 2/3% of the principal amount of the aggregate outstanding
Loans, do any of the following:

 

(i)            amend any of the financial covenants set forth in Section 9.1. or
any of the definitions related thereto, waive the performance or observance of
any of the financial covenants set forth in Section 9.1. or waive any Default or
Event of Default resulting from a breach of any of the financial covenants set
forth in Section 10.1.; or

 

73

--------------------------------------------------------------------------------


 

(ii)           amend Section 10.1.(l) or waive any Default or Event of Default
occurring under such Section.

 

(c)           Consent of Lenders Directly Affected.  In addition to the
foregoing requirements, no amendment, waiver or consent shall, unless in
writing, and signed by each of the Lenders directly and adversely affected
thereby (or the Administrative Agent at the written direction of such Lenders),
do any of the following:

 

(i)            reduce the principal of, or interest that has accrued or the
rates of interest that will be charged on the outstanding principal amount of,
any Loans or other Obligations;

 

(ii)           reduce the amount of any Fees payable to the Lenders hereunder;

 

(iii)          modify the definition of “Termination Date”, or otherwise
postpone any date fixed for any payment of principal of, or interest on, any
Loans or for the payment of Fees or any other Obligations;

 

(iv)          modify the definition of “Credit Percentage” or amend or otherwise
modify the provisions of Section 3.2.;

 

(v)           amend this Section or amend any of the other definitions of the
terms used in this Agreement or the other Loan Documents insofar as such
definitions affect the substance of this Section;

 

(vi)          modify the definition of the term “Requisite Lenders” or modify in
any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

 

(vii)         release any Guarantor from its obligations under the Guaranty
except as contemplated by Section 7.13.(b); or

 

(viii)        waive a Default or Event of Default under Section 10.1.(a).

 

(d)           Amendment of Administrative Agent’s Duties, Etc.  No amendment,
waiver or consent unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action, shall affect
the rights or duties of the Administrative Agent under this Agreement or any of
the other Loan Documents.  Any amendment, waiver or consent with respect to any
Loan Document that (i) diminishes the rights of a Specified Derivatives Provider
in a manner or to an extent dissimilar to that affecting the Lenders or
(ii) increases the liabilities or obligations of a Specified Derivatives
Provider shall, in addition to the Lenders required hereinabove to take such
action, require the consent of the Lender that is (or having an Affiliate that
is) such Specified Derivatives Provider.  No waiver shall extend to or affect
any obligation not expressly waived or impair any right consequent thereon and
any amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose set forth therein.  No course of dealing
or delay or omission on the part of the Administrative Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default.  Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.

 

74

--------------------------------------------------------------------------------


 

Section 12.8.  Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender.  Neither the Administrative Agent nor any Lender shall have any
fiduciary responsibilities to the Borrower and no provision in this Agreement or
in any of the other Loan Documents, and no course of dealing between or among
any of the parties hereto, shall be deemed to create any fiduciary duty owing by
the Administrative Agent or any Lender to any Lender, the Borrower, any
Subsidiary or any other Loan Party.  Neither the Administrative Agent nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.

 

Section 12.9.  Confidentiality.

 

Except as otherwise provided by Applicable Law, each of the Administrative Agent
and the Lenders shall maintain the confidentiality of all Information (as
defined below) in accordance with its customary procedure for handling
confidential information of this nature and in accordance with safe and sound
banking practices but in any event may make disclosure: (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any actual or proposed Assignee,
Participant or other transferee in connection with a potential transfer of any
Loan or participation therein as permitted hereunder, or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations; (c) as required or requested by
any Governmental Authority or representative thereof or pursuant to legal
process or in connection with any legal proceedings, or as otherwise required by
Applicable Law; (d) to the Administrative Agent’s or such Lender’s independent
auditors and other professional advisors (provided they shall be notified of the
confidential nature of the information); (e) in connection with the exercise of
any remedies under any Loan Document (or any Specified Derivatives Contract) or
any action or proceeding relating to any Loan Document (or any such Specified
Derivatives Contract) or the enforcement of rights hereunder or thereunder;
(f) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section actually known by the Administrative Agent
or such Lender to be a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender or any Affiliate of the Administrative Agent or
any Lender on a nonconfidential basis from a source other than the Borrower or
any Affiliate of the Borrower; (g) to the extent requested by, or required to be
disclosed to, any nationally recognized rating agency or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) having or purporting to have
jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the consent of the
Borrower. Notwithstanding the foregoing, the Administrative Agent and each
Lender may disclose any such confidential information, without notice to the
Borrower or any other Loan Party, to Governmental Authorities in connection with
any regulatory examination of the Administrative Agent or such Lender or in
accordance with the regulatory compliance policy of the Administrative Agent or
such Lender.  As used in this Section, the term “Information” means all
information received from the Borrower, any other Loan Party, any other
Subsidiary or Affiliate relating to any Loan Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower, any other Loan Party, any other Subsidiary or any
Affiliate, provided that, in the case of any such information received from the
Borrower, any other Loan Party, any other Subsidiary or any Affiliate after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person

 

75

--------------------------------------------------------------------------------


 

required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Section 12.10.  Indemnification.

 

(a)           The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, the Lenders, all of the Affiliates of each of
the Administrative Agent or any of the Lenders, and their respective directors,
officers, shareholders, agents, employees and counsel (each referred to herein
as an “Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”):  losses, costs, claims, penalties,
damages, liabilities, deficiencies, judgments or expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs
and the fees and disbursements of counsel incurred in connection with any
litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding Indemnified Costs indemnification in respect
of which is specifically covered by Section 3.10. or 4.1. or expressly excluded
from the coverage of such Sections) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans hereunder; (iii) any actual or proposed use by the Borrower of the
proceeds of the Loans; (iv) the Administrative Agent’s or any Lender’s entering
into this Agreement; (v) the fact that the Administrative Agent and the Lenders
have established the credit facility evidenced hereby in favor of the Borrower;
(vi) the fact that the Administrative Agent and the Lenders are creditors of the
Borrower and have or are alleged to have information regarding the financial
condition, strategic plans or business operations of the Borrower and the
Subsidiaries; (vii) the fact that the Administrative Agent and the Lenders are
material creditors of the Borrower and are alleged to influence directly or
indirectly the business decisions or affairs of the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Administrative Agent or the Lenders may have under this Agreement or
the other Loan Documents provided, however, that the Borrower shall not be
obligated to indemnify any Indemnified Party for any acts or omissions of such
Indemnified Party in connection with matters described in this clause (viii) to
the extent arising from the gross negligence or willful misconduct of such
Indemnified Party, as determined by a court of competent jurisdiction in a
final, non-appealable judgment; (ix) any civil penalty or fine assessed by the
OFAC against, and all costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof by, the
Administrative Agent or any Lender as a result of conduct of the Borrower, any
other Loan Party or any other Subsidiary that violates a sanction administered
or enforced by the OFAC; or (x) any violation or non-compliance by the Borrower
or any Subsidiary of any Applicable Law (including any Environmental Law)
including, but not limited to, any Indemnity Proceeding commenced by (A) the
Internal Revenue Service or state taxing authority or (B) any Governmental
Authority or other Person under any Environmental Law, including any Indemnity
Proceeding commenced by a Governmental Authority or other Person seeking
remedial or other action to cause the Borrower or its Subsidiaries (or its
respective properties) (or the Administrative Agent and/or the Lenders as
successors to the Borrower) to be in compliance with such Environmental Laws.

 

(b)           The Borrower’s indemnification obligations under this
Section shall apply to all Indemnity Proceedings arising out of, or related to,
the foregoing whether or not an Indemnified Party is a named party in such
Indemnity Proceeding.  In this connection, this indemnification shall cover all
Indemnified Costs of any Indemnified Party in connection with any deposition of
any Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other

 

76

--------------------------------------------------------------------------------


 

creditors of the Borrower or any Subsidiary, any shareholder of the Borrower or
any Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority.

 

(c)           This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.

 

(d)           All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

 

(e)           An Indemnified Party may conduct its own investigation and defense
of, and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower.  No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed).  Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

 

(f)            If and to the extent that the obligations of the Borrower under
this Section 12.10. are unenforceable for any reason, the Borrower hereby agrees
to make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.

 

(g)           The Borrower’s obligations under this Section 12.10. shall survive
any termination of this Agreement and the other Loan Documents and the payment
in full in cash of the Obligations, and are in addition to, and not in
substitution of, any of the other obligations set forth in this Agreement or any
other Loan Document to which it is a party.

 

References in this Section 12.10. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

 

Section 12.11.  Termination; Survival.

 

This Agreement shall terminate at such time as all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full.  The indemnities to which the Administrative Agent and
the Lenders are entitled under the provisions of Sections 3.10., 4.1., 4.4.,
11.6., 12.2. and 12.10. and any other provision of this Agreement and the other
Loan Documents, and the provisions of Sections 12.5. and 12.13, shall continue
in full force and effect and shall protect the Administrative Agent and the
Lenders (i) notwithstanding any termination of this Agreement, or of the

 

77

--------------------------------------------------------------------------------


 

other Loan Documents, against events arising after such termination as well as
before and (ii) at all times after any such party ceases to be a party to this
Agreement with respect to all matters and events existing on or prior to the
date such party ceased to be a party to this Agreement.

 

Section 12.12.  Severability of Provisions.

 

If any provision under this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as thought the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

Section 12.13.  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 12.14.  Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required.  It shall not be necessary that the signature of, or on behalf of,
each party, or that the signature of all persons required to bind any party,
appear on each counterpart.  All counterparts shall collectively constitute a
single document.  It shall not be necessary in making proof of this document to
produce or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto.

 

Section 12.15.  Obligations with Respect to Loan Parties.

 

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

 

Section 12.16.  Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 12.17.  Limitation of Liability.

 

Neither the Administrative Agent nor any Lender, nor any affiliate, officer,
director, employee, attorney, or agent of the Administrative Agent, nor any
Lender shall have any liability with respect to, and the Borrower hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by the
Borrower in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents or the Fee Letter, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents. 
The Borrower hereby waives, releases, and agrees not to sue the Administrative
Agent or any Lender or any of the Administrative Agent’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or

 

78

--------------------------------------------------------------------------------


 

agents for punitive damages in respect of any claim in connection with, arising
out of, or in any way related to, this Agreement, any of the other Loan
Documents, the Fee Letter, or any of the transactions contemplated by this
Agreement or financed hereby.

 

Section 12.18.  Entire Agreement.

 

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto.  There are no oral
agreements among the parties hereto.

 

Section 12.19.  Construction.

 

The Administrative Agent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Administrative Agent, the
Borrower and each Lender.

 

Section 12.20.  Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

Section 12.21.  LIABILITY OF TRUSTEES, ETC.

 

THE PARTIES HERETO ACKNOWLEDGE AND AGREE AS FOLLOWS:

 

THE AMENDED AND RESTATED DECLARATION OF TRUST ESTABLISHING COMMONWEALTH REIT,
DATED JULY 1, 1994, AS AMENDED AND SUPPLEMENTED, AS FILED WITH THE STATE
DEPARTMENT OF ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT NO TRUSTEE,
OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF COMMONWEALTH REIT SHALL BE HELD TO
ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, COMMONWEALTH REIT.  ALL PERSONS DEALING WITH COMMONWEALTH REIT IN ANY
WAY, SHALL LOOK ONLY TO THE ASSETS OF COMMONWEALTH REIT FOR THE PAYMENT OF ANY
SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

[Signatures on Following Pages]

 

79

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be executed by their authorized officers all as of the day and year first above
written.

 

 

 

 

COMMONWEALTH REIT

 

 

 

 

 

 

 

 

 

 

By:

/s/ John C. Popeo

 

 

Name:

John C. Popeo

 

 

Title:

Treasurer and Chief Financial Officer

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with CommonWealth REIT]

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Frederick G. Bright

 

 

Name:

Frederick G. Bright

 

 

Title:

Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with CommonWealth REIT]

 

 

 

 

COMPASS BANK, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Keely W. McGee

 

 

Name:

Keely W. McGee

 

 

Title:

Senior Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with CommonWealth REIT]

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

/s/ Dan LePage

 

Name:

Dan LePage

 

Title:

Authorized Signatory

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with CommonWealth REIT]

 

 

 

REGIONS BANK, as a Lender

 

 

 

 

 

By:

/s/ Thomas K. Day

 

Name:

Thomas K. Day

 

Title:

Managing Director

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with CommonWealth REIT]

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Andrew D. Coler

 

Name:

Andrew D. Coler

 

Title:

Senior Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with CommonWealth REIT]

 

 

 

SOVEREIGN BANK, as a Lender

 

 

 

 

 

By:

/s/ Peter A. Olivier

 

Name:

Peter A. Olivier

 

Title:

Senior Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with CommonWealth REIT]

 

 

 

SUMITOMO MITSUI BANKING CORPORATION, as a
Lender

 

 

 

 

 

By:

/s/ William G. Karl

 

Name:

William G. Karl

 

Title:

General Manager

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with CommonWealth REIT]

 

 

 

UNION BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Andrew Romanosky

 

Name:

Andrew Romanosky

 

Title:

Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with CommonWealth REIT]

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ David Heller

 

Name:

David Heller

 

Title:

Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with CommonWealth REIT]

 

 

 

CAPITAL ONE, N.A., as a Lender

 

 

 

 

 

By:

/s/ Frederick H. Denecke

 

Name:

Frederick H. Denecke

 

Title:

Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with CommonWealth REIT]

 

 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

 

 

By:

/s/ Ahaz A. Armstrong

 

Name:

Ahaz A. Armstrong

 

Title:

Assistant Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with CommonWealth REIT]

 

 

 

BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

By:

/s/ George M. Sherman

 

Name:

George M. Sherman

 

Title:

Director

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with CommonWealth REIT]

 

 

 

SCOTIABANC INC., as a Lender

 

 

 

 

 

By:

/s/ J.F. Todd

 

Name:

J.F. Todd

 

Title:

Managing Director

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with CommonWealth REIT]

 

 

 

COMERICA BANK, as a Lender

 

 

 

 

 

By:

/s/ Casey L. Stevenson

 

Name:

Casey Stevenson

 

Title:

Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with CommonWealth REIT]

 

 

 

FIRST HAWAIIAN BANK, as a Lender

 

 

 

 

 

By:

/s/ Dawn Hofmann

 

Name:

Dawn Hofmann

 

Title:

Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with CommonWealth REIT]

 

 

 

MALAYAN BANKING BERHAD, NEW YORK BRANCH, as
a Lender

 

 

 

 

 

 

 

By:

/s/ Fauzi Zulkifli

 

Name:

Fauzi Zulkifli

 

Title:

General Manager

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Commitments

 

Lender

 

Commitment Amount

 

Wells Fargo Bank, National Association

 

$

60,000,000

 

Compass Bank

 

$

40,000,000

 

Regions Bank

 

$

40,000,000

 

Royal Bank of Canada

 

$

40,000,000

 

PNC Bank, National Association

 

$

27,000,000

 

Sovereign Bank

 

$

27,000,000

 

Sumitomo Mitsui Banking Corporation

 

$

27,000,000

 

Union Bank, N.A.

 

$

27,000,000

 

U.S. Bank National Association

 

$

27,000,000

 

Bank of Nova Scotia

 

$

10,000,000

 

Scotiabanc, Inc.

 

$

10,000,000

 

Capital One, N.A.

 

$

20,000,000

 

Branch Banking and Trust Company

 

$

15,000,000

 

Comerica Bank

 

$

10,000,000

 

First Hawaiian Bank

 

$

10,000,000

 

Malayan Banking Berhad, New York Branch

 

$

10,000,000

 

TOTAL

 

$

400,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(b)

 

List of Loan Parties

 

ASA Properties Trust

Blue Dog Bookspan Properties LLC

Blue Dog LLC

Blue Dog Properties Trust

Candler Associates, L.L.C.

Candler Property Trust

CW LA Properties Trust

CW Lenexa Properties Trust

CW Madrone Properties LLC

CW Mid-West LLC

CW Realty Funding, Inc.

First Associates LLC

Hawaii 2x5 O Properties Trust

Higgins Properties LLC

HRP Nom 2 L.P.

HRP Nom L.P.

HRPT Medical Buildings Realty Trust

Hub Acquisition Trust

Hub BD Mixed Sec. Properties, L.P.

Hub Hoboken Properties LLC

Hub MA Realty Trust

Hub Properties GA LLC

Hub Properties Trust

Hub Realty College Park I, LLC

Indemnity Collection Corporation

LTMAC Properties LLC

Masters Properties LLC

MOB Realty Trust

Orville Properties LLC

Oscar Properties Trust

Putnam Place Realty Trust

RFRI Properties LLC

Ridge Lake Properties LLC

Robin 1 Properties LLC

SP Holding Property Trust

Tanaka Properties LLC

TedCal Properties LLC

TSM Properties LLC

Z&A Properties LLC

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(b)

 

Ownership Structure

 

Part I (Subsidiaries)

 

Entity and Jurisdiction

of Organization

 

 

Ownership  Structure

 

Material
Subsidiary

 

Excluded 
Subsidiary

1600 Market Street Property Trust (Maryland)

 

SP Holding Property Trust owns 1,000 shares of beneficial interest, $.01 par
value, representing 100% ownership

 

 

 

 

1735 Market Street Properties Trust (Maryland)

 

Hub Properties Trust owns 100 shares of beneficial interest, $.01 par value,
representing 100% ownership

 

 

 

 

4 Maguire Road Realty Trust (Nominee Trust — Massachusetts)

 

Hub Properties Trust is the 100% beneficiary

 

 

 

 

47 Harvard Street Real Estate Trust (Nominee Trust — Massachusetts)

 

Hub Properties Trust is the 100% beneficiary

 

 

 

 

ALPHA BT LLC (Maryland)

 

Hawaii Soupson LLC — 100% membership interest

 

 

 

 

ASA Properties Trust

 

CommonWealth REIT owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership

 

 

 

 

BD 33 Stiles Lane Property LLC (Maryland)

 

Blue Dog Properties Trust — 100% membership interest

 

 

 

X

Blue Dog Bookspan Properties LLC (Delaware)

 

Blue Dog Properties Trust — 100% membership interest

 

 

 

 

Blue Dog LLC (Maryland)

 

Blue Dog Properties Trust — 100% membership interest

 

 

 

 

Blue Dog Properties Trust (Maryland)

 

CommonWealth REIT owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership

 

X

 

 

Bridgepoint Property Trust (Maryland)

 

SP Holding Property Trust owns 1,000 shares of beneficial interest, $.01 par
value, representing 100% ownership

 

 

 

 

Candler Associates, L.L.C. (Maryland)

 

Candler Property Trust — 100% membership interest

 

 

 

 

Candler Property Trust (Maryland)

 

Hub Properties Trust owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Entity and Jurisdiction

of Organization

 

 

Ownership  Structure

 

Material
Subsidiary

 

Excluded 
Subsidiary

Causeway Holdings, Inc. (Massachusetts)

 

CommonWealth REIT owns 100 shares of common stock, $.01 par value, representing
100% ownership

 

 

 

 

Cedars LA LLC (Delaware)

 

Hub LA Limited Partnership — 100% membership interest

 

 

 

 

CW Corporate Crossing, LLC (Delaware)

 

CW Corporate Crossing Properties Trust — 100% membership interest

 

 

 

X

CW Corporate Crossing Properties Trust (Maryland)

 

Hub Properties Trust owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership

 

 

 

X

CW Glenn Curtiss Properties LLC (Delaware)

 

Hub Properties Trust — 100% membership interest

 

 

 

 

CW Greensboro Properties LLC (Delaware)

 

Hub Properties Trust — 100% membership interest

 

 

 

 

CW Highridge, LLC (Delaware)

 

Hub Highridge Properties Trust — 100% membership interest

 

 

 

X

CW Hoover Properties LLC

 

Hub Properties Trust — 100% membership interest

 

 

 

 

CW LA Properties Trust (Maryland)

 

Hub Properties Trust owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership

 

 

 

 

CW Lenexa Properties Trust  (Maryland)

 

CommonWealth REIT — 100% membership interest

 

 

 

 

CW Madrone Properties LLC (Delaware)

 

Hub Properties Trust — 100% membership interest

 

 

 

 

CW Memphis LLC (Delaware)

 

CommonWealth REIT — 99% membership interest

CW TRS, Inc. — 1% membership interest

 

 

 

 

CW Mid-West LLC (Maryland)

 

Hub Properties Trust — 100% membership interest

 

X

 

 

CW Milwaukee Center Properties LLC (Delaware)

 

Hub Properties Trust — 100% membership interest

 

 

 

X

CW OEC Properties LLC (Delaware)

 

Hub Properties Trust — 100% membership interest

 

 

 

X

CW Wisconsin Avenue LLC (Delaware)

 

Hub Properties Trust — 100% membership interest

 

 

 

 

CWH Vineyard Properties Trust (Maryland)

 

CommonWealth REIT owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership

 

 

 

 

CW TRS, Inc. (Delaware)

 

CommonWealth REIT owns 100 shares of common stock, $.01 par value, representing
100% ownership

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

Entity and Jurisdiction

of Organization

 

 

Ownership  Structure

 

Material
Subsidiary

 

Excluded 
Subsidiary

First Associates LLC (Maryland)

 

Hub Properties Trust — 100% membership interest

 

 

 

 

Fourth and Roma Properties Trust (Maryland)

 

CommonWealth REIT owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership

 

 

 

 

Franklin Plaza Property Trust (Maryland)

 

SP Holding Property Trust owns 1,000 shares of beneficial interest, $.01 par
value, representing 100% ownership

 

 

 

 

Hawaii 2x5 O Properties Trust (Maryland)

 

CommonWealth REIT owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership

 

X

 

 

Hawaii Metamorphosis LLC (Maryland)

 

Hawaii Soupson LLC — 100% membership interest

 

 

 

 

Hawaii MMGD LLC (Maryland)

 

Hawaii Soupson LLC — 100% membership interest

 

 

 

 

Hawaii Phoenix Properties LLC (Maryland)

 

Hawaii Soupson LLC — 100% membership interest

 

 

 

 

Hawaii Soupson LLC (Maryland)

 

CommonWealth REIT — 100% membership interest

 

 

 

 

Health and Retirement Properties International, Inc. (Delaware)

 

CommonWealth REIT owns 100 shares of common stock, $.01 par value, representing
100% ownership

 

 

 

 

Herald Square LLC (Delaware)

 

SP Holding Property Trust — 100% membership interest

 

 

 

 

HH HUB Properties LLC (Delaware)

 

Hub Properties Trust — 99% membership interest

CW Memphis LLC — 1% membership interest

 

 

 

 

Higgins Properties LLC (Maryland)

 

Hawaii 2x5 O Properties Trust — 100% membership interest

 

 

 

 

HRP GP, LLC (Delaware)

 

CommonWealth REIT — 100% membership interest

 

 

 

 

HRP Nom 2 Inc. (Delaware)

 

CommonWealth REIT owns 1,000 shares of common stock, $.01 par value,
representing 100% ownership

 

 

 

 

HRP Nom 2 L.L.C. (Delaware)

 

Hub BD Mixed Sec. Properties, L.P. — 90% membership interest

HRP Nom 2 Inc. — 10% membership interest

 

 

 

 

HRP Nom 2 L.P. (Delaware)

 

Hub BD Mixed Sec. Properties, L.P. — 99% membership interest

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

Entity and Jurisdiction

of Organization

 

 

Ownership  Structure

 

Material
Subsidiary

 

Excluded 
Subsidiary

 

 

HRP Nom 2, L.L.C. — 1% membership interest

 

 

 

 

HRP Nom Inc. (Delaware)

 

CommonWealth REIT owns 1,000 shares of common stock, $.01 par value,
representing 100% ownership

 

 

 

 

HRP Nom L.L.C. (Delaware)

 

Hub BD Mixed Sec. Properties, L.P. — 90% membership interest

HRP Nom Inc. — 10% membership interest

 

 

 

 

HRP Nom L.P. (Delaware)

 

Hub BD Mixed Sec. Properties, L.P. — 99% membership interest

HRP Nom, L.L.C. — 1% membership interest

 

X

 

 

HRPT Medical Buildings Realty Trust (Nominee Trust — Massachusetts)

 

Hub Properties Trust is the 100% beneficiary

 

 

 

 

Hub Acquisition Trust (Maryland)

 

 

CommonWealth REIT owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership

 

 

 

 

Hub Albuquerque 25 LLC (Maryland)

 

Hub Properties Trust — 100% membership interest

 

 

 

 

Hub BD Mixed Sec. Properties, L.P. (Delaware)

 

CommonWealth REIT  — 100% ownership interest

 

X

 

 

Hub Bellevue Properties LLC (Delaware)

 

Hub Properties Trust — 100% membership interest

 

 

 

 

Hub Eisenhower Properties LLC (Delaware)

 

Hub Properties Trust — 100% membership interest

 

 

 

 

Hub Highridge Properties Trust (Maryland)

 

Hub Properties Trust owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership

 

 

 

X

Hub Hoboken Properties LLC (Delaware)

 

Hub Properties Trust — 100% membership interest

 

X

 

 

Hub LA Limited Partnership (Delaware)

 

Hub Properties Trust — 99% ownership interest

CW LA Properties Trust — 1% ownership interest

 

 

 

 

Hub Management, Inc. (Delaware)

 

Hub Acquisition Trust owns 1,000 shares of common stock, $.01 par value,
representing 100% ownership

 

 

 

 

Hub MA Realty Trust (Nominee Trust — Massachusetts)

 

Hub Properties Trust is the 100% beneficiary

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

Entity and Jurisdiction

of Organization

 

 

Ownership  Structure

 

Material
Subsidiary

 

Excluded 
Subsidiary

Hub Northeast Medical Arts Center LLC (Delaware)

 

Hub Properties GA LLC — 100% membership interest

 

 

 

 

Hub Properties GA LLC (Maryland)

 

Hub Properties Trust — 100% membership interest

 

 

 

 

Hub Properties Trust (Maryland)

 

CommonWealth REIT owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership

 

X

 

 

 

Hub Realty Buffalo, Inc. (Delaware)

 

 

Hub Acquisition Trust owns 1 share of common stock, $.01 par value, representing
100% ownership

 

 

 

 

Hub Realty College Park I, LLC (Maryland)

 

Hub Management, Inc. — 50% membership interest

Hub Realty College Park, Inc. — 50% membership interest

 

 

 

 

Hub Realty College Park, Inc. (Delaware)

 

Hub Acquisition Trust owns 1 share of common stock, $.01 par value, representing
100% ownership

 

 

 

 

Hub Syracuse Street Properties LLC (Delaware)

 

Hub Properties Trust — 100% membership interest

 

 

 

 

CW Realty Funding, Inc. (Delaware)

 

Hub Acquisition Trust owns 1 share of common stock, $.01 par value, representing
100% ownership

 

 

 

 

Hub Realty Golden, Inc. (Delaware)

 

Hub Acquisition Trust owns 1 share of common stock, $.01 par value, representing
100% ownership

 

 

 

 

Hub Realty Kansas City, Inc. (Delaware)

 

Hub Acquisition Trust owns 1 share of common stock, $.01 par value, representing
100% ownership

 

 

 

 

Hub Realty Richland, Inc. (Delaware)

 

Hub Acquisition Trust owns 1 share of common stock, $.01 par value, representing
100% ownership

 

 

 

 

Hub RI Properties Trust (Maryland)

 

CommonWealth REIT owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership

 

 

 

 

Hub Woodmont Investment Trust (Maryland)

 

Hub Properties Trust owns 100 shares of beneficial interest, $.01 par value,
representing 100% ownership

 

 

 

 

HUB Woodmont Limited Liability Company (Delaware)

 

Hub Woodmont Investment Trust — 99% membership interest

Blackridge Woodmont LLC — 1% membership interest

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

Entity and Jurisdiction

of Organization

 

 

Ownership  Structure

 

Material
Subsidiary

 

Excluded 
Subsidiary

Indemnity Collection Corporation (Delaware)

 

CommonWealth REIT owns 100 shares of common stock, $.01 par value, representing
100% ownership

 

 

 

 

Indiana Avenue LLC (Delaware)

 

SP Holding Property Trust — 100% membership interest

 

 

 

 

Lakewood Property Trust (Maryland)

 

 

SP Holding Property Trust owns 1,000 shares of beneficial interest, $.01 par
value, representing 100% ownership

 

 

 

 

LTMAC Properties LLC (Maryland)

 

Hawaii 2x5 O Properties Trust — 100% membership interest

 

 

 

 

MacarthurCook Industrial Property Fund (Australia)

 

ASA Properties Trust — 70% owner of MacarthurCook Industrial Property Fund

CommonWealth REIT — 30% owner of MacarthurCook Industrial Property Fund

 

 

 

 

Masters Properties LLC (Maryland)

 

Hawaii 2x5 O Properties Trust — 100% membership interest

 

 

 

 

MOB Realty Trust (Nominee Trust — Massachusetts)

 

Hub Properties Trust is the 100% beneficiary

 

 

 

 

Nine Penn Center Associates, L.P. (Pennsylvania)

 

Hub Properties Trust — 99% ownership interest

Nine Penn Center Properties Trust — 1% ownership interest

 

X

 

X

Nine Penn Center Properties Trust (Maryland)

 

Hub Properties Trust owns 100 shares of beneficial interest, $.01 par value,
representing 100% ownership

 

 

 

X

Orville Properties LLC (Maryland)

 

Hawaii 2x5 O Properties Trust — 100% membership interest

 

 

 

 

Oscar Properties Trust (Maryland)

 

CommonWealth REIT — 100% membership interest

 

 

 

 

Park San Antonio Properties Trust (Maryland)

 

Hub Properties Trust owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership

 

 

 

 

Putnam Place Realty Trust (Nominee Trust — Massachusetts)

 

Hub Properties Trust is the 100% beneficiary

 

 

 

 

Quarry Lake Properties Trust (Maryland)

 

Hub Properties Trust owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership

 

 

 

 

Research Park Properties Trust (Maryland)

 

CommonWealth REIT owns 100 shares of beneficial interest, $.01 par value,
representing 100% ownership

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

Entity and Jurisdiction

of Organization

 

 

Ownership  Structure

 

Material
Subsidiary

 

Excluded 
Subsidiary

RFRI Properties LLC (Maryland)

 

Hawaii 2x5 O Properties Trust — 100% membership interest

 

 

 

 

Ridge Lake Properties LLC (Delaware)

 

Hub Properties Trust — 99% membership interest

CW Memphis LLC — 1% membership interest

 

 

 

 

Robin 1 Properties LLC (Maryland)

 

Hawaii 2x5 O Properties Trust — 100% membership interest

 

 

 

 

Rosedale Corporate Plaza Condominium, Inc. (Minnesota)

 

Rosedale Properties LLC owns 5 condo units representing 89% ownership

Servico Roseville, Inc. owns 1 condo unit representing 11% ownership

 

 

 

 

Rosedale Properties, Inc. (Delaware)

 

Rosedale Properties Trust owns 100 shares of common stock, $.01 par value,
representing 100% ownership

 

 

 

 

Rosedale Properties Limited Liability Company (Delaware)

 

Hub Properties Trust — 99% membership interest

Rosedale Properties, Inc. — 1% membership interest

 

 

 

 

Rosedale Properties Trust (Maryland)

 

Hub Properties Trust owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership

 

 

 

 

SP Holding Property Trust (Maryland)

 

Hub Properties Trust owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership

 

X

 

 

Tanaka Properties LLC (Maryland)

 

Hawaii 2x5 O Properties Trust — 100% membership interest

 

 

 

 

TedCal Properties LLC (Maryland)

 

Hawaii 2x5 O Properties Trust — 100% membership interest

 

 

 

 

TSM Properties LLC (Maryland)

 

Hawaii 2x5 O Properties Trust — 100% membership interest

 

 

 

 

University Avenue Realty Trust  (Nominee Trust — Massachusetts)

 

Hub Properties Trust is the 100% beneficiary

 

 

 

 

Z&A Properties LLC (Maryland)

 

Hawaii 2x5 O Properties Trust — 100% membership interest

 

 

 

 

 

Part II (Unconsolidated Affiliates)

 

1.                                       Affiliates Insurance Company, an
Indiana insurance company — 20,000 shares (14.29%).

 

8

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(f)

 

Title To Properties; Liens

 

Part I (Real Property)

 

OWNER

 

STREET

 

CITY

 

STATE

1600 Market Street Property Trust

 

1600 Market Street

 

Philadelphia

 

PA

ALPHA BT LLC

 

91-222 Olai

 

Oahu

 

HI

ALPHA BT LLC

 

91-209 Kuhela

 

Oahu

 

HI

BD 33 Stiles Lane Property LLC

 

33 Stiles Lane

 

North Haven

 

CT

Blue Dog Bookspan Properties LLC

 

501 Ridge Avenue

 

Hanover

 

PA

Blue Dog LLC

 

400 Princeton Blvd.

 

Adairsville

 

GA

Blue Dog LLC

 

7629 Highway 140

 

Adairsville

 

GA

Blue Dog LLC

 

951 Trails Road

 

Eldridge

 

IA

Blue Dog LLC

 

625 Crane Street

 

Aurora

 

IL

Blue Dog LLC

 

745 S. Gardner Street

 

Scottsburg

 

IN

Blue Dog LLC

 

5015 S. Water Circle

 

Wichita

 

KS

Blue Dog LLC

 

2300 North 33rd Avenue East

 

Newton

 

IA

Blue Dog Properties Trust

 

4 South 84th Ave

 

Tolleson

 

AZ

Blue Dog Properties Trust

 

411 Farwell Avenue

 

St. Paul

 

MN

Blue Dog Properties Trust

 

2660 Mercantile Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

2664 Mercantile Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

2668 Mercantile Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

8500 Fruitridge Road

 

Sacramento

 

CA

Blue Dog Properties Trust

 

8516 Fruitridge Road

 

Sacramento

 

CA

Blue Dog Properties Trust

 

9727 Business Park Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

9745 Business Park Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

9767 Business Park Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

9777 Business Park Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

9778 Business Park Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

9779 Business Park Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

9792 Business Park Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

9795 Business Park Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

9800 Business Park Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

9816 Business Park Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

9840 Business Park Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

9844 Business Park Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

9848 Business Park Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

9852 Business Park Drive

 

Sacramento

 

CA

 

9

--------------------------------------------------------------------------------


 

Blue Dog Properties Trust

 

9856 Business Park Drive

 

Sacramento

 

CA

Blue Dog Properties Trust

 

9975 Horn Road

 

Sacramento

 

CA

Blue Dog Properties Trust

 

19026 72nd Avenue South

 

Kent

 

WA

Blue Dog Properties Trust

 

19030 West Valley Highway

 

Kent

 

WA

Blue Dog Properties Trust

 

19030-42 72nd Avenue South

 

Kent

 

WA

Blue Dog Properties Trust

 

340 Andover Park East

 

Tukwila

 

WA

Blue Dog Properties Trust

 

505 Industry Drive

 

Tukwila

 

WA

Blue Dog Properties Trust

 

530 Industry Drive

 

Tukwila

 

WA

Blue Dog Properties Trust

 

533 Industry Drive

 

Tukwila

 

WA

Blue Dog Properties Trust

 

564 Industry Drive

 

Tukwila

 

WA

Blue Dog Properties Trust

 

565 Industry Drive

 

Tukwila

 

WA

Blue Dog Properties Trust

 

596 Industry Drive

 

Tukwila

 

WA

Blue Dog Properties Trust

 

605 Industry Drive

 

Tukwila

 

WA

Blue Dog Properties Trust

 

630 Industry Drive

 

Tukwila

 

WA

Blue Dog Properties Trust

 

644 Industry Drive

 

Tukwila

 

WA

Blue Dog Properties Trust

 

662 Industry Drive

 

Tukwila

 

WA

Blue Dog Properties Trust

 

742 Industry Drive

 

Tukwila

 

WA

Blue Dog Properties Trust

 

698 Industry Drive

 

Tukwila

 

WA

Blue Dog Properties Trust

 

701 Industry Drive

 

Tukwila

 

WA

Blue Dog Properties Trust

 

505 Industry Drive

 

Tukwila

 

WA

Blue Dog Properties Trust

 

15201 Mercantile Drive

 

Dearborn

 

MI

Blue Dog Properties Trust

 

3001 Gulley Road

 

Dearborn

 

MI

Blue Dog Properties Trust

 

3101 Gulley Road

 

Dearborn

 

MI

Blue Dog Properties Trust

 

3231 Gulley Road

 

Dearborn

 

MI

Blue Dog Properties Trust

 

3241 Gulley Road

 

Dearborn

 

MI

Blue Dog Properties Trust

 

3251 Gulley Road

 

Dearborn

 

MI

Blue Dog Properties Trust

 

97 Newberry Road

 

East Windsor

 

CT

Blue Dog Properties Trust

 

129 Worthington Ridge Road

 

Berlin

 

CT

Blue Dog Properties Trust

 

15 Sterling Drive

 

Wallingford

 

CT

Blue Dog Properties Trust

 

2 Tower Drive

 

Wallingford

 

CT

Blue Dog Properties Trust

 

50 Barnes Industrial Road North

 

Wallingford

 

CT

Blue Dog Properties Trust

 

23-27 Village Lane

 

Wallingford

 

CT

Blue Dog Properties Trust

 

29-33 Village Lane

 

Wallingford

 

CT

Blue Dog Properties Trust

 

One Barnes Industrial Rd South

 

Wallingford

 

CT

Blue Dog Properties Trust

 

5-9 Barnes Industrial Road

 

Wallingford

 

CT

Blue Dog Properties Trust

 

860 North Main Street

 

Wallingford

 

CT

Blue Dog Properties Trust

 

866 North Main Street

 

Wallingford

 

CT

Blue Dog Properties Trust

 

181 Marsh Hill Road

 

Orange

 

CT

Blue Dog Properties Trust

 

500 Industrial Boulevard

 

Russellville

 

AR

 

10

--------------------------------------------------------------------------------


 

Blue Dog Properties Trust

 

546 Harvey Faulk Road

 

Sanford

 

NC

Blue Dog Properties Trust

 

721 Richard Street

 

Miamisburg

 

OH

Blue Dog Properties Trust

 

1043 Global Avenue

 

Graniteville

 

SC

Blue Dog Properties Trust

 

128 Crews Drive

 

Columbia

 

SC

Blue Dog Properties Trust

 

351 Collins Road

 

Jefferson

 

WI

Blue Dog Properties Trust

 

111 Southchase Blvd.

 

Fountain Inn

 

SC

Blue Dog Properties Trust

 

32150 Just Imagine Drive

 

Avon

 

OH

Blue Dog Properties Trust

 

6200 Glenn Carlson Drive

 

St. Cloud

 

MN

Bridgepoint Property Trust

 

Bridgepoint Parkway 1

 

Austin

 

TX

Bridgepoint Property Trust

 

Bridgepoint Parkway 2

 

Austin

 

TX

Bridgepoint Property Trust

 

Bridgepoint Parkway 3

 

Austin

 

TX

Bridgepoint Property Trust

 

Bridgepoint Parkway 4

 

Austin

 

TX

Bridgepoint Property Trust

 

Bridgepoint Parkway 5

 

Austin

 

TX

Candler Associates L.L.C.

 

111 Market Street

 

Baltimore

 

MD

CW Corporate Crossing, LLC

 

179 Sully’s Trail

 

Pittsford

 

NY

CW Corporate Crossing, LLC

 

183 Sully’s Trail

 

Pittsford

 

NY

CW Highridge, LLC

 

Highridge Center

 

Macon

 

GA

CW Hoover Properties LLC

 

10 Inverness Center Drive

 

Hoover

 

AL

CW Hoover Properties LLC

 

22 Inverness Center Drive

 

Hoover

 

AL

CW Hoover Properties LLC

 

31 Inverness Center Drive

 

Hoover

 

AL

CW Hoover Properties LLC

 

40 Inverness Center Drive

 

Hoover

 

AL

CW Hoover Properties LLC

 

42 Inverness Center Drive

 

Hoover

 

AL

CW Hoover Properties LLC

 

44 Inverness Center Drive

 

Hoover

 

AL

CW Hoover Properties LLC

 

104 Inverness Center Place

 

Hoover

 

AL

CW Lenexa Properties Trust

 

11300 Corporate Avenue

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

13400-13428 West 99th Street

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

13401-13423 West 98th Street

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

13424-13430 West 98th Street

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

13300-13316 West 98th Street

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

13250-13256 West 98th Street

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

13200-13202 West 98th Street

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

13253-13269 West 98th Street

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

13309-13321 West 98th Street

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

13306-13318 West 99th Street

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

13208-13228 West 98th Street

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

13900 West 101st Street

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

13901 West 101st Street

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

9900 Pflumm Road — 1

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

9900 Pflumm Road — 2

 

Lenexa

 

KS

 

11

--------------------------------------------------------------------------------


 

CW Lenexa Properties Trust

 

9900 Pflumm Road — 3

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

9900 Pflumm Road — 4

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

9900 Pflumm Road — 5

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

9900 Pflumm Road — 6

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

9901 Pflumm Road

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

9850 Industrial Blvd

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

9802 Widmer Road

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

9851-9875 Widmer

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

9801-9829 Widmer Road

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

9745-9777 Widmer Road

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

10105 Marshall Drive

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

NWC Industrial Blvd and Widmer Rd

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

E/S of Widmer Road

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

SWC W 98th St. and Marshall Drive

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

SEC College Blvd. and Renner Blvd

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

15705-15734 College Boulevard

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

15501-15529 College Boulevard

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

11140-11145 Thompson Avenue

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

11150-11180 Thompson Avenue

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

11206-11228 Thompson Avenue

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

15620-15642 West 113th Street

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

11203-11211 Lakeview Avenue

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

15405 College Boulevard

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

11135 Sante Fe Trail Drive

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

15500 West 113th Street

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

16011 College Boulevard

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

16025-16105 West 113th Street

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

22300 Lakeview Avenue

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

SW Corner of College Blvd & Lackm — Retail

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

SW Corner of College Blvd & Lackm — ATM

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

SEC College Blvd. and Renner Blvd

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

E/S of Renner Blvd

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

NEC W 113th St. and Renner Blvd

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

SWC College Blvd and Corporate Av

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

NEC College Blvd Corporate Ave

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

NEC Corporate Ave and 113th — Parcel 17.6

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

NEC Corporate Ave and W 113th — Parcel 17.7

 

Lenexa

 

KS

 

12

--------------------------------------------------------------------------------


 

CW Lenexa Properties Trust

 

Waterside Maintenance District

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

Southlake Owners Association

 

Lenexa

 

KS

CW Lenexa Properties Trust

 

4700 Belleview Avenue

 

Kansas City

 

MO

CW Lenexa Properties Trust

 

131-165 West Ninth Street

 

N Kansas City

 

MO

CW Madrone Properties LLC

 

18705 Madrone Parkway

 

Morgan Hill

 

CA

CW Madrone Properties LLC

 

18715 Madrone Parkway

 

Morgan Hill

 

CA

CW Madrone Properties LLC

 

18735 Madrone Parkway

 

Morgan Hill

 

CA

CW Mid-West LLC

 

1615 Lakeside Street

 

Waukegan

 

IL

CW Mid-West LLC

 

1675 Lakeside Drive

 

Waukegan

 

IL

CW Mid-West LLC

 

1955 West Field Court

 

Lake Forest

 

Il

CW Mid-West LLC

 

1717 Deerfield Road

 

Deerfield

 

IL

CW Mid-West LLC

 

1200 Lakeside Drive

 

Bannockburn

 

IL

CW Mid-West LLC

 

905 Meridian Lake Drive

 

Aurora

 

IL

CW Milwaukee Center Properties LLC

 

111 East Kilbourn Avenue

 

Milwaukee

 

WI

CW OEC Properties LLC

 

225 Water Street

 

Jacksonville

 

FL

CW Realty Funding, Inc.

 

1474 Rodeo Rd.

 

Sante Fe

 

NM

CW Realty Funding, Inc.

 

820 W. Diamond Ave.

 

Gaithersburg

 

MD

CW Realty Funding, Inc.

 

6710 Oxen Hill Road

 

Oxen Hill

 

MD

CWH Vineyard Properties Trust

 

Carmel I Vineyard

 

Monterey

 

CA

CWH Vineyard Properties Trust

 

El Camino Vineyard

 

Monterey

 

CA

CWH Vineyard Properties Trust

 

El Segundo Vineyard

 

Monterey

 

CA

CWH Vineyard Properties Trust

 

Largo Vineyard

 

Monterey

 

CA

CWH Vineyard Properties Trust

 

Golden Eagle Vineyard

 

Monterey

 

CA

CWH Vineyard Properties Trust

 

La Gloria Vineyard

 

Monterey

 

CA

CWH Vineyard Properties Trust

 

McCoy Creek Vineyard

 

Monterey

 

CA

First Associates LLC

 

25 S. Charles Street

 

Baltimore

 

MD

Fourth and Roma Property Trust

 

500 4th Street & 303 Roma Ave

 

Albuquerque

 

NM

Franklin Plaza Property Trust

 

One Franklin Plaza

 

Philadelphia

 

PA

Hawaii Metamorphosis LLC

 

91-008 Hanua

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-265 Hanua

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-255 Hanua

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-241 Kalaeloa

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-325 Komohana

 

Oahu

 

HI

Hawaii MMGD LLC

 

Komohana

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-202 Kalaeloa

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-080 Hanua

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-027 Kaomi Loop

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-185 Kalaeloa

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-329 Kauhi

 

Oahu

 

HI

 

13

--------------------------------------------------------------------------------


 

Hawaii MMGD LLC

 

Kauhi

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-086 Kaomi Loop

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-349 Kauhi

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-400 Komohana

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-170 Olai

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-218 Olai

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-175 Olai

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-087 Hanua

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-083 Hanua

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-091 Hanua

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-220 Kalaeloa

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-252 Kauhi

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-259 Olai

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-238 Kauhi

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-410 Komohana

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-410 Komohana

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-300 Hanua

 

Oahu

 

HI

Hawaii MMGD LLC

 

Olai

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-255 Hanua

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-120 Kauhi

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-150 Hanua

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-102 Kaomi Loop — A

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-102 Kaomi Loop — B

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-064 Kaomi Loop

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-119 Olai

 

Oahu

 

HI

Hawaii MMGD LLC

 

Texaco Easement

 

Oahu

 

HI

Hawaii MMGD LLC

 

Tesaro 967 Easement

 

Oahu

 

HI

Hawaii MMGD LLC

 

AES HI Easement

 

Oahu

 

HI

Hawaii MMGD LLC

 

Other Easments & Lots

 

Oahu

 

HI

Hawaii Phoenix Properties LLC

 

91-150 Kaomi Loop

 

Oahu

 

HI

Herald Square LLC

 

1250 H Street, NW

 

Washington

 

DC

Higgins Properties LLC

 

80 Sand Island Access Road

 

Oahu

 

HI

Higgins Properties LLC

 

94-240 Pupuole St

 

Oahu

 

HI

Higgins Properties LLC

 

525 N. King Street

 

Oahu

 

HI

HRP Nom 2 L.P.

 

2 Executive Park West

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

3E Executive Park East

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

4E Executive Park East

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

4 Executive Park West

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

6 Executive Park Drive

 

Atlanta

 

GA

 

14

--------------------------------------------------------------------------------


 

HRP Nom 2 L.P.

 

8 Executive Park West

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

11 Executive Park West

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

14 Executive Park Drive

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

16 Executive Park Drive

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

17 Executive Park South

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

18 Executive Park South

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

20 Executive Park West

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

22 Executive Park West

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

24 Executive Park West

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

26 Executive Park West

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

50 Executive Park South

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

52 Executive Park South

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

57 Executive Park South

 

Atlanta

 

GA

HRP Nom 2 L.P.

 

59 Executive Park South

 

Atlanta

 

GA

HRP Nom L.P.

 

5100-70 Naiman Parkway

 

Solon

 

OH

HRP Nom L.P.

 

5101 Naiman Parkway

 

Solon

 

OH

HRP Nom L.P.

 

5201 Naiman Parkway

 

Solon

 

OH

HRP Nom L.P.

 

5250 Naiman Parkway

 

Solon

 

OH

HRP Nom L.P.

 

5260 Naiman Parkway

 

Solon

 

OH

HRP Nom L.P.

 

5265 Naiman Parkway

 

Solon

 

OH

HRP Nom L.P.

 

5275 Naiman Parkway

 

Solon

 

OH

HRP Nom L.P.

 

5325 Naiman Parkway

 

Solon

 

OH

HRP Nom L.P.

 

5351 Naiman Parkway

 

Solon

 

OH

HRP Nom L.P.

 

5370 Naiman Parkway

 

Solon

 

OH

HRP Nom L.P.

 

5375 Naiman Parkway

 

Solon

 

OH

HRP Nom L.P.

 

5380 Naiman Parkway

 

Solon

 

OH

HRP Nom L.P.

 

5385 Naiman Parkway

 

Solon

 

OH

HRP Nom L.P.

 

5401 Naiman Parkway

 

Solon

 

OH

HRP Nom L.P.

 

8555 Aero Drive

 

San Diego

 

CA

HRP Nom L.P.

 

600 108th Ave. NE

 

Bellevue

 

WA

HRP Nom L.P.

 

1 Corporate Boulevard

 

Atlanta

 

GA

HRP Nom L.P.

 

2 Corporate Boulevard

 

Atlanta

 

GA

HRP Nom L.P.

 

3 Corporate Boulevard

 

Atlanta

 

GA

HRP Nom L.P.

 

9 Corporate Boulevard

 

Atlanta

 

GA

HRP Nom L.P.

 

13 Corporate Boulevard

 

Atlanta

 

GA

HRP Nom L.P.

 

54 Corporate Boulevard

 

Atlanta

 

GA

HRP Nom L.P.

 

1 Parklane Boulevard

 

Dearborn

 

MI

HRP Nom L.P.

 

15000 Commerce Drive North

 

Dearborn

 

MI

HRP Nom L.P.

 

15001 Commerce Drive North

 

Dearborn

 

MI

 

15

--------------------------------------------------------------------------------


 

HRP Nom L.P.

 

15050 Commerce Drive North

 

Dearborn

 

MI

HRP Nom L.P.

 

15120 Commerce Drive North

 

Dearborn

 

MI

HRP Nom L.P.

 

15101 Century Drive

 

Dearborn

 

MI

HRP Nom L.P.

 

15201 Century Drive

 

Dearborn

 

MI

HRP Nom L.P.

 

15301 Century Drive

 

Dearborn

 

MI

HRP Nom L.P.

 

15401 Century Drive

 

Dearborn

 

MI

HRP Nom L.P.

 

15301 Mercantile Drive

 

Dearborn

 

MI

HRP Nom L.P.

 

15300 Rotunda Drive

 

Dearborn

 

MI

HRP Nom L.P.

 

6001 Montrose Road

 

Rockville

 

MD

HRPT Medical Building Realty Trust

 

1295 Boylston Street

 

Boston

 

MA

HRPT Medical Building Realty Trust

 

109 Brookline Avenue

 

Boston

 

MA

Hub Acquisition Trust

 

5051 Rodeo Road

 

Los Angeles

 

CA

Hub Acquisition Trust

 

6501 Americas Parkway NE

 

Albuquerque

 

NM

Hub Acquisition Trust

 

6602 Indian School Road

 

Albuquerque

 

NM

Hub Acquisition Trust

 

2121 Louisiana Ave

 

Albuquerque

 

NM

Hub Acquisition Trust

 

6511 Americas Parkway NE

 

Albuquerque

 

NM

Hub Acquisition Trust

 

6600 Indian School Road

 

Albuquerque

 

NM

Hub Acquisition Trust

 

6640-46 Indian School Road

 

Albuquerque

 

NM

Hub Acquisition Trust

 

6521 Americas Parkway NE

 

Albuquerque

 

NM

Hub Hoboken Properties LLC

 

111 River Street

 

Hoboken

 

NJ

Hub MA Realty Trust

 

2300 Crown Colony Drive

 

Quincy

 

MA

Hub MA Realty Trust

 

One Heritage Drive

 

Quincy

 

MA

Hub MA Realty Trust

 

Two Heritage Drive

 

Quincy

 

MA

Hub MA Realty Trust

 

111 Powerdermill Rd.

 

Maynard

 

MA

Hub Properties GA LLC

 

3 Executive Park Drive

 

Atlanta

 

GA

Hub Properties GA LLC

 

5 Executive Park Drive

 

Atlanta

 

GA

Hub Properties GA LLC

 

9040 Roswell Road

 

Atlanta

 

GA

Hub Properties GA LLC

 

1765 The Exchange

 

Atlanta

 

GA

Hub Properties GA LLC

 

115 W. Washington Street

 

Indianapolis

 

IN

Hub Properties GA LLC

 

3600 Woodview Trace

 

Indianapolis

 

IN

Hub Properties GA LLC

 

1000 Holcomb Woods Parkway

 

Roswell

 

GA

Hub Properties GA LLC

 

1775 The Exchange

 

Atlanta

 

GA

Hub Properties GA LLC

 

Fidelity Tower II

 

Carmel

 

IN

Hub Properties GA LLC

 

1339 Executive Park Drive

 

Atlanta

 

GA

Hub Properties GA LLC

 

1775 West Oak Commons

 

Marrietta

 

GA

Hub Properties GA LLC

 

3120 Breckinridge — 1

 

Duluth

 

GA

Hub Properties GA LLC

 

3120 Breckinridge — 2

 

Duluth

 

GA

Hub Properties GA LLC

 

Triangle Plaza — 9750-8770 West Bryn
Mawr Avenue

 

Chicago

 

IL

Hub Properties Trust

 

5555 Oberlin Drive

 

San Diego

 

CA

 

16

--------------------------------------------------------------------------------


 

Hub Properties Trust

 

5627 Oberlin Drive

 

San Diego

 

CA

Hub Properties Trust

 

5601 Oberlin Drive

 

San Diego

 

CA

Hub Properties Trust

 

5626 Oberlin Drive

 

San Diego

 

CA

Hub Properties Trust

 

1035 Virginia Drive

 

FT. Washington

 

PA

Hub Properties Trust

 

515 Pennsylvania Ave.

 

FT. Washington

 

PA

Hub Properties Trust

 

723 Dresher Road

 

Horsham

 

PA

Hub Properties Trust

 

443 Gulph Road

 

King of Prussia

 

PA

Hub Properties Trust

 

100 South Charles Street

 

Baltimore

 

MD

Hub Properties Trust

 

830 Potomac Circle

 

Aurora

 

CO

Hub Properties Trust

 

6937 N. IH 35 North

 

Austin

 

TX

Hub Properties Trust

 

3043 Walton Road

 

Plymouth Meeting

 

PA

Hub Properties Trust

 

475 Virginia Drive

 

FT. Washington

 

PA

Hub Properties Trust

 

216 Mall Blvd.

 

King of Prussia

 

PA

Hub Properties Trust

 

1305 Corporate Center Drive

 

Eagan

 

MN

Hub Properties Trust

 

8800 Queen Ave South & 88th St.

 

Bloomington

 

MN

Hub Properties Trust

 

2100 NW 82nd Ave & NW 21st St.

 

Miami

 

FL

Hub Properties Trust

 

2250 Pilot Knob Road

 

Mendota Heights

 

MN

Hub Properties Trust

 

4421 W. John Carpenter Freeway

 

Irving

 

TX

Hub Properties Trust

 

1000 Vorhees Drive

 

Vorhees

 

NJ

Hub Properties Trust

 

333 Laurel Oak Road

 

Vorhees

 

NJ

Hub Properties Trust

 

400 Laurel Oak Road

 

Vorhees

 

NJ

Hub Properties Trust

 

One Stuart Plaza (Donahue Road)

 

Greensburg

 

PA

Hub Properties Trust

 

35 Thorpe Avenue

 

Wallingford

 

CT

Hub Properties Trust

 

5300 Kings Island Drive

 

Mason

 

OH

Hub Properties Trust

 

802 Delaware Ave.

 

Wilmington

 

DE

Hub Properties Trust

 

7-9 Vreeland Road

 

Florham Park

 

NJ

Hub Properties Trust

 

3330 N. Washington Blvd

 

Arlington

 

VA

Hub Properties Trust

 

700 Cherrington Parkway

 

Moon Township

 

PA

Hub Properties Trust

 

580 Virginia Drive

 

FT. Washington

 

PA

Hub Properties Trust

 

101 Barnes Road

 

Wallingford

 

CT

Hub Properties Trust

 

2800 Eisenhower Drive

 

Alexandria

 

VA

Hub Properties Trust

 

3000 Goffs Falls Road

 

Manchester

 

NH

Hub Properties Trust

 

1601 Rio Grande St.

 

Austin

 

TX

Hub Properties Trust

 

1525 Locust Street

 

Philadelphia

 

PA

Hub Properties Trust

 

One Suffolk Square

 

Islandia

 

NY

Hub Properties Trust

 

200 Old County Rd.

 

Minneola

 

NY

Hub Properties Trust

 

One Lincoln Center

 

Syracuse

 

NY

Hub Properties Trust

 

Exchange Park

 

Austin

 

TX

Hub Properties Trust

 

1920 & 1930 University Drive

 

Tempe

 

AZ

 

17

--------------------------------------------------------------------------------


 

Hub Properties Trust

 

1001 Jefferson Plaza

 

Wilmington

 

DE

Hub Properties Trust

 

Two Corporate Center

 

Melville

 

NY

Hub Properties Trust

 

2444 W. Las Palmaritas Drive

 

Phoenix

 

AZ

Hub Properties Trust

 

8701 MOPAC

 

Austin

 

TX

Hub Properties Trust

 

7100 Northland Circle

 

Minneapolis

 

MN

Hub Properties Trust

 

1000 Shelard Parkway

 

Minneapolis

 

MN

Hub Properties Trust

 

9800 Shelard Parkway

 

Plymouth

 

MN

Hub Properties Trust

 

525 Park Street

 

St. Paul

 

MN

Hub Properties Trust

 

200 Cherrington Parkway

 

Moon Township

 

PA

Hub Properties Trust

 

300 Cherrington Parkway

 

Moon Township

 

PA

Hub Properties Trust

 

400 Cherrington Parkway

 

Moon Township

 

PA

Hub Properties Trust

 

500 Cherrington Parkway

 

Moon Township

 

PA

Hub Properties Trust

 

600 Cherrington Parkway

 

Moon Township

 

PA

Hub Properties Trust

 

625 Cherrington Parkway

 

Moon Township

 

PA

Hub Properties Trust

 

Cherrington Parkway

 

Moon Township

 

PA

Hub Properties Trust

 

Randolph Bldg.

 

Albuquerque

 

NM

Hub Properties Trust

 

Buena Vista Bldg.

 

Albuquerque

 

NM

Hub Properties Trust

 

Lab Bldg.

 

Albuquerque

 

NM

Hub Properties Trust

 

Sandia Vista Bldg.

 

Albuquerque

 

NM

Hub Properties Trust

 

960 Harvest Run Drive Bldg A

 

Blue Bell

 

PA

Hub Properties Trust

 

960 Harvest Run Drive Bldg B

 

Blue Bell

 

PA

Hub Properties Trust

 

960 Harvest Run Drive Bldg C

 

Blue Bell

 

PA

Hub Properties Trust

 

251 Salina Meadows Parkway

 

Syracuse

 

NY

Hub Properties Trust

 

14026 & 14030 Thunderbolt Place — 1

 

Fairfax

 

VA

Hub Properties Trust

 

14026 & 14030 Thunderbolt Place — 2

 

Fairfax

 

VA

Hub Properties Trust

 

4516 Seton Center Parkway

 

Austin

 

TX

Hub Properties Trust

 

3840 South Wadsworth Blvd — 1

 

Lakewood

 

CO

Hub Properties Trust

 

3840 South Wadsworth Blvd — 2

 

Lakewood

 

CO

Hub Properties Trust

 

5790 Widewaters Parkway

 

DeWitt

 

NY

Hub Properties Trust

 

9110 East Nichols Ave

 

Englewood

 

CO

Hub Properties Trust

 

11209-11211 North Tatum Blvd

 

Phoenix

 

AZ

Hub Properties Trust

 

11201 North Tatum Blvd

 

Phoenix

 

AZ

Hub Properties Trust

 

One South Church

 

Tucson

 

AZ

Hub Properties Trust

 

9173 Sky Park Centre

 

San Diego

 

CA

Hub Properties Trust

 

9177 Sky Park Centre

 

San Diego

 

CA

Hub Properties Trust

 

1500-1542 Market Street

 

Philadelphia

 

PA

Hub Properties Trust

 

6160 Kempsville Circle

 

Norfolk

 

VA

Hub Properties Trust

 

373 Inverness Drive South

 

Englewood

 

CO

Hub Properties Trust

 

One Constitution Way

 

Foxborough

 

MA

 

18

--------------------------------------------------------------------------------


 

Hub Properties Trust

 

5555 North Beach Street

 

Ft. Worth

 

TX

Hub Properties Trust

 

1101 Pacific Avenue

 

Erianger

 

KY

Hub Properties Trust

 

599 Research Parkway

 

Meriden

 

CT

Hub Properties Trust

 

20 Cabot Ave

 

Mansfield

 

MA

Hub Properties Trust

 

100 Hampshire Street

 

Mansfield

 

MA

Hub Properties Trust

 

575 West Street

 

Mansfield

 

MA

Hub Properties Trust

 

50 Cabot Blvd

 

Mansfield

 

MA

Hub Properties Trust

 

100 Northfield Drive

 

Windsor

 

CT

Hub Properties Trust

 

15 Hampshire Street

 

Mansfield

 

MA

Hub Properties Trust

 

5 Hampshire Street

 

Mansfield

 

MA

Hub Properties Trust

 

4411 The 25 Way

 

Albuquerque

 

NM

Hub Properties Trust

 

4420 The 25 Way

 

Albuquerque

 

NM

Hub Properties Trust

 

4430 The 25 Way

 

Albuquerque

 

NM

Hub Properties Trust

 

1285 Fern Ridge Parkway

 

St. Louis

 

MO

Hub Properties Trust

 

1921 E. Alton Ave

 

Santa Ana

 

CA

Hub Properties Trust

 

1926 Meyer Drury Drive

 

Arnold

 

MO

Hub Properties Trust

 

448 Viking Drive

 

Virginia Beach

 

VA

Hub Properties Trust

 

3420 Camino del Rio North

 

San Diego

 

CA

Hub Properties Trust

 

3430 Camino del Rio North

 

San Diego

 

CA

Hub Properties Trust

 

3530 Camino del Rio North

 

San Diego

 

CA

Hub Properties Trust

 

3550 Camino del Rio North

 

San Diego

 

CA

Hub Properties Trust

 

3570 Camino del Rio North

 

San Diego

 

CA

Hub Properties Trust

 

9715 Key West Ave

 

Rockville

 

MD

Hub Properties Trust

 

9717 Key West Ave

 

Rockville

 

MD

Hub Properties Trust

 

9719 Key West Ave

 

Rockville

 

MD

Hub Properties Trust

 

4350 Northern Pike

 

Monroeville

 

PA

Hub Properties Trust

 

1601 Dry Creek Drive

 

Longmont

 

CO

Hub Properties Trust

 

167 Sully’s Trail

 

Pittsford

 

NY

Hub Properties Trust

 

171 Sully’s Trail

 

Pittsford

 

NY

Hub Properties Trust

 

175 Sully’s Trail

 

Pittsford

 

NY

Hub Properties Trust

 

1200 Pittsford - Victor Road

 

Pittsford

 

NY

Hub Properties Trust

 

1212 Pittsford - Victor Road

 

Pittsford

 

NY

Hub Properties Trust

 

205 Indigo Creek Drive

 

Rochester

 

NY

Hub Properties Trust

 

185 Plains Road

 

Milford

 

CT

Hub Properties Trust

 

415 Holiday Drive

 

Pittsburgh

 

PA

Hub Properties Trust

 

425 Holiday Drive

 

Pittsburgh

 

PA

Hub Properties Trust

 

601 Holiday Drive

 

Pittsburgh

 

PA

Hub Properties Trust

 

501 Holiday Drive

 

Pittsburgh

 

PA

Hub Properties Trust

 

651 Holiday Drive

 

Pittsburgh

 

PA

 

19

--------------------------------------------------------------------------------


 

Hub Properties Trust

 

681 Andersen Drive

 

Pittsburgh

 

PA

Hub Properties Trust

 

661 Andersen Drive

 

Pittsburgh

 

PA

Hub Properties Trust

 

730 Holiday Drive

 

Pittsburgh

 

PA

Hub Properties Trust

 

680 Andersen Drive

 

Pittsburgh

 

PA

Hub Properties Trust

 

800 East 101st Terrace

 

Kansas City

 

MO

Hub Properties Trust

 

3 Crown Point Court

 

Sharonville

 

OH

Hub Properties Trust

 

9435 Waterstone Boulevard

 

Mason

 

OH

Hub Properties Trust

 

140 Canal View Blvd

 

Rochester

 

NY

Hub Properties Trust

 

180 Canal View Blvd

 

Rochester

 

NY

Hub Properties Trust

 

500 Canal View Blvd

 

Rochester

 

NY

Hub Properties Trust

 

777 Canal View Blvd

 

Rochester

 

NY

Hub Properties Trust

 

2100 Brighton Henrietta Town

 

Rochester

 

NY

Hub Properties Trust

 

2144 Brighton Henrietta Town

 

Rochester

 

NY

Hub Properties Trust

 

2165 Brighton Henrietta Town

 

Rochester

 

NY

Hub Properties Trust

 

2320 Brighton Henrietta Town

 

Rochester

 

NY

Hub Properties Trust

 

1057 E Henrietta Road

 

Rochester

 

NY

Hub Properties Trust

 

3144 Winton Road South

 

Rochester

 

NY

Hub Properties Trust

 

150 Bellwood Drive

 

Rochester

 

NY

Hub Properties Trust

 

8687 Carling Road

 

Liverpool

 

NY

Hub Properties Trust

 

Widewaters I

 

Dewitt

 

NY

Hub Properties Trust

 

Widewaters II

 

Dewitt

 

NY

Hub Properties Trust

 

Widewaters III

 

Dewitt

 

NY

Hub Properties Trust

 

Widewaters VI

 

Dewitt

 

NY

Hub Properties Trust

 

Widewaters VII

 

Dewitt

 

NY

Hub Properties Trust

 

Widewaters VIII

 

Dewitt

 

NY

Hub Properties Trust

 

Widewaters IX

 

Dewitt

 

NY

Hub Properties Trust

 

Woodcliff I

 

Fairport

 

NY

Hub Properties Trust

 

Woodcliff II

 

Fairport

 

NY

Hub Properties Trust

 

Woodcliff III

 

Fairport

 

NY

Hub Properties Trust

 

Woodcliff IV

 

Fairport

 

NY

Hub Properties Trust

 

Woodcliff V

 

Fairport

 

NY

Hub Properties Trust

 

Woodcliff VI

 

Fairport

 

NY

Hub Properties Trust

 

Enterprise Building

 

Dewitt

 

NY

Hub Properties Trust

 

Brittonfield I

 

East Syracuse

 

NY

Hub Properties Trust

 

Corporate Woods

 

Liverpool

 

NY

Hub Properties Trust

 

Interstate Place I

 

North Syracuse

 

NY

Hub Properties Trust

 

Interstate Place II

 

North Syracuse

 

NY

Hub Properties Trust

 

Henry Clay Building

 

Liverpool

 

NY

Hub Properties Trust

 

Lakeshore Office Building

 

Liverpool

 

NY

 

20

--------------------------------------------------------------------------------


 

Hub Properties Trust

 

Citizens Office Building

 

Sherburne

 

NY

Hub Properties Trust

 

Bushnells Basin

 

Pittsford

 

NY

Hub Properties Trust

 

181 Battaile Drive

 

Winchester

 

VA

Hub Properties Trust

 

201 Executive Center Drive

 

Columbia

 

SC

Hub Properties Trust

 

121 Executive Center Drive

 

Columbia

 

SC

Hub Properties Trust

 

250 Berryhill Road

 

Columbia

 

SC

Hub Properties Trust

 

100 Executive Center Drive

 

Columbia

 

SC

Hub Properties Trust

 

220 Executive Center Drive

 

Columbia

 

SC

Hub Properties Trust

 

Cornell Center

 

Blue Ash

 

OH

Hub Properties Trust

 

West Park I

 

St. Louis

 

MO

Hub Properties Trust

 

1001 East 101st Terrace

 

Kansas City

 

MO

Hub Properties Trust

 

The Colonial Bank Building

 

Birmingham

 

AL

Hub Properties Trust

 

One Southern Court

 

Columbia

 

SC

Hub Properties Trust

 

720 Gracern Rd, Bldg. 100

 

Columbia

 

SC

Hub Properties Trust

 

714 Betsy Drive

 

Columbia

 

SC

Hub Properties Trust

 

720 Gracern Rd, Bldg. 400

 

Columbia

 

SC

Hub Properties Trust

 

440 Myles Standish Blvd

 

Taunton

 

MA

Hub Properties Trust

 

470 Myles Standish Blvd

 

Taunton

 

MA

Hub Properties Trust

 

40 Sebethe Drive

 

Cromwell

 

CT

Hub Properties Trust

 

901 Lakeside Ave (E. 9th Street)

 

Cleveland

 

OH

Hub Properties Trust

 

1001 Lakeside Ave

 

Cleveland

 

OH

Hub Properties Trust

 

North Point Garage

 

Cleveland

 

OH

Hub Properties Trust

 

17th Street Plaza

 

Denver

 

CO

Hub Properties Trust

 

2001 Wisconsin Ave

 

Washington

 

DC

Hub Properties Trust

 

3300 Whitehaven St

 

Washington

 

DC

Hub Properties Trust

 

333 108th Avenue NE

 

Bellevue

 

WA

Hub Properties Trust

 

5073, 5075, 5085 South Syracuse Street

 

Denver

 

CO

Hub Properties Trust

 

7450 Campus Drive

 

Colorado Springs

 

CO

Hub Properties Trust

 

777 East Eisenhower Parkway

 

Ann Arbor

 

MI

Hub Properties Trust

 

789 East Eisenhower Parkway

 

Ann Arbor

 

MI

Hub Properties Trust

 

18701 Wilmington Avenue

 

Carson

 

CA

Hub Properties Trust

 

1815 University Drive

 

Carson

 

CA

Hub Properties Trust

 

47201 Lakeview Blvd

 

Fremont

 

CA

Hub Properties Trust

 

47211 Lakeview Blvd

 

Fremont

 

CA

Hub Properties Trust

 

47900 Bayside Pkway

 

Fremont

 

CA

Hub Properties Trust

 

47131 Bayside Pkway

 

Fremont

 

CA

Hub Properties Trust

 

1760 E. Glenn Curtiss Street

 

Carson

 

CA

Hub Properties Trust

 

1762 E. Glenn Curtiss Street

 

Carson

 

CA

Hub Properties Trust

 

1800 E. Glenn Curtiss Street

 

Carson

 

CA

 

21

--------------------------------------------------------------------------------


 

Hub Properties Trust

 

Wells Fargo Tower — 300 North Greene Street

 

Greensboro

 

NC

Hub Properties Trust

 

100 East Wisconsin Avenue

 

Milwaukee

 

WI

Hub Properties Trust

 

65 Barrett Heights Road

 

Stafford

 

VA

Hub Properties Trust

 

75 Barrett Heights Road

 

Stafford

 

VA

Lakewood Property Trust

 

7600 Capital of Texas Highway A

 

Austin

 

TX

Lakewood Property Trust

 

7600 Capital of Texas Highway B

 

Austin

 

TX

Lakewood Property Trust

 

7600 Capital of Texas Highway C

 

Austin

 

TX

LTMAC Properties LLC

 

2833 Paa St

 

Oahu

 

HI

LTMAC Properties LLC

 

2879 Paa St

 

Oahu

 

HI

LTMAC Properties LLC

 

2833 Paa St

 

Oahu

 

HI

LTMAC Properties LLC

 

1055 Ahua St

 

Oahu

 

HI

LTMAC Properties LLC

 

2875 Paa St

 

Oahu

 

HI

LTMAC Properties LLC

 

1000 Mapunapuna St

 

Oahu

 

HI

LTMAC Properties LLC

 

2850 Paa St

 

Oahu

 

HI

LTMAC Properties LLC

 

2828 Paa St

 

Oahu

 

HI

LTMAC Properties LLC

 

1045 Mapunapuna St

 

Oahu

 

HI

LTMAC Properties LLC

 

1122 Manunapuna St

 

Oahu

 

HI

LTMAC Properties LLC

 

2810 Paa St

 

Oahu

 

HI

LTMAC Properties LLC

 

2886 Paa St

 

Oahu

 

HI

LTMAC Properties LLC

 

1052 Ahua St

 

Oahu

 

HI

LTMAC Properties LLC

 

1024 Mapunapuna St

 

Oahu

 

HI

LTMAC Properties LLC

 

1030 Mapunapuna St

 

Oahu

 

HI

MacarthurCook Industrial Property Fund

 

9-13 Titanium Court

 

Crestmead

 

QLD

MacarthurCook Industrial Property Fund

 

19 Leadership Way

 

Wangara

 

WA

MacarthurCook Industrial Property Fund

 

7 Modal Crescent

 

Canning Vale

 

WA

MacarthurCook Industrial Property Fund

 

16 Rodborough Road

 

Frenchs Forest

 

NSW

MacarthurCook Industrial Property Fund

 

22 Rodborough Road

 

Frenchs Forest

 

NSW

MacarthurCook Industrial Property Fund

 

44-46 Mandarin Street

 

Villawood

 

NSW

MacarthurCook Industrial Property Fund

 

71-93 Whiteside Road

 

Clayton

 

VIC

MacarthurCook Industrial Property Fund

 

127-161 Cherry Lane

 

Laverton North

 

VIC

MacarthurCook Industrial Property Fund

 

253-293 George Town Road

 

Rocherlea

 

TAS

MacarthurCook Industrial Property Fund

 

310-314 Invermay Road

 

Mowbray

 

TAS

Masters Properties LLC

 

733 Mapunapuna St

 

Oahu

 

HI

Masters Properties LLC

 

812 Mapunapuna St

 

Oahu

 

HI

Masters Properties LLC

 

2969 Mapunapuna St

 

Oahu

 

HI

Masters Properties LLC

 

2839 Mokumoa St

 

Oahu

 

HI

Masters Properties LLC

 

2861 Mokumoa St

 

Oahu

 

HI

Masters Properties LLC

 

2831 Awaawaloa St

 

Oahu

 

HI

Masters Properties LLC

 

2814 Kilihau St

 

Oahu

 

HI

 

22

--------------------------------------------------------------------------------


 

Masters Properties LLC

 

2804 Kilihau St

 

Oahu

 

HI

Masters Properties LLC

 

692 Mapunapuna St

 

Oahu

 

HI

Masters Properties LLC

 

669 Ahua St

 

Oahu

 

HI

Masters Properties LLC

 

2857 Awaawaloa St

 

Oahu

 

HI

Masters Properties LLC

 

2812 Awaawaloa St

 

Oahu

 

HI

Masters Properties LLC

 

819 Ahua St

 

Oahu

 

HI

Masters Properties LLC

 

2831 Kaihikapu St

 

Oahu

 

HI

Masters Properties LLC

 

673 Ahua St

 

Oahu

 

HI

Masters Properties LLC

 

2827 Kaihikapu St

 

Oahu

 

HI

Masters Properties LLC

 

633 Ahua St

 

Oahu

 

HI

Masters Properties LLC

 

789 Mapunapuna St

 

Oahu

 

HI

Masters Properties LLC

 

2808 Kam Hwy

 

Oahu

 

HI

Masters Properties LLC

 

2815 Kilihau St

 

Oahu

 

HI

Masters Properties LLC

 

2821 Kilihau St

 

Oahu

 

HI

Masters Properties LLC

 

2829 Kilihau St

 

Oahu

 

HI

Masters Properties LLC

 

140 Puuhale Rd

 

Oahu

 

HI

Masters Properties LLC

 

2106 Kaliawa St

 

Oahu

 

HI

Masters Properties LLC

 

2122 Kaliawa St

 

Oahu

 

HI

Masters Properties LLC

 

151 Puuhale Rd

 

Oahu

 

HI

Masters Properties LLC

 

204 Sand Island Access Rd

 

Oahu

 

HI

Masters Properties LLC

 

2810 Pukoloa St

 

Oahu

 

HI

Masters Properties LLC

 

944 Ahua St

 

Oahu

 

HI

Masters Properties LLC

 

918 Ahua St

 

Oahu

 

HI

Masters Properties LLC

 

1050 Kikowaena St

 

Oahu

 

HI

Masters Properties LLC

 

949 Mapunapuna St

 

Oahu

 

HI

Masters Properties LLC

 

2850 Mokumoa St

 

Oahu

 

HI

Masters Properties LLC

 

905 Ahua St

 

Oahu

 

HI

Masters Properties LLC

 

1062 Kikowaena St

 

Oahu

 

HI

Masters Properties LLC

 

2829 Pukoloa St

 

Oahu

 

HI

Masters Properties LLC

 

2841 Pukoloa St

 

Oahu

 

HI

Masters Properties LLC

 

2819 Pukoloa St

 

Oahu

 

HI

Masters Properties LLC

 

1024 Kilowaena St

 

Oahu

 

HI

Masters Properties LLC

 

2840 Mokumoa St

 

Oahu

 

HI

Masters Properties LLC

 

2830 Mokumoa St

 

Oahu

 

HI

Masters Properties LLC

 

2635 Waiwai Loop A

 

Oahu

 

HI

Masters Properties LLC

 

2635 Waiwai Loop B

 

Oahu

 

HI

MOB Realty Trust

 

340 Thompson Road

 

Webster

 

MA

Nine Penn Center Associates, L.P.

 

1735 Market Street

 

Philadelphia

 

PA

Orville Properties LLC

 

2344 Pahounui Dr

 

Oahu

 

HI

 

23

--------------------------------------------------------------------------------


 

Orville Properties LLC

 

238 Sand Island Access Rd

 

Oahu

 

HI

Orville Properties LLC

 

2308 Pahounui Dr

 

Oahu

 

HI

Orville Properties LLC

 

2264 Pahounui Dr

 

Oahu

 

HI

Orville Properties LLC

 

2276 Pahounui Dr

 

Oahu

 

HI

Orville Properties LLC

 

228 Mohonua Pl

 

Oahu

 

HI

Orville Properties LLC

 

214 Sand Island Access Rd

 

Oahu

 

HI

Orville Properties LLC

 

120 Sand Island Access Rd.

 

Oahu

 

HI

Oscar Properties Trust

 

785 Schilinger Road South

 

Mobile

 

AL

Oscar Properties Trust

 

401 Vine Street

 

Delmont

 

PA

Oscar Properties Trust

 

3003 South Expressway 281

 

Edinburg

 

TX

Oscar Properties Trust

 

9840 Gateway Blvd North

 

El Paso

 

TX

Oscar Properties Trust

 

633 Frazier Drive

 

Franklin

 

TN

Oscar Properties Trust

 

1331 North Center Parkway

 

Kennewick

 

WA

Park San Antonio Properties Trust

 

812 San Antonio Park

 

Austin

 

TX

Putnam Place Realty Trust

 

One Adams Place

 

Quincy

 

MA

Putnam Place Realty Trust

 

Two Adams Place

 

Quincy

 

MA

Quarry Lake Properties Trust

 

4545 Seton Center Parkway

 

Austin

 

TX

Research Park Properties Trust

 

12501 Research Park

 

Austin

 

TX

RFRI Properties LLC

 

848 Ala Lilikoi Blvd

 

Oahu

 

HI

RFRI Properties LLC

 

846 Ala Lilikoi Blvd

 

Oahu

 

HI

Ridge Lake Properties LLC

 

775 Ridge Lake Blvd

 

Memphis

 

TN

Ridge Lake Properties LLC

 

6060 Primacy Parkway

 

Memphis

 

TN

Robin 1 Properties LLC

 

2815 Kaihikapu St

 

Oahu

 

HI

Robin 1 Properties LLC

 

609 Ahua St

 

Oahu

 

HI

Robin 1 Properties LLC

 

2849 Kaihikapu St

 

Oahu

 

HI

Robin 1 Properties LLC

 

2915 Kaihikapu St

 

Oahu

 

HI

Robin 1 Properties LLC

 

619 Mapunapuna St

 

Oahu

 

HI

Robin 1 Properties LLC

 

2847 Awaawaloa St

 

Oahu

 

HI

Robin 1 Properties LLC

 

659 Ahua St

 

Oahu

 

HI

Robin 1 Properties LLC

 

2760 Kam Hwy

 

Oahu

 

HI

Robin 1 Properties LLC

 

645 Ahua St

 

Oahu

 

HI

Robin 1 Properties LLC

 

675 Mapunapuna St

 

Oahu

 

HI

Robin 1 Properties LLC

 

2816 Awaawaloa St

 

Oahu

 

HI

Robin 1 Properties LLC

 

2829 Awaawaloa St

 

Oahu

 

HI

Robin 1 Properties LLC

 

2836 Awaawaloa St

 

Oahu

 

HI

Robin 1 Properties LLC

 

148 Mokauea St

 

Oahu

 

HI

Robin 1 Properties LLC

 

2135 Auiki St

 

Oahu

 

HI

Robin 1 Properties LLC

 

218 Mohonua Pl

 

Oahu

 

HI

Robin 1 Properties LLC

 

180 Sand Island Access Rd

 

Oahu

 

HI

 

24

--------------------------------------------------------------------------------


 

Robin 1 Properties LLC

 

2250 Pahounui Dr

 

Oahu

 

HI

Robin 1 Properties LLC

 

158 Sand Island Access Rd

 

Oahu

 

HI

Robin 1 Properties LLC

 

228 Mohonua Pl

 

Oahu

 

HI

Rosedale Properties LLC

 

2200 Country Road CW

 

Roseville

 

MN

Rosedale Properties LLC

 

2665 Long Lake Road

 

Roseville

 

MN

Rosedale Properties LLC

 

2675 Long Lake Road

 

Roseville

 

MN

Rosedale Properties LLC

 

2685 Long Lake Road

 

Roseville

 

MN

Tanaka Properties LLC

 

113 Puuhale Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

2140 Kaliawa St

 

Oahu

 

HI

Tanaka Properties LLC

 

165 Sand Island Access Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

2020 Auiki St

 

Oahu

 

HI

Tanaka Properties LLC

 

2103 Kaliawa St

 

Oahu

 

HI

Tanaka Properties LLC

 

1926 Auiki St

 

Oahu

 

HI

Tanaka Properties LLC

 

1391 Kahai St

 

Oahu

 

HI

Tanaka Properties LLC

 

125 Puuhale Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

207 Puuhale Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

125 Puuhale Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

125B Puuhale Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

2001 Kahai St

 

Oahu

 

HI

Tanaka Properties LLC

 

2110 Auiki St

 

Oahu

 

HI

Tanaka Properties LLC

 

142 Mokauea St

 

Oahu

 

HI

Tanaka Properties LLC

 

2139 Kaliawa St

 

Oahu

 

HI

Tanaka Properties LLC

 

2127 Auiki St

 

Oahu

 

HI

Tanaka Properties LLC

 

2144 Auiki St

 

Oahu

 

HI

Tanaka Properties LLC

 

179 Sand Island Access Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

106 Puuhale Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

120 Mokauea St

 

Oahu

 

HI

Tanaka Properties LLC

 

120B Mokauea St

 

Oahu

 

HI

Tanaka Properties LLC

 

231 Sand Island Access Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

231B Sand Island Access Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

220 Puuhale Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

150 Puuhale Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

197 Sand Island Access Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

2019 Kahai St

 

Oahu

 

HI

TedCal Properties LLC

 

1360 Pali Hwy (Safeway)

 

Oahu

 

HI

TedCal Properties LLC

 

1360 Pali Hwy (Longs)

 

Oahu

 

HI

TedCal Properties LLC

 

33 S. Vineyard Blvd

 

Oahu

 

HI

TSM Properties LLC

 

709 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

2839 Kilihau St

 

Oahu

 

HI

 

25

--------------------------------------------------------------------------------


 

TSM Properties LLC

 

2906 Kaihikapu St

 

Oahu

 

HI

TSM Properties LLC

 

2850 Awaawaloa St

 

Oahu

 

HI

TSM Properties LLC

 

2864 Awaawaloa St

 

Oahu

 

HI

TSM Properties LLC

 

2806 Kaihikapu St

 

Oahu

 

HI

TSM Properties LLC

 

2838 Kilihau St

 

Oahu

 

HI

TSM Properties LLC

 

852 Mapunapuna St

 

Oahu

 

HI

TSM Properties LLC

 

855 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

2855 Kaihikapu St

 

Oahu

 

HI

TSM Properties LLC

 

865 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

719 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

759 Puuloa Rd

 

Oahu

 

HI

TSM Properties LLC

 

770 Mapunapuna St

 

Oahu

 

HI

TSM Properties LLC

 

704 Mapunapuna St

 

Oahu

 

HI

TSM Properties LLC

 

822 Mapunapuna St

 

Oahu

 

HI

TSM Properties LLC

 

842 Mapunapuna St

 

Oahu

 

HI

TSM Properties LLC

 

2829 Kaihikapu St - A

 

Oahu

 

HI

TSM Properties LLC

 

2928 Kaihikapu St - B

 

Oahu

 

HI

TSM Properties LLC

 

850 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

2965 Mokumoa St

 

Oahu

 

HI

TSM Properties LLC

 

2833 Kilihau St

 

Oahu

 

HI

TSM Properties LLC

 

761 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

702 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

2858 Kaihikapu St

 

Oahu

 

HI

TSM Properties LLC

 

2809 Kaihikapu St

 

Oahu

 

HI

TSM Properties LLC

 

803 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

2889 Mokumoa St

 

Oahu

 

HI

TSM Properties LLC

 

830 Mapunapuna St

 

Oahu

 

HI

TSM Properties LLC

 

2846-A Awaawaloa St

 

Oahu

 

HI

TSM Properties LLC

 

697 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

808 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

659 Puuloa Rd

 

Oahu

 

HI

TSM Properties LLC

 

667 Puuloa Rd

 

Oahu

 

HI

TSM Properties LLC

 

679 Puuloa Rd

 

Oahu

 

HI

TSM Properties LLC

 

689 Puuloa Rd

 

Oahu

 

HI

TSM Properties LLC

 

2826 Kaihikapu St

 

Oahu

 

HI

TSM Properties LLC

 

685 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

2844 Kaihikapu St

 

Oahu

 

HI

TSM Properties LLC

 

2819 Mokumoa St - A

 

Oahu

 

HI

TSM Properties LLC

 

2819 Mokumoa St - B

 

Oahu

 

HI

 

26

--------------------------------------------------------------------------------


 

TSM Properties LLC

 

2879 Mokumoa St

 

Oahu

 

HI

TSM Properties LLC

 

851 Mapunapuna St

 

Oahu

 

HI

TSM Properties LLC

 

855 Mapunapuna St

 

Oahu

 

HI

TSM Properties LLC

 

766 Mapunapuna St

 

Oahu

 

HI

TSM Properties LLC

 

2908 Kaihikapu St

 

Oahu

 

HI

TSM Properties LLC

 

729 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

739 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

2868 Kaihikapu St

 

Oahu

 

HI

TSM Properties LLC

 

660 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

2869 Mokumoa St

 

Oahu

 

HI

TSM Properties LLC

 

2850 Awaawaloa St

 

Oahu

 

HI

Z&A Properties LLC

 

1001 Ahua St

 

Oahu

 

HI

Z&A Properties LLC

 

2864 Mokumoa St

 

Oahu

 

HI

Z&A Properties LLC

 

2855 Pukoloa St

 

Oahu

 

HI

Z&A Properties LLC

 

2856 Pukoloa St

 

Oahu

 

HI

Z&A Properties LLC

 

1150 Kikowaena St

 

Oahu

 

HI

Z&A Properties LLC

 

960 Ahua St

 

Oahu

 

HI

Z&A Properties LLC

 

950 Mapunapuna St

 

Oahu

 

HI

Z&A Properties LLC

 

960 Mapunapuna St

 

Oahu

 

HI

Z&A Properties LLC

 

930 Manunapuna St

 

Oahu

 

HI

Z&A Properties LLC

 

1038 Kilowaena St

 

Oahu

 

HI

Z&A Properties LLC

 

910 Mapunapuna St

 

Oahu

 

HI

Z&A Properties LLC

 

970 Ahua St

 

Oahu

 

HI

Z&A Properties LLC

 

1027 Kikowaena St

 

Oahu

 

HI

Z&A Properties LLC

 

2960 Mokumoa St

 

Oahu

 

HI

 

27

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(f)

 

Title To Properties; Liens

 

Part II (Permitted Liens)

 

1.             Fee and Leasehold Mortgage, Assignment of Leases and Rents and
Security Agreement, dated as of October 1, 2002, made by CW Corporate Crossing,
LLC (formerly known as Hub Corporate Crossing, LLC), as successor to Sully’s
Trail Corporate Park II, LLC and the County of Monroe Industrial Development
Agency, for the benefit of LaSalle Bank National Association, as Trustee for the
Registered Holders of LB-UBS Commercial Mortgage Trust 2002-C7, Commercial
Mortgage Pass-Through Certificates, Series 2002-C7, as successor to UBS Warburg
Real Estate Investments, Inc.  (Secured)

 

2.             Assignment of Leases and Rents, dated as of October 1, 2002, made
by CW Corporate Crossing, LLC (formerly known as Hub Corporate Crossing, LLC),
as successor to Sully’s Trail Corporate Park II, LLC and the County of Monroe
Industrial Development Agency, for the benefit of LaSalle Bank National
Association, as Trustee for the Registered Holders of LB-UBS Commercial Mortgage
Trust 2002-C7, Commercial Mortgage Pass-Through Certificates, Series 2002-C7, as
successor to UBS Warburg Real Estate Investments, Inc. (Secured)

 

3.             Loan Assumption and Reaffirmation Agreement, dated as of
November 30, 2004, by and among CW Corporate Crossing, LLC (formerly known as
Hub Corporate Crossing, LLC), as Assuming Borrower, Hub Properties Trust, as
Assuming Indemnitor, Sully’s Trail Corporate Park II, LLC and the County of
Monroe Industrial Development Agency, and David F. Christa, as Original
Indemnitor, in favor of LaSalle Bank National Association, as Trusteed for the
Registered Holders of LB-UBS Commercial Mortgage Trust 2002-C7, Commercial
Mortgage Pass-Through Certificates, Series 2002-C7, as successor to UBS Warburg
Real Estate Investments, Inc.  (Secured)

 

1200 Lakeside Drive, Bannockburn, IL — CW Mid-West LLC (formerly known as Hub
Mid-West LLC) (Assumed December 29, 2005)

 

4.             Loan Agreement dated as of May 11, 2000, between CW Mid-West LLC
(formerly known as Hub Mid-West LLC), as successor to Prentiss Properties
Acquisition Partners, L.P., and Jackson National Life Insurance Company.

 

5.             Mortgage, Security Agreement and Financing Statement, dated as of
May 11, 2000, from CW Mid-West LLC (formerly known as Hub Mid-West LLC), as
successor to Prentiss Properties Acquisition Partners, L.P., to Jackson National
Life Insurance Company.

 

6.             Assignment of Leases and Rents, dated as of May 11, 2000, from CW
Mid-West LLC (formerly known as Hub Mid-West LLC), as successor to Prentiss
Properties Acquisition Partners, L.P., to Jackson National Life Insurance
Company.

 

28

--------------------------------------------------------------------------------


 

7.             Assumption Agreement, dated as of December 29, 2005, by and among
Prentiss Properties Acquisition Partners, L.P., CW Mid-West LLC (formerly known
as Hub Mid-West LLC), Hub Properties Trust and Jackson National Life Insurance
Company.

 

3920 Arkwright Road, Highridge Center, Macon, GA — CW Highridge, LLC (formerly
Hub Highridge, LLC) (Assumed April 28, 2006)

 

8.             Deed to Secure Debt, Assignment of Leases and Rents and Security
Agreement, dated as of April 22, 2004, made by CW Highridge, LLC (formerly Hub
Highridge, LLC), as successor to Macon Highridge Property I, LLC, in favor of
LaSalle Bank National Association, as Trustee for the Registered Holders of
Wachovia Bank Commercial Mortgage Trust, Commercial Mortgage Pass-Through
Certificates, Series 2004-C12, as successor to Citigroup Global Markets Realty
Corp., as Lender.  (Secured)

 

9.             Assignment of Leases and Rents, dated as of April 22, 2004, made
by CW Highridge, LLC (formerly Hub Highridge, LLC), as successor to Macon
Highridge Property I, LLC, in favor of LaSalle Bank National Association, as
Trustee for the Registered Holders of Wachovia Bank Commercial Mortgage Trust,
Commercial Mortgage Pass-Through Certificates, Series 2004-C12, as successor to
Citigroup Global Markets Realty Corp., as Lender.  (Secured)

 

10.           Loan Assumption and Substitution Agreement, dated as of April 28,
2006, made by CW Highridge, LLC (formerly Hub Highridge, LLC), as successor to
Macon Highridge Property I, LLC, as Borrower,  Hub Properties Trust and Hub
Highridge Properties Trust, as successors to Kevin D. Cogan, as Indemnitor, in
favor of LaSalle Bank National Association, as Trustee for the registered
holders of Wachovia Bank Commercial Mortgage Trust, Commercial Mortgage
Pass-Through Certificates, Series 2004-C12.  (Secured)

 

33 Stiles Lane, North Haven, CT — BD 33 Stiles Lane Property, LLC (Assumed
October 24, 2006)

 

11.           Open-End Mortgage, Security Agreement and Fixture Filing, dated as
of February 12, 2002, made by BD 33 Stiles Lane Property LLC, as successor to WE
33 Stiles Lane, L.L.C., as Borrower, in favor of Metropolitan Life Insurance
Company, as Lender.  (Secured)

 

12.           Assignment of Leases and Rents, dated as of February 12, 2002,
made by BD 33 Stiles Lane Property LLC, as successor to WE 33 Stiles Lane,
L.L.C., as Borrower, in favor of Metropolitan Life Insurance Company, as Lender.
(Secured)

 

13.           Assignment, Assumption and Modification Agreement, dated as of
October 24, 2006 by and among WE 33 Stiles Lane, L.L.C., as Borrower, BD 33
Stiles Lane Property, LLC, as Transferee, and Metropolitan Life Insurance
Company, as Lender.  (Secured)

 

29

--------------------------------------------------------------------------------


 

97 Newberry Road, East Windsor, CT — Blue Dog Properties Trust (Assumed
October 24, 2006)

 

14.           Open-End Mortgage, Fixture Filing, Financing Statement and
Assignment of Leases and Rents, dated February 7, 2006, made by Blue Dog
Properties Trust, as successor to WE 97 Newberry Trust, as Borrower, in favor of
American General Life and Accident Insurance Company, as Lender.  (Secured)

 

15.           Amendment to Open-End Mortgage, Fixture Filing, Financing
Statement and Assignment of Leases and Rents, dated February 8, 2006, made by
Blue Dog Properties Trust, as successor to WE 97 Newberry LLC, as Borrower, in
favor of American General Life and Accident Insurance Company, as Lender.
(Secured)

 

16.           Loan Assumption and Modification Agreement, dated as of
October 24, 2006 by and among WE 97 Newbury LLC, as Borrower, Blue Dog
Properties Trust, as Assumptor, CommonWealth REIT (formerly known as HRPT
Properties Trust) as Principal, and American General Life and Accident Insurance
Company as Lender.  (Secured)

 

111 East Kilbourn Avenue, Milwaukee, WI — CW Milwaukee Center Properties LLC
(formerly known as Hub Milwaukee Center Properties LLC) (Assumed June 12, 2008)

 

17.           Loan Agreement, dated as of June 1, 2001, by and among CW
Milwaukee Center Properties LLC (formerly known as Hub Milwaukee Center
Properties LLC), as successor to GLR Milwaukee Center, LLC, as Borrower,
CommonWealth REIT (formerly known as HRPT Properties Trust), as successor to
Transwestern Great Lakes LP, f/k/a Great Lakes REIT, as Borrower Principal, and
Wells Fargo Bank, N.A., as Trustee for the Registered Holders of Banc of America
Commercial Mortgage, Inc., Commercial Mortgage Pass-Through Certificates
Series 2001-PB1, as successor to Bank of America, N.A., as Lender.  (Secured)

 

18.           Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing, dated as of June 1, 2001, made by CW Milwaukee Center Properties
LLC (formerly known as Hub Milwaukee Center Properties LLC), as successor to GLR
Milwaukee Center, LLC, as Borrower, in favor of Wells Fargo Bank, N.A., as
Trustee for the Registered Holders of Banc of America Commercial Mortgage, Inc.,
Commercial Mortgage Pass-Through Certificates Series 2001-PB1, as successor to
Bank of America, N.A., as Lender.  (Secured)

 

19.           Loan Assumption and Consent Agreement, dated as June 12, 2008,
made by GLR Milwaukee Center, LLC, as Prior Owner, Transwestern Great Lakes LP,
f/k/a Great Lakes REIT, as Prior Guarantor, CW Milwaukee Center Properties LLC
(formerly known as Hub Milwaukee Center Properties LLC), as Borrower,
CommonWealth REIT (formerly known as HRPT Properties Trust), as New Guarantor,
and Wells Fargo Bank, N.A., as Trustee for the Registered Holders of Banc of
America Commercial Mortgage, Inc., Commercial Mortgage Pass-Through Certificates
Series 2001-PB1, as successor to Bank of America, N.A., as Lender. (Secured)

 

30

--------------------------------------------------------------------------------


 

16025 — 16105 West 113th Street, Lenexa, KS, Ecoworks I & II — CW Lenexa
Properties Trust (formerly known as HRPT Lenexa Properties Trust) (Assumed
July 16, 2008)

 

20.           Mortgage and Security Agreement, dated as of April 11, 2006, made
by CW Lenexa Properties Trust (formerly known as HRPT Lenexa Properties Trust),
as successor to Lenexa Industrial Park, Inc., as Borrower, in favor of State
Farm Life Insurance Company, as Lender.  (Secured)

 

21.           Assignment of Leases and Rents, dated as of April 11, 2006, made
by CW Lenexa Properties Trust (formerly known as HRPT Lenexa Properties Trust),
as successor to Lenexa Industrial Park, Inc., as Borrower, in favor of State
Farm Life Insurance Company, as Lender.  (Secured)

 

22.           First Modification Agreement, dated as of July 17, 2008, by and
among State Farm Life Insurance Company, Lenexa Industrial Park, Inc. and CW
Lenexa Properties Trust (formerly known as HRPT Lenexa Properties Trust). 
(Secured)

 

2501 20th Place South, The Colonial Bank Building, Birmingham, AL — Hub
Properties Trust (Assumed December 27, 2006)

 

23.           Amended and Restated Mortgage and Security Agreement, dated as of
July 24, 2001, made by Hub Properties Trust, as successor to Shades Valley LLC,
as Mortgagor, in favor of American General Life Insurance, as Lender. (Secured)

 

24.           Absolute Assignment of Leases and Rents, dated as of July 24,
2001, made by Hub Properties Trust, as successor to Shades Valley LLC, as
Mortgagor, in favor of American General Life Insurance, as Lender.  (Secured)

 

25.           Assumption, Consent and Loan Modification Agreement, dated as of
December 27, 2006, by and among Shades Valley LLC, as Original Borrower, The
Estate of Robert E. Reed, E. Todd Sharley, Jr., Robert A. Schleusner, W. Carlton
Rhodes, collectively as Original Guarantor, Hub Properties Trust, as Borrower,
CommonWealth REIT (formerly known as HRPT Properties Trust), as Guarantor, and
American General Life Insurance Company, as Lender.  (Secured)

 

18705, 18715, and 18735 Madrone Parkway, Morgan Hill, CA — CW Madrone Properties
LLC (formerly known as Hub Madrone Properties LLC) (Assumed November 7, 2008)

 

26.           Deed of Trust, Financing Statement, Fixture Filing and Security
Agreement with Assignment of Rents, dated as of October 24, 2002, made by CW
Madrone Properties LLC (formerly known as Hub Madrone Properties LLC), as
successor to TBI-Mission West, LLC, as Trustor, to First American Title
Insurance Company, as Trustee, for the benefit of Thrivent Financial For
Lutherans, as Beneficiary.  (Secured)

 

31

--------------------------------------------------------------------------------


 

27.           Assignment of Rents and Leases, dated as of October 24, 2002, made
by CW Madrone Properties LLC (formerly known as Hub Madrone Properties LLC), as
successor to TBI-Mission West, LLC, in favor of Thrivent Financial For
Lutherans.  (Secured)

 

28.           Consent, Assumption and Modification Agreement, dated as of
November 7, 2008, by and among TBI-Mission West, LLC, CW Madrone Properties LLC
(formerly known as Hub Madrone Properties LLC) and Thrivent Financial For
Lutherans.  (Secured)

 

29.           Deed of Trust, Security Agreement and Fixture Filing with
Assignment of Rents and Proceeds, dated as of December 27, 2007, made by CW
Madrone Properties LLC (formerly known as Hub Madrone Properties LLC), as
successor to TBI-Mission West, LLC, as Trustor, to First American Title Company,
as Trustee, for the benefit of The Prudential Insurance Company of America, as
Beneficiary. (Secured)

 

30.           Assignment of Lessor’s Interest in Leases, dated as of
December 27, 2007, made by CW Madrone Properties LLC (formerly known as Hub
Madrone Properties LLC), as successor to TBI-Mission West, LLC in favor of The
Prudential Insurance Company of America, as Beneficiary.  (Secured)

 

31.           Consent, Assumption of Liability and Modification Agreement, dated
as of November 7, 2008, by and among TBI-Mission West, LLC, CW Madrone
Properties LLC (formerly known as Hub Madrone Properties LLC) and The Prudential
Insurance Company of America.  (Secured)

 

225 Water Street, Jacksonville, FL — CW OEC Properties LLC (formerly known as
Hub OEC Properties LLC) (Assumed November 24, 2008)

 

32.           Note and Mortgage Modification Agreement Evidencing Renewal
Promissory Note Including Future Advance and Amended and Restate Mortgage,
Security Agreement and Fixture Filing, dated as of May 10, 2006, made by CW OEC
Properties LLC (formerly known as Hub OEC Properties LLC), as successor to One
Enterprise Financial Associates, LLC and Sendar Jacksonville (ENTERPRISE) LLC,
as Borrower, in favor of Wells Fargo Bank, N.A., as trustee for the registered
holders of Wachovia Bank Commercial Mortgage Trust, Commercial Mortgage
Pass-Through Certificates, Series 2006-C26, as successor to Wachovia Bank,
National Association, as Lender.  (Secured)

 

33.           Assignment of Leases and Rents, dated as of May 10, 2006, made by
CW OEC Properties LLC (formerly known as Hub OEC Properties LLC), as successor
to One Enterprise Financial Associates, LLC and Sendar Jacksonville (ENTERPRISE)
LLC, as Borrower, in favor of Wells Fargo Bank, N.A., as Trustee for the
registered holders of Wachovia Bank Commercial Mortgage Trust, Commercial
Mortgage Pass-Through Certificates, Series 2006-C26, as successor to Wachovia
Bank, National Association, as Lender.  (Secured)

 

32

--------------------------------------------------------------------------------


 

34.           Assignment of Warranties and Other Contract Right, dated as of
May 10, 2006, made by CW OEC Properties LLC (formerly known as Hub OEC
Properties LLC), as successor to One Enterprise Financial Associates, LLC and
Sendar Jacksonville (ENTERPRISE) LLC, as Borrower, in favor of Wells Fargo Bank,
N.A., as Trustee for the registered holders of Wachovia Bank Commercial Mortgage
Trust, Commercial Mortgage Pass-Through Certificates, Series 2006-C26, as
successor to Wachovia Bank, National Association, as Lender. (Secured)

 

35.           Loan Assumption, Substitution and Modification Agreement, dated as
of November 24, 2008, by and among CW OEC Properties LLC (formerly known as Hub
OEC Properties LLC), CommonWealth REIT (formerly known as HRPT Properties
Trust), One Enterprise Financial Associates, LLC, Sendar Jacksonville
(ENTERPRISE) LLC, HGGP Capital II, LLC, Sendar Development Co. LLC and Wells
Fargo Bank, N.A., as Trustee for the registered holders of Wachovia Bank
Commercial Mortgage Trust, Commercial Mortgage Pass-Through Certificates,
Series 2006-C26, as successor to Wachovia Bank, National Association. (Secured)

 

6200 Glenn Carlson Drive, St. Cloud, MN — Blue Dog Properties Trust (Assumed
October 15, 2009)

 

36.           Mortgage, Security Agreement, Assignment of Leases and Rents, and
Fixture Filing, dated as of January 13, 2005, made by Blue Dog Properties Trust,
as successor to OLP ST. CLOUD LLC, as Borrower, and GE Commercial Finance
Business Property Corporation, as Mortgagee.  (Secured)

 

37.           Assignment of Rents and Leases, dated as of January 13, 2005, made
by Blue Dog Properties Trust, as successor to OLP ST. CLOUD LLC, in favor of GE
Commercial Finance Business Property Corporation  (Secured)

 

38.           Security Agreement, dated as of January 13, 2005, made by made by
Blue Dog Properties Trust, as successor to OLP ST. CLOUD LLC, in favor of GE
Commercial Finance Business Property Corporation  (Secured)

 

39.           Loan Modification Agreement, dated as of April 4, 2006, between
Blue Dog Properties Trust, as successor to OLP ST. CLOUD LLC, and GE Commercial
Finance Business Property Corporation.  (Secured)

 

40.           Second Loan Modification Agreement, dated as of October 15, 2009,
by and among Blue Dog Properties Trust, OLP ST. CLOUD LLC and GE Commercial
Finance Business Property Corporation.  (Secured)

 

1735 Market Street, Philadelphia, PA — Nine Penn Center Associates, L.P. 
(Financed December 3, 2009)

 

33

--------------------------------------------------------------------------------


 

41.           Loan Agreement, dated as of December 1, 2009 and effective
December 3, 2009, among Nine Penn Center Associates, L.P., as Borrower, PB (USA)
Realty Corporation and Immobilienbank AG, as Lenders, and PB Capital
Corporation, as Administrative Agent.  (Secured)

 

42.           Open-End Mortgage, Security Agreement and Fixture Filing, dated as
of December 1, 2009 and effective as of December 3, 2009, made by Nine Penn
Center Associates, L.P., as Borrower, in favor of PB Capital Corporation, as
Administrative Agent.  (Secured)

 

43.           Assignment of Leases and Rents, dated as of December 1, 2009 and
effective as of December 3, 2009, made by Nine Penn Center Associates, L.P., as
Borrower, in favor of PB Capital Corporation, as Administrative Agent. (Secured)

 

34

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(g)(1)

 

Indebtedness and Guaranties

 

1.             Indenture, dated July 9, 1997, by and between the Borrower and
U.S. Bank National Association, as successor to State Street Bank and Trust
Company, as Trustee.

 

2.             Supplemental Indenture No. 10, dated as of April 10, 2002, by and
between the Borrower and U.S. Bank National Association, as successor to State
Street Bank and Trust Company, as Trustee, relating to 6.95% Senior Notes due
2012.  (Unsecured) ($150,680,000)

 

3.             Supplemental Indenture No. 11, dated as of December 6, 2002, by
and between the Borrower and U.S. Bank National Association, as successor to
State Street Bank and Trust Company, as Trustee, relating to 6.50% Senior Notes
due 2013.  (Unsecured) ($190,980,000)

 

4.             Supplemental Indenture No. 12, dated as of January 30, 2003, by
and between the Borrower and U.S. Bank National Association, as Trustee,
relating to 6.40% Senior Notes due 2015.  (Unsecured) ($186,000,000)

 

5.             Supplemental Indenture No. 13, dated as of October 30, 2003, by
and between the Borrower and U.S. Bank National Association, as Trustee,
relating to 5.75% Senior Notes due 2014.  (Unsecured) ($244,655,000)

 

6.             Supplemental Indenture No. 14, dated as of August 5, 2004, by and
between the Borrower and U.S. Bank National Association, as Trustee, relating to
6 ¼% Senior Notes due 2016.  (Unsecured) ($400,000,000)

 

7.             Supplemental Indenture No. 15, dated as of October 31, 2005, by
and between the Borrower and U.S. Bank National Association, as Trustee,
relating to 5.75% Senior Notes due 2015.  (Unsecured) ($250,000,000)

 

8.             Supplemental Indenture No. 16, dated as of March 16, 2006, by and
between the Borrower and U.S. Bank National Association, as Trustee, including
the form of Floating Rate Senior Note due 2011.  (Unsecured) ($168,219,000)

 

9.             Supplemental Indenture No. 17, dated as of June 25, 2007, by and
between the Borrower and U.S. Bank National Association, as Trustee, relating to
6.25% Senior Notes due 2017.  (Unsecured) ($250,000,000)

 

--------------------------------------------------------------------------------

(1)   Amounts stated in Schedule 6.1(g) represent the unpaid principal balance
as of September 30, 2010.

 

35

--------------------------------------------------------------------------------


 

10.           Supplemental Indenture No. 18. dated as of September 18, 2007, by
and between the Borrower and U.S. Bank National Association, as Trustee,
relating to 6.65% Senior Notes due 2018.  (Unsecured) ($250,000,000)

 

11.           Supplemental Indenture No. 19, dated as of November 25, 2009, by
and between the Borrower and U.S. Bank National Association, as Trustee,
relating to 7.50% Senior Notes due 2019.  (Unsecured) ($125,000,000)

 

12.           Supplemental Indenture No. 20, dated as of September 17, 2010, by
and between the Borrower and U.S. Bank National Association, as Trustee,
relating to 5.875% Senior Notes due 2020.  (Unsecured) ($250,000,000)

 

13.           Credit Agreement, dated as of August 9, 2010, by and among the
Borrower, Wells Fargo Bank, National Association, as Administrative Agent, Bank
of America, N.A., as Syndication Agent, each of Regions Bank, Royal Bank of
Canada and Sumitomo Mitsui Banking Corporation, as Documentation Agents, each of
Wells Fargo Securities, LLC and Banc of America Securities LLC, as Joint Lead
Arrangers and Joint Lead Bookrunners, and each of the financial institutions
initially a signatory thereto together with their assigness. (Unsecured)
($750,000,000)

 

179 & 183 Sully’s Trail, Pittsford, NY — CW Corporate Crossing, LLC (formerly
known as Hub Corporate Crossing, LLC) (Assumed November 30, 2004)

 

14.           Mortgage Note, dated as of October 1, 2002, made by CW Corporate
Crossing, LLC (formerly known as Hub Corporate Crossing, LLC), as successor to
Sully’s Trail Corporate Park II, LLC, for the benefit of LaSalle Bank National
Association, as successor to UBS Warburg Real Estate Investments, Inc. 
(Secured) ($4,834,000)

 

15.           Fee and Leasehold Mortgage, Assignment of Leases and Rents and
Security Agreement, dated as of October 1, 2002, made by CW Corporate Crossing,
LLC (formerly known as Hub Corporate Crossing, LLC), as successor to Sully’s
Trail Corporate Park II, LLC and the County of Monroe Industrial Development
Agency, for the benefit of LaSalle Bank National Association, as Trustee for the
Registered Holders of LB UBS Commercial Mortgage Trust 2002-C7, Commercial
Mortgage Pass-Through Certificates, Series 2002-C7, as successor to UBS Warburg
Real Estate Investments, Inc.  (Secured) ($4,834,000)

 

16.           Allonge to Note, dated as of November 30, 2004, made by CW
Corporate Crossing, LLC (formerly known as Hub Corporate Crossing, LLC), as
Assuming Borrower, Hub Properties Trust, as Assuming Indemnitor, Sully’s Trail
Corporate Park II, LLC and the County of Monroe Industrial Development Agency,
and David F. Christa, as Original Indemnitor, in favor of LaSalle Bank National
Association, as Trustee for the Registered Holders of LB-UBS Commercial Mortgage
Trust 2002-C7, Commercial Mortgage Pass-Through Certificates, Series 2002-C7, as
successor to UBS Warburg Real Estate Investments, Inc. (Secured) ($4,834,000)

 

36

--------------------------------------------------------------------------------


 

17.           Loan Assumption and Reaffirmation Agreement, dated as of November
30, 2004, by and among CW Corporate Crossing, LLC (formerly known as Hub
Corporate Crossing, LLC), as Assuming Borrower, Hub Properties Trust, as
Assuming Indemnitor, Sully’s Trail Corporate Park II, LLC and the County of
Monroe Industrial Development Agency, and David F. Christa, as Original
Indemnitor, in favor of LaSalle Bank National Association, as Trustee for the
Registered Holders of LB-UBS Commercial Mortgage Trust 2002-C7, Commercial
Mortgage Pass-Through Certificates, Series 2002-C7, as successor to UBS Warburg
Real Estate Investments, Inc.  (Secured) ($4,834,000)

 

1200 Lakeside Drive, Bannockburn, IL — CW Mid-West LLC (formerly known as Hub
Mid-West LLC) (Assumed December 29, 2005)

 

18.           Loan Agreement dated as of May 11, 2000, between CW Mid-West LLC
(formerly known as Hub Mid-West LLC), as successor to Prentiss Properties
Acquisition Partners, L.P., and Jackson National Life Insurance Company. 
(Secured) ($23,589,000)

 

19.           Mortgage, Security Agreement and Financing Statement, dated as of
May 11, 2000, from CW Mid-West LLC (formerly known as Hub Mid-West LLC), as
successor to Prentiss Properties Acquisition Partners, L.P., to Jackson National
Life Insurance Company.  (Secured) ($23,589,000)

 

20.           Assignment of Leases and Rents, dated as of May 11, 2000, from CW
Mid-West LLC (formerly known as Hub Mid-West LLC), as successor to Prentiss
Properties Acquisition Partners, L.P., to Jackson National Life Insurance
Company. (Secured) ($23,589,000)

 

21.           Assumption Agreement, dated as of December 29, 2005, by and among
Prentiss Properties Acquisition Partners, L.P., CW Mid-West LLC (formerly known
as Hub Mid-West LLC), Hub Properties Trust and Jackson National Life Insurance
Company.  (Secured) ($23,589,000)

 

3920 Arkwright Road, Highridge Center, Macon, GA — CW Highridge, LLC (formerly
Hub Highridge, LLC) (Assumed April 28, 2006)

 

22.           Fixed Rate Note, dated as of April 22, 2004, made by CW Highridge,
LLC (formerly Hub Highridge, LLC), as successor to Macon Highridge Property I,
LLC, as Borrower, in favor of LaSalle Bank National Association, as Trustee for
the Registered Holders of Wachovia Bank Commercial Mortgage Trust, Commercial
Mortgage Pass-Through Certificates, Series 2004-C12, as successor to Citigroup
Global Markets Realty Corp., as Lender.  (Secured) ($13,010,000)

 

23.           Deed to Secure Debt, Assignment of Leases and Rents and Security
Agreement, dated as of April 22, 2004, made by CW Highridge, LLC (formerly Hub
Highridge, LLC), as successor to Macon Highridge Property I, LLC, in favor of
LaSalle Bank National Association, as Trustee for the Registered Holders of
Wachovia Bank Commercial Mortgage Trust, Commercial Mortgage Pass-Through
Certificates, Series 2004-C12, as successor to Citigroup Global Markets Realty
Corp., as Lender.  (Secured) ($13,010,000)

 

37

--------------------------------------------------------------------------------


 

24.           Guaranty, dated as of April 22, 2004, made by Hub Properties Trust
and Hub Highridge Properties Trust, as successors to Kevin D. Cogan, in favor of
LaSalle Bank National Association, as Trustee for the Registered Holders of
Wachovia Bank Commercial Mortgage Trust, Commercial Mortgage Pass-Through
Certificates, Series 2004-C12, as successor to Citigroup Global Markets Realty
Corp., as Lender.  (Secured) ($13,010,000)

 

25.           Loan Assumption and Substitution Agreement, dated as of April 28,
2006, made by CW Highridge, LLC (formerly Hub Highridge, LLC), as successor to
Macon Highridge Property I, LLC, as Borrower,  Hub Properties Trust and Hub
Highridge Properties Trust, as successors to Kevin D. Cogan, as Indemnitor, in
favor of LaSalle Bank National Association, as Trustee for the registered
holders of Wachovia Bank Commercial Mortgage Trust, Commercial Mortgage
Pass-Through Certificates, Series 2004-C12. (Secured) ($13,010,000)

 

26.           Allonge to Note, dated as of April 28, 2008, from CW Highridge,
LLC (formerly Hub Highridge, LLC) in favor of LaSalle Bank National Association,
as Trustee for the registered holders of Wachovia Bank Commercial Mortgage
Trust, Mortgage Pass-Through Certificates, Series 2004-C12.  (Secured)
($13,010,000)

 

33 Stiles Lane, North Haven, CT — BD 33 Stiles Lane Property, LLC (Assumed
October 24, 2006)

 

27.           Promissory Note, dated as of February 12, 2002, made by BD 33
Stiles Lane Property, LLC, as successor to WE 33 Stiles Lane, L.L.C., as
Borrower, in favor of Metropolitan Insurance Company, as Lender.  (Secured)
($4,371,000)

 

28.           Open-End Mortgage,  Security Agreement and Fixture Filing, dated
as of February 12, 2002, made by BD 33 Stiles Lane Property LLC, as successor to
WE 33 Stiles Lane, L.L.C., as Borrower, in favor of Metropolitan Insurance
Company, as Lender.  (Secured)  ($4,371,000)

 

29.           Assignment, Assumption and Modification Agreement, dated as of
October 24, 2006 by and among WE 33 Stiles Lane, L.L.C., as Borrower, BD 33
Stiles Lane Property, LLC, as Transferee, and Metropolitan Life Insurance
Company, as Lender. (Secured)  ($4,371,000)

 

30.           Guaranty, dated as of February 12, 2002, made by CommonWealth REIT
(formerly known as HRPT Properties Trust) and Winstanley Enterprises LLC, as
Guarantors, in favor of Metropolitan Life Insurance Company, as Lender.
(Secured) ($4,371,000)

 

31.           Amendment and Confirmation of Guaranty, dated as of October 24,
2006, made by Winstanley Enterprises, LLC and CommonWealth REIT (formerly known
as HRPT Properties Trust), as Guarantor and Additional Guarantor respectively,
in favor of Metropolitan Life Insurance Company, as Lender.  (Secured)
($4,371,000)

 

38

--------------------------------------------------------------------------------


 

32.           Guaranty Agreement, dated as of October 24, 2006, made by
CommonWealth REIT (formerly known as HRPT Properties Trust), as New Guarantor,
in favor of Metropolitan Life Insurance Company, as Lender.  (Secured)
($4,371,000)

 

97 Newberry Road, East Windsor, CT — Blue Dog Properties Trust (Assumed October
24, 2006)

 

33.           Promissory Note, dated February 7, 2006, made by Blue Dog
Properties Trust, as successor to WE 97 Newberry LLC, as Borrower, in favor of
American General Life and Accident Insurance Company, as Lender.  (Secured)
($8,452,000)

 

34.           Open-End Mortgage, Fixture Filing, Financing Statement and
Assignment of Leases and Rents, dated February 7, 2006, made by Blue Dog
Properties Trust, as successor to WE 97 Newberry Trust, as Borrower, in favor of
American General Life and Accident Insurance Company, as Lender.  (Secured)
($8,452,000)

 

35.           Guaranty Agreement, dated as of February 7, 2006, made by
CommonWealth REIT (formerly known as HRPT Properties Trust), as successor to
Winstanley Enterprises LLC, in favor of American General Life and Accident
Insurance Company, as Lender.  (Secured) ($8,452,000)

 

36.           Amendment to Open-End Mortgage Fixture Filing, Financing Statement
and Assignment of Leases and Rents, dated February 8, 2006, made by Blue Dog
Properties Trust, as successor to WE 97 Newberry LLC, as Borrower, in favor of
American General Life and Accident Insurance Company, as Lender. (Secured)
($8,452,000)

 

37.           Loan Assumption and Modification Agreement, dated as of October
24, 2006 by and among WE 97 Newbury LLC, as Borrower, Blue Dog Properties Trust,
as Assumptor, CommonWealth REIT (formerly known as HRPT Properties Trust), as
Principal, and American General Life and Accident Insurance Company, as Lender.
(Secured) ($8,452,000)

 

38.           Guaranty Agreement, dated as of October 24, 2006, made by
CommonWealth REIT (formerly known as HRPT Properties Trust), as Borrower, in
favor of American General Life and Accident Insurance, as Lender.  (Secured)
($8,452,000)

 

111 East Kilbourn Avenue, Milwaukee, WI — CW Milwaukee Center Properties LLC
(formerly known as Hub Milwaukee Center Properties LLC) (Assumed June 12, 2008)

 

39.           Promissory Note, dated as of June 1, 2001, made by CW Milwaukee
Center Properties LLC (formerly known as Hub Milwaukee Center Properties LLC),
as successor to GLR Milwaukee Center, LLC, as Borrower, in favor of Bank of
America, N.A., as Lender.  (Secured) ($29,555,000)

 

39

--------------------------------------------------------------------------------


 

40.           Loan Agreement, dated as of June 1, 2001, by and among CW
Milwaukee Center Properties LLC (formerly known as Hub Milwaukee Center
Properties LLC), as successor to GLR Milwaukee Center, LLC, as Borrower,
CommonWealth REIT (formerly known as HRPT Properties Trust), as successor to
Transwestern Great Lakes LP, f/k/a Great Lakes REIT, as Borrower Principal, and
Wells Fargo Bank, N.A., as Trustee for the Registered Holders of Banc of America
Commercial Mortgage, Inc., Commercial Mortgage Pass-Through Certificates Series
2001-PB1, as successor to Bank of America, N.A., as Lender.  (Secured)
($29,555,000)

 

41.           Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing, dated as of June 1, 2001, made by CW Milwaukee Center Properties
LLC (formerly known as Hub Milwaukee Center Properties LLC), as successor to GLR
Milwaukee Center, LLC, as Borrower, in favor of Wells Fargo Bank, N.A., as
Trustee for the Registered Holders of Banc of America Commercial Mortgage, Inc.,
Commercial Mortgage Pass-Through Certificates Series 2001-PB1, as Lender. 
(Secured) ($29,555,000)

 

42.           Loan Assumption and Consent Agreement, dated as of June 12, 2008,
made by GLR Milwaukee Center, LLC, as Prior Owner, Transwestern Great Lakes LP,
f/k/a Great Lakes REIT, as Prior Guarantor, CW Milwaukee Center Properties LLC
(formerly known as Hub Milwaukee Center Properties LLC), as Borrower,
CommonWealth REIT (formerly known as HRPT Properties Trust), as New Guarantor,
and Wells Fargo Bank, N.A., as Trustee for the Registered Holders of Banc of
America Commercial Mortgage, Inc., Commercial Mortgage Pass-Through Certificates
Series 2001-PB1, as Lender.  (Secured) ($29,555,000)

 

16025 — 16105 West 113th Street, Lenexa, KS, Ecoworks I & II — CW Lenexa
Properties Trust (formerly known as HRPT Lenexa Properties Trust) (Assumed July
16, 2008)

 

43.           Promissory Note, dated as of April 11, 2006, made by CW Lenexa
Properties Trust (formerly known as HRPT Lenexa Properties Trust), as successor
to Lenexa Industrial Park, Inc., as Borrower, in favor of State Farm Life
Insurance Company, as Lender.  (Secured) ($8,254,000)

 

44.           Mortgage and Security Agreement, dated as of April 11, 2006, made
by and among CW Lenexa Properties Trust (formerly known as HRPT Lenexa
Properties Trust), as successor to Lenexa Industrial Park, Inc., as Borrower, in
favor of State Farm Life Insurance Company, as Lender.  (Secured) ($8,254,000)

 

45.           First Modification Agreement, dated as of July 17, 2008, by CW
Lenexa Properties Trust (formerly known as HRPT Lenexa Properties Trust), as New
Borrower, Lenexa Industrial Park, Inc., as Original Borrower, and State Farm
Life Insurance Company, as Lender.  (Secured) ($8,254,000)

 

2501 20th Place South, The Colonial Bank Building, Birmingham, AL — Hub
Properties Trust (Assumed December 27, 2006)

 

40

--------------------------------------------------------------------------------


 

46.           Amended and Restated Promissory Note, dated as of July 24, 2001,
made by Hub Properties Trust, as successor to Shades Valley LLC, to American
General Life Insurance Company.  (Secured) ($12,300,000)

 

47.           Amended and Restated Mortgage and Security Agreement, dated as of
July 24, 2001, made by Hub Properties Trust, as successor to Shades Valley LLC,
as Mortgagor, in favor of American General Life Insurance, as Lender. (Secured)
($12,300,000)

 

48.           Assumption, Consent and Loan Modification Agreement, dated as of
December 27, 2006, by and among Shades Valley LLC, as Original Borrower, The
Estate of Robert E. Reed, E. Todd Sharley, Jr., Robert A. Schleusner, W. Carlton
Rhodes, collectively as Original Guarantor, Hub Properties Trust, as Borrower,
CommonWealth REIT (formerly known as HRPT Properties Trust), as Guarantor, and
American General Life Insurance Company, as Lender.  (Secured) ($12,300,000)

 

49.           Guaranty Agreement, made as of December 27, 2006, by CommonWealth
REIT (formerly known as HRPT Properties Trust), as Guarantor, in favor of
American General Life Insurance Company, as Lender.  (Secured)  ($12,300,000)

 

18705 — 18715 Madrone Parkway, Morgan Hill, CA — CW Madrone Properties LLC
(formerly known as Hub Madrone Properties LLC) (Assumed November 7, 2008)

 

50.           Secured Promissory Note, dated as of October 24, 2002, from CW
Madrone Properties LLC (formerly known as Hub Madrone Properties LLC), as
successor to TBI-Mission West, LLC, as Borrower, to Thrivent Financial For
Lutherans. (Secured) ($13,505,000)

 

51.           Deed of Trust, Financing Statement, Fixture Filing and Security
Agreement with Assignment of Rents, dated as of October 24, 2002, made by CW
Madrone Properties LLC (formerly known as Hub Madrone Properties LLC), as
successor to TBI-Mission West, LLC, as Trustor, to First American Title
Insurance Company, as Trustee, for the benefit of Thrivent Financial For
Lutherans, as Beneficiary.  (Secured) ($13,505,000)

 

52.           Consent, Assumption, and Modification Agreement, dated as of
November 7, 2008, by and among TBI-Mission West, LLC and CW Madrone Properties
LLC (formerly known as Hub Madrone Properties LLC), and Thrivent Financial for
Lutherans, as Lender.  (Secured) ($13,505,000)

 

53.           Guaranty, dated as of November 7, 2008, by CommonWealth REIT
(formerly known as HRPT Properties Trust), as Guarantor, in favor of Thrivent
Financial For Lutherans, as Lender.  (Secured) ($13,505,000)

 

54.           Promissory Note, dated as of December 27, 2007, made by CW Madrone
Properties LLC (formerly known as Hub Madrone Properties LLC), as successor to
TBI-Mission West, LLC to The Prudential Insurance Company of America. (Secured)
($14,556,000)

 

41

--------------------------------------------------------------------------------


 

55.           Deed of Trust, Security Agreement and Fixture Filing with
Assignment of Rents and Proceeds, dated as of December 27, 2007, made by CW
Madrone Properties LLC (formerly known as Hub Madrone Properties LLC), as
successor to TBI-Mission West, LLC, as Trustor, to First American Title Company,
as Trustee, for the benefit of The Prudential Insurance Company of America, as
Beneficiary. (Secured) ($14,556,000)

 

56.           Recourse Guaranty, dated as of December 27, 2007, by CommonWealth
REIT (formerly known as HRPT Properties Trust), as successor to Charles J.
Toeniskoetter, Dan L. Breeding and Brad W. Krouskup, collectively as Original
Guarantor, in favor of The Prudential Life Insurance Company of America. 
(Secured) ($14,556,000)

 

57.           Consent, Assumption of Liability and Modification Agreement, dated
as of November 7, 2008 by and among TBI-Mission West, LLC, CW Madrone Properties
LLC (formerly known as Hub Madrone Properties LLC) and The Prudential Life
Insurance Company of America.  (Secured) ($14,556,000)

 

58.           Substitution of Guarantor, dated as of November 7, 2008, made by
CommonWealth REIT (formerly known as HRPT Properties Trust), as New Guarantor,
Charles J. Toeniskoetter, Dan L. Breeding and Brad W. Krouskup, collectively as
Original Guarantor, and The Prudential Insurance Company of America, as Lender.
(Secured) ($14,556,000)

 

59.           225 Water Street, Jacksonville, FL — CW OEC Properties LLC
(formerly known as Hub OEC Properties LLC) (Assumed November 24, 2008)

 

60.           Renewal Promissory Note Including Future Advance, dated as of May
10, 2006, made by CW OEC Properties LLC (formerly known as Hub OEC Properties
LLC), as successor to One Enterprise Financial Associates, LLC and Sendar
Jacksonville (ENTERPRISE) LLC, as Borrower, in favor of Wachovia Bank, National
Association.  (Secured) ($41,600,000)

 

61.           Amended, Restated, and Consolidated Fee and Leasehold Mortgage and
Security Agreement and Assignment of Leases and Rents, dated March 27, 2002, by
and between CW OEC Properties LLC (formerly known as Hub OEC Properties LLC), as
successor to One Enterprise Financial Associates, LLC and Sendar Jacksonville
(ENTERPRISE) LLC, as Borrower, and Wells Fargo Bank, N.A., as Trustee for the
registered holders of Wachovia Bank Commercial Mortgage Trust, Commercial
Mortgage Pass-Through Certificates, Series 2006-C26, as successor to Wachovia
Bank, National Association, as Lender.  (Secured) ($41,600,000)

 

42

--------------------------------------------------------------------------------


 

62.           Note and Mortgage Modification Agreement Evidencing Renewal
Promissory Note Including Future Advance and Amended and Restated Mortgage,
Security Agreement and Fixture Filing, dated as of May 10, 2006, made by CW OEC
Properties LLC (formerly known as Hub OEC Properties LLC), as successor to One
Enterprise Financial Associates, LLC and Sendar Jacksonville (ENTERPRISE) LLC,
as Borrower, in favor of Wells Fargo Bank, N.A., as Trustee for the registered
holders of Wachovia Bank Commercial Mortgage Trust, Commercial Mortgage
Pass-Through Certificates, Series 2006-C26, as successor to Wachovia Bank,
National Association, as Lender.  (Secured)  ($41,600,000)

 

63.           Indemnity and Guaranty Agreement, made as of May 10, 2006, by CW
OEC Properties LLC (formerly known as Hub OEC Properties LLC) as Successor to
HGGP Capital II, LLC and Sendar Development Co. LLC, as Indemnitors, in favor of
Wachovia Bank, National Association, as Lender.  (Secured)  ($41,600,000)

 

64.           Loan Assumption, Substitution and Modification Agreement, dated as
of November 24, 2008, by and among CW OEC Properties LLC (formerly known as Hub
OEC Properties LLC), CommonWealth REIT (formerly known as HRPT Properties
Trust), One Enterprise Financial Associates, LLC, Sendar Jacksonville
(ENTERPRISE) LLC, HGGP Capital II, LLC, Sendar Development Co. LLC and Wells
Fargo Bank, N.A., as Trustee for the registered holders of Wachovia Bank
Commercial Mortgage Trust, Commercial Mortgage Pass-Through Certificates, Series
2006-C26, as successor to Wachovia Bank, National Association. (Secured) 
($41,600,000)

 

65.           Allonge to Note, dated as of November 24, 2008, made by CW OEC
Properties LLC (formerly known as Hub OEC Properties LLC), as successor to One
Enterprise Financial Associates, LLC and Sendar Jacksonville (ENTERPRISE) LLC,
as Borrower, in favor of Wells Fargo Bank, N.A., as Trustee for the registered
holders of Wachovia Bank Commercial Mortgage Trust, Commercial Mortgage
Pass-Through Certificates, Series 2006-C26, as successor to Wachovia Bank,
National Association, as Lender.  (Secured) ($41,600,000)

 

6200 Glenn Carlson Drive, St. Cloud, MN — Blue Dog Properties Trust (Assumed
October 15, 2009)

 

66.           Balloon Promissory Note, dated as of January 13, 2005, made by
Blue Dog Properties Trust, as successor to OLP ST. CLOUD LLC, as Borrower, in
favor of GE Commercial Finance Business Property Corporation, as Lender. 
(Secured) ($8,853,000)

 

67.           Mortgage, Security Agreement, Assignment of Leases and Rents, and
Fixture Filing, dated as of January 13, 2005, made by Blue Dog Properties Trust,
as successor to OLP ST. CLOUD LLC, as Borrower, and GE Commercial Finance
Business Property Corporation, as Mortgagee.  (Secured) ($8,853,000)

 

43

--------------------------------------------------------------------------------


 

68.           Loan Modification Agreement, dated as of April 4, 2006, between
Blue Dog Properties Trust, as successor to OLP ST. CLOUD LLC, and GE Commercial
Finance Business Property Corporation.  (Secured) ($8,853,000)

 

69.           Second Loan Modification and Assignment and Assumption Agreement,
dated October 15, 2009, by and among OLP ST. CLOUD LLC, as Borrower, GE
Commercial Finance Business Property Corporation, as Mortgagee, and Blue Dog
Properties Trust, as Transferee.  (Secured) ($8,853,000)

 

1735 Market Street, Philadelphia, PA — Nine Penn Center Associates, L.P. 
(Financed December 3, 2009)

 

70.           Note, dated as of December 3, 2009, made by Nine Penn Center
Associates, L.P., as Borrower, in favor of PB Capital Corporation, as Lender.
(Secured) ($37,500,000)

 

71.           Note, dated as of December 3, 2009, made by Nine Penn Center
Associates, L.P., as Borrower, in favor of PB (USA) Realty Corporation, as
Lender. (Secured)  ($50,000,000)

 

72.           Loan Agreement, dated as of December 1, 2009, by and among Nine
Penn Center Associates, L.P., as Borrower, PB (USA) Realty Corporation, PB
Capital Corporation, and Westdeutsche Immobilienbank AG, collectively as Lender,
and PB Capital Corporation, as Administrative Agent.  (Secured) ($175,000,000)

 

73.           Open-End Mortgage, Security Agreement and Fixture Filing, dated
December 1, 2009 made by Nine Penn Center Associates, L.P., as Borrower, in
favor of PB Capital Corporation, as Lender.  (Secured) ($175,000,000)

 

74.           Guaranty, dated as of December 3, 2009, made by CommonWealth REIT
(formerly known as HRPT Properties Trust), as Guarantor, in favor of PB (USA)
Realty Corporation, Westdeutsche Immobilienbank AG, and PB Realty, as Lenders.
(Secured) ($175,000,000)

 

75.           Amended and Restated Note, dated as of February 1, 2010, made by
Nine Penn Center Associates, L.P., as Borrower, in favor of Westdeutsche
Immobilienbank AG, as Lender.  (Secured) ($43,750,000)

 

76.           Amended and Restated Note, dated as of February 1, 2010, made by
Nine Penn Center Associates, L.P., as Borrower, in favor of Deutsche
Genossenschafts-Hypothekenbank AG, as Lender.  (Secured) ($43,750,000)

 

77.           ISDA 2002 Master Agreement, dated as of December 1, 2009 having an
effective date as of December 3, 2009, between PB Capital Corporation and Nine
Penn Center Associates, L.P.

 

44

--------------------------------------------------------------------------------


 

78.           ISDA Schedule to the 2002 Master Agreement, dated as of December
1, 2009 having an effective date as of December 3, 2009, between PB Capital
Corporation and Nine Penn Center Associates, L.P.

 

79.           Confirmation of Swap Transaction #212437, dated December 4, 2009,
between PB Capital Corporation and Nine Penn Center Associates, L.P.

 

80.           Collateral Assignment of Interest Rate Protection Agreements,
dated as of December 1, 2009 having an effective date as of December 3, 2009,
made by Nine Penn Center Associates, L.P. in favor of PB Capital Corporation, as
Administrative Agent.

 

81.           ISDA 2002 Master Agreement, dated as of December 1, 2009 having an
effective date as of December 3, 2009, between Westdeutsche Immobilienbank AG
and Nine Penn Center Associates, L.P.

 

82.           ISDA Schedule to the 2002 Master Agreement, dated as of December
1, 2009 having an effective date as of December 3, 2009, between Westdeutsche
Immobilienbank AG and Nine Penn Center Associates, L.P.

 

83.           Confirmation of Swap Transaction, dated December 4, 2009, between
Westdeutsche Immobilienbank AG and Nine Penn Center Associates, L.P.

 

84.           Collateral Assignment of Interest Rate Protection Agreements,
dated as of December 1, 2009 having an effective date as of December 3, 2009,
made by Nine Penn Center Associates, L.P. in favor of PB Capital Corporation, as
Administrative Agent.

 

45

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(h)

 

Material Contracts

 

1.

 

Business Management Agreement, dated as of June 8, 2009, between the Borrower
and Reit Management & Research LLC.

 

 

 

2.

 

First Amendment to Business Management Agreement, dated as of January 21, 2010,
between the Borrower and Reit Management & Research LLC.

 

 

 

3.

 

Second Amendment to Business Management Agreement, dated as of August 3, 2010,
between the Borrower and Reit Management & Research LLC.

 

 

 

4.

 

Third Amendment to Business Management Agreement, dated as of October 29, 2010,
between the Borrower and Reit Management & Research LLC.

 

 

 

5.

 

Amended and Restated Property Management Agreement, dated as of January 21,
2010, among Reit Management & Research LLC and the Borrower.

 

 

 

6.

 

Transaction Agreement, dated as of September 21, 1999, between Senior Housing
Properties Trust and the Borrower.

 

 

 

7.

 

First Amendment to Transaction Agreement, dated as of May 5, 2008, between
Senior Housing Properties Trust and the Borrower.

 

 

 

8.

 

Transaction Agreement dated June 8, 2009, between the Borrower and Government
Properties Income Trust.

 

 

 

9.

 

Right of First Refusal Agreement dated as of May 5, 2008 between the Borrower,
Blue Dog Properties Trust, Cedars LA LLC, HRP NOM L.P., HRP NOM 2 L.P., HRPT
Medical Buildings Realty Trust, Hub Properties Trust, Lakewood Property Trust,
LTMAC Properties LLC, CW Mid-West LLC (formerly known as Hub Mid-West LLC), and
Rosedale Properties Limited Liability Borrower, as Grantors, and Senior Housing
Properties Trust.

 

 

 

10.

 

Amended and Restated Shareholders Agreement, dated as of December 16, 2009, by
and among the Borrower, Affiliates Insurance Borrower, Five Star Quality
Care, Inc., Hospitality Properties Trust, Senior Housing Properties Trust,
TravelCenters of America LLC, Reit Management & Research LLC and Government
Properties Income Trust.

 

 

 

11.

 

Purchase and Sale Agreement, dated as of November 12, 2010, by and between Hub
Properties Trust, as Seller, and Senior Housing Properties Trust, as Purchaser
(with respect to the properties located at 5 Hampshire Street, 15 Hampshire
Street and 100 Hampshire Street, Mansfield, Massachusetts).

 

 

 

12.

 

Purchase and Sale Agreement, dated as of November 12, 2010, by and between
Lakewood Property Trust, as Seller, and Senior Housing Properties Trust, as
Purchaser (with respect to the property located at 7600 Capital of Texas
Highway, Austin, Texas).

 

46

--------------------------------------------------------------------------------


 

13.

 

Purchase and Sale Agreement, dated as of November 12, 2010, by and between Hub
Properties Trust, as Seller, and Senior Housing Properties Trust, as Purchaser
(with respect to the property located at One Southern Court, West Columbia,
South Carolina).

 

 

 

14.

 

Purchase and Sale Agreement, dated as of November 12, 2010, by and between Hub
Properties Trust, as Seller, and Senior Housing Properties Trust, as Purchaser
(with respect to the property located at 6937 IH-35 North-AM Founders, Austin,
Texas).

 

 

 

15.

 

Purchase and Sale Agreement, dated as of November 12, 2010, by and between Hub
Properties Trust, as Seller, and Senior Housing Properties Trust, as Purchaser
(with respect to the property located at 201 Executive Center Drive, Columbia,
South Carolina).

 

 

 

16.

 

Purchase and Sale Agreement, dated as of November 12, 2010, by and between Hub
Properties Trust, as Seller, and Senior Housing Properties Trust, as Purchaser
(with respect to the property located at One Stuart Plaza, George Station Road,
Greensburg, Pennsylvania).

 

 

 

17.

 

Purchase and Sale Agreement, dated as of November 12, 2010, by and between Hub
Properties Trust, as Seller, and Senior Housing Properties Trust, as Purchaser
(with respect to the property located at 730 Holiday Drive, Pittsburgh,
Pennsylvania).

 

 

 

18.

 

Purchase and Sale Agreement, dated as of November 12, 2010, by and between Hub
Properties Trust, as Seller, and Senior Housing Properties Trust, as Purchaser
(with respect to the property located at 723 Dresher Road, Horsham,
Pennsylvania).

 

 

 

19.

 

Purchase and Sale Agreement, dated as of November 12, 2010, by and between Hub
Properties Trust, as Seller, and Senior Housing Properties Trust, as Purchaser
(with respect to the property located at 216 Mall Boulevard, King of Prussia,
Pennsylvania).

 

 

 

20.

 

Purchase and Sale Agreement, dated as of November 12, 2010, by and between HRP
NOM L.P., as Seller, and Senior Housing Properties Trust, as Purchaser (with
respect to the property located at 5260 Naiman Parkway, Solon, Ohio).

 

 

 

21.

 

Purchase and Sale Agreement, dated as of November 12, 2010, by and between Hub
Properties Trust, as Seller, and Senior Housing Properties Trust, as Purchaser
(with respect to the properties located at AOC-Buena Vista Building, Buena
Vista, SE, AOC-LAB Building, 1801A Randolph, SE, AOC-Randolph Building, 1801
Randolph, SE, and AOC-Sandia Vista Building, Buena Vista, SE, Albuquerque, New
Mexico).

 

 

 

22.

 

Purchase and Sale Agreement, dated as of November 12, 2010, by and between Hub
Properties Trust, as Seller, and Senior Housing Properties Trust, as Purchaser
(with respect to the properties located at 4411 The 25 Way and 4420 The 25 Way,
Albuquerque, New Mexico).

 

 

 

23.

 

Purchase and Sale Agreement, dated as of November 12, 2010, by and between Hub
Properties Trust, as Seller, and Senior Housing Properties Trust, as Purchaser
(with respect to the property located at 3000 Goffs Falls Road, Manchester, New
Hampshire).

 

 

 

24.

 

Purchase and Sale Agreement, dated as of November 12, 2010, by and between Hub
Properties Trust, as Seller, and Senior Housing Properties Trust, as Purchaser
(with respect to the property located at 1305 Corporate Center Drive, Eagan,
Minnesota).

 

47

--------------------------------------------------------------------------------


 

25.

 

Purchase and Sale Agreement, dated as of November 12, 2010, by and between HRP
NOM 2 L.P., as Seller, and Senior Housing Properties Trust, as Purchaser (with
respect to the property located at 59 Executive Park South, Atlanta, Georgia).

 

 

 

26.

 

Purchase and Sale Agreement, dated as of November 12, 2010, by and between Blue
Dog Properties Trust, as Seller, and Senior Housing Properties Trust, as
Purchaser (with respect to the property located at 866 North Main Street,
Wallingford, Connecticut).

 

 

 

27.

 

Purchase and Sale Agreement, dated as of November 12, 2010, by and between Hub
Properties Trust, as Seller, and Senior Housing Properties Trust, as Purchaser
(with respect to the property located at 40 Sebethe Drive, Cromwell,
Connecticut).

 

 

 

28.

 

Purchase and Sale Agreement, dated as of November 12, 2010, by and between Hub
Properties Trust, as Seller, and Senior Housing Properties Trust, as Purchaser
(with respect to the property located at 2444 West Las Palmaritas Drive,
Phoenix, Arizona).

 

 

 

29.

 

Purchase and Sale Agreement, dated as of November 12, 2010, by and between HRPT
Medical Buildings Realty Trust, as Seller, and Senior Housing Properties Trust,
as Purchaser (with respect to the property located at 1295 Boylston Street,
Boston, Massachusetts).

 

 

 

30.

 

Agreements 1-11 listed on Schedule 6.1(g).

 

48

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(i)

 

Litigation

 

None.

 

49

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(s)

 

Affiliate Transactions

 

1.

 

Agreements 1-29 listed on Schedule 6.1(h).

 

50

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(t)

 

Intellectual Property

 

None.

 

51

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(z)

 

List of Unencumbered Assets and Unencumbered Mortgage Notes

 

Part I (Unencumbered Assets)

 

OWNER

 

STREET

 

CITY

 

STATE

 

PROPERTIES

1600 Market Street Property Trust

 

1600 Market Street

 

Philadelphia

 

PA

 

1

ALPHA BT LLC

 

91-222 Olai

 

Oahu

 

HI

 

1

ALPHA BT LLC

 

91-209 Kuhela

 

Oahu

 

HI

 

1

Blue Dog Bookspan Properties LLC

 

501 Ridge Avenue

 

Hanover

 

PA

 

1

Blue Dog LLC

 

400 Princeton Blvd.

 

Adairsville

 

GA

 

1

Blue Dog LLC

 

7629 Highway 140

 

Adairsville

 

GA

 

1

Blue Dog LLC

 

951 Trails Road

 

Eldridge

 

IA

 

1

Blue Dog LLC

 

625 Crane Street

 

Aurora

 

IL

 

1

Blue Dog LLC

 

745 S. Gardner Street

 

Scottsburg

 

IN

 

1

Blue Dog LLC

 

5015 S. Water Circle

 

Wichita

 

KS

 

1

Blue Dog LLC

 

2300 North 33rd Avenue East

 

Newton

 

IA

 

1

Blue Dog Properties Trust

 

4 South 84th Ave

 

Tolleson

 

AZ

 

1

Blue Dog Properties Trust

 

411 Farwell Avenue

 

St. Paul

 

MN

 

1

Blue Dog Properties Trust

 

2660 Mercantile Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

2664 Mercantile Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

2668 Mercantile Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

8500 Fruitridge Road

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

8516 Fruitridge Road

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

9727 Business Park Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

9745 Business Park Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

9767 Business Park Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

9777 Business Park Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

9778 Business Park Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

9779 Business Park Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

9792 Business Park Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

9795 Business Park Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

9800 Business Park Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

9816 Business Park Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

9840 Business Park Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

9844 Business Park Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

9848 Business Park Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

9852 Business Park Drive

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

9856 Business Park Drive

 

Sacramento

 

CA

 

1

 

A-52

--------------------------------------------------------------------------------


 

Blue Dog Properties Trust

 

9975 Horn Road

 

Sacramento

 

CA

 

1

Blue Dog Properties Trust

 

19026 72nd Avenue South

 

Kent

 

WA

 

1

Blue Dog Properties Trust

 

19030 West Valley Highway

 

Kent

 

WA

 

1

Blue Dog Properties Trust

 

19030-42 72nd Avenue South

 

Kent

 

WA

 

1

Blue Dog Properties Trust

 

340 Andover Park East

 

Tukwila

 

WA

 

1

Blue Dog Properties Trust

 

505 Industry Drive

 

Tukwila

 

WA

 

—

Blue Dog Properties Trust

 

530 Industry Drive

 

Tukwila

 

WA

 

1

Blue Dog Properties Trust

 

533 Industry Drive

 

Tukwila

 

WA

 

—

Blue Dog Properties Trust

 

564 Industry Drive

 

Tukwila

 

WA

 

1

Blue Dog Properties Trust

 

565 Industry Drive

 

Tukwila

 

WA

 

—

Blue Dog Properties Trust

 

596 Industry Drive

 

Tukwila

 

WA

 

1

Blue Dog Properties Trust

 

605 Industry Drive

 

Tukwila

 

WA

 

1

Blue Dog Properties Trust

 

630 Industry Drive

 

Tukwila

 

WA

 

1

Blue Dog Properties Trust

 

644 Industry Drive

 

Tukwila

 

WA

 

1

Blue Dog Properties Trust

 

662 Industry Drive

 

Tukwila

 

WA

 

1

Blue Dog Properties Trust

 

698 Industry Drive

 

Tukwila

 

WA

 

1

Blue Dog Properties Trust

 

701 Industry Drive

 

Tukwila

 

WA

 

1

Blue Dog Properties Trust

 

742 Industry Drive

 

Tukwila

 

WA

 

1

Blue Dog Properties Trust

 

505 Industry Drive

 

Tukwila

 

WA

 

1

Blue Dog Properties Trust

 

15201 Mercantile Drive

 

Dearborn

 

MI

 

1

Blue Dog Properties Trust

 

3001 Gulley Road

 

Dearborn

 

MI

 

1

Blue Dog Properties Trust

 

3101 Gulley Road

 

Dearborn

 

MI

 

1

Blue Dog Properties Trust

 

3231 Gulley Road

 

Dearborn

 

MI

 

1

Blue Dog Properties Trust

 

3241 Gulley Road

 

Dearborn

 

MI

 

1

Blue Dog Properties Trust

 

3251 Gulley Road

 

Dearborn

 

MI

 

1

Blue Dog Properties Trust

 

129 Worthington Ridge Road

 

Berlin

 

CT

 

1

Blue Dog Properties Trust

 

15 Sterling Drive

 

Wallingford

 

CT

 

1

Blue Dog Properties Trust

 

2 Tower Drive

 

Wallingford

 

CT

 

1

Blue Dog Properties Trust

 

50 Barnes Industrial Road North

 

Wallingford

 

CT

 

1

Blue Dog Properties Trust

 

23-27 Village Lane

 

Wallingford

 

CT

 

1

Blue Dog Properties Trust

 

29-33 Village Lane

 

Wallingford

 

CT

 

1

Blue Dog Properties Trust

 

One Barnes Industrial Rd South

 

Wallingford

 

CT

 

1

Blue Dog Properties Trust

 

5-9 Barnes Industrial Road

 

Wallingford

 

CT

 

1

Blue Dog Properties Trust

 

860 North Main Street

 

Wallingford

 

CT

 

1

Blue Dog Properties Trust

 

866 North Main Street

 

Wallingford

 

CT

 

1

Blue Dog Properties Trust

 

181 Marsh Hill Road

 

Orange

 

CT

 

1

Blue Dog Properties Trust

 

500 Industrial Boulevard

 

Russellville

 

AR

 

1

Blue Dog Properties Trust

 

546 Harvey Faulk Road

 

Sanford

 

NC

 

1

Blue Dog Properties Trust

 

721 Richard Street

 

Miamisburg

 

OH

 

1

 

A-53

--------------------------------------------------------------------------------


 

Blue Dog Properties Trust

 

1043 Global Avenue

 

Graniteville

 

SC

 

1

Blue Dog Properties Trust

 

128 Crews Drive

 

Columbia

 

SC

 

1

Blue Dog Properties Trust

 

351 Collins Road

 

Jefferson

 

WI

 

1

Blue Dog Properties Trust

 

111 Southchase Blvd.

 

Fountain Inn

 

SC

 

1

Blue Dog Properties Trust

 

32150 Just Imagine Drive

 

Avon

 

OH

 

1

Bridgepoint Property Trust

 

Bridgepoint Parkway 1

 

Austin

 

TX

 

1

Bridgepoint Property Trust

 

Bridgepoint Parkway 2

 

Austin

 

TX

 

1

Bridgepoint Property Trust

 

Bridgepoint Parkway 3

 

Austin

 

TX

 

1

Bridgepoint Property Trust

 

Bridgepoint Parkway 4

 

Austin

 

TX

 

1

Bridgepoint Property Trust

 

Bridgepoint Parkway 5

 

Austin

 

TX

 

1

Candler Associates L.L.C.

 

111 Market Street

 

Baltimore

 

MD

 

1

CW Hoover Properties LLC

 

10 Inverness Center Drive

 

Hoover

 

AL

 

1

CW Hoover Properties LLC

 

22 Inverness Center Drive

 

Hoover

 

AL

 

1

CW Hoover Properties LLC

 

31 Inverness Center Drive

 

Hoover

 

AL

 

1

CW Hoover Properties LLC

 

40 Inverness Center Drive

 

Hoover

 

AL

 

1

CW Hoover Properties LLC

 

42 Inverness Center Drive

 

Hoover

 

AL

 

1

CW Hoover Properties LLC

 

44 Inverness Center Drive

 

Hoover

 

AL

 

1

CW Hoover Properties LLC

 

104 Inverness Center Place

 

Hoover

 

AL

 

1

CW Lenexa Properties Trust

 

11300 Corporate Avenue

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

13400-13428 West 99th Street

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

13401-13423 West 98th Street

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

13424-13430 West 98th Street

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

13300-13316 West 98th Street

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

13250-13256 West 98th Street

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

13200-13202 West 98th Street

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

13253-13269 West 98th Street

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

13309-13321 West 98th Street

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

13306-13318 West 99th Street

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

13208-13228 West 98th Street

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

13900 West 101st Street

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

13901 West 101st Street

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

9900 Pflumm Road — 1

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

9900 Pflumm Road — 2

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

9900 Pflumm Road — 3

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

9900 Pflumm Road — 4

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

9900 Pflumm Road — 5

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

9900 Pflumm Road — 6

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

9901 Pflumm Road

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

9850 Industrial Blvd

 

Lenexa

 

KS

 

1

 

A-54

--------------------------------------------------------------------------------


 

CW Lenexa Properties Trust

 

9802 Widmer Road

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

9851-9875 Widmer

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

9801-9829 Widmer Road

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

9745-9777 Widmer Road

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

10105 Marshall Drive

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

NWC Industrial Blvd and Widmer Rd

 

Lenexa

 

KS

 

—

CW Lenexa Properties Trust

 

E/S of Widmer Road

 

Lenexa

 

KS

 

—

CW Lenexa Properties Trust

 

SWC W 98th St. and Marshall Drive

 

Lenexa

 

KS

 

—

CW Lenexa Properties Trust

 

SEC College Blvd. and Renner Blvd

 

Lenexa

 

KS

 

—

CW Lenexa Properties Trust

 

15705-15734 College Boulevard

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

15501-15529 College Boulevard

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

11140-11145 Thompson Avenue

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

11150-11180 Thompson Avenue

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

11206-11228 Thompson Avenue

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

15620-15642 West 113th Street

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

11203-11211 Lakeview Avenue

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

15405 College Boulevard

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

11135 Sante Fe Trail Drive

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

15500 West 113th Street

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

16011 College Boulevard

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

22300 Lakeview Avenue

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

SW Corner of College Blvd & Lackm — Retail

 

Lenexa

 

KS

 

1

CW Lenexa Properties Trust

 

SW Corner of College Blvd & Lackm — ATM

 

Lenexa

 

KS

 

—

CW Lenexa Properties Trust

 

SEC College Blvd. and Renner Blvd

 

Lenexa

 

KS

 

—

CW Lenexa Properties Trust

 

E/S of Renner Blvd

 

Lenexa

 

KS

 

—

CW Lenexa Properties Trust

 

NEC W 113th St. and Renner Blvd

 

Lenexa

 

KS

 

—

CW Lenexa Properties Trust

 

SWC College Blvd and Corporate Av

 

Lenexa

 

KS

 

—

CW Lenexa Properties Trust

 

NEC College Blvd Corporate Ave

 

Lenexa

 

KS

 

—

CW Lenexa Properties Trust

 

NEC Corporate Ave and 113th — Parcel 17.6

 

Lenexa

 

KS

 

—

CW Lenexa Properties Trust

 

NEC Corporate Ave and W 113th — Parcel 17.7

 

Lenexa

 

KS

 

—

CW Lenexa Properties Trust

 

Waterside Maintenance District

 

Lenexa

 

KS

 

—

CW Lenexa Properties Trust

 

Southlake Owners Association

 

Lenexa

 

KS

 

—

CW Lenexa Properties Trust

 

4700 Belleview Avenue

 

Kansas City

 

MO

 

1

CW Lenexa Properties Trust

 

131-165 West Ninth Street

 

N Kansas City

 

MO

 

1

CW Mid-West LLC

 

1615 Lakeside Street

 

Waukegan

 

IL

 

1

 

A-55

--------------------------------------------------------------------------------


 

CW Mid-West LLC

 

1675 Lakeside Drive

 

Waukegan

 

IL

 

1

CW Mid-West LLC

 

1955 West Field Court

 

Lake Forest

 

Il

 

1

CW Mid-West LLC

 

1717 Deerfield Road

 

Deerfield

 

IL

 

1

CW Mid-West LLC

 

905 Meridian Lake Drive

 

Aurora

 

IL

 

1

CW Realty Funding, Inc.

 

1474 Rodeo Rd.

 

Sante Fe

 

NM

 

1

CW Realty Funding, Inc.

 

820 W. Diamond Ave.

 

Gaithersburg

 

MD

 

1

CW Realty Funding, Inc.

 

6710 Oxen Hill Road

 

Oxen Hill

 

MD

 

1

CWH Vineyard Properties Trust

 

Carmel I Vineyard

 

Monterey

 

CA

 

1

CWH Vineyard Properties Trust

 

El Camino Vineyard

 

Monterey

 

CA

 

1

CWH Vineyard Properties Trust

 

El Segundo Vineyard

 

Monterey

 

CA

 

1

CWH Vineyard Properties Trust

 

Largo Vineyard

 

Monterey

 

CA

 

1

CWH Vineyard Properties Trust

 

Golden Eagle Vineyards

 

Monterey

 

CA

 

1

CWH Vineyard Properties Trust

 

La Gloria Vineyard

 

Monterey

 

CA

 

1

CWH Vineyard Properties Trust

 

McCoy Creek Vineyard

 

Monterey

 

CA

 

1

First Associates LLC

 

25 S. Charles Street

 

Baltimore

 

MD

 

1

Fourth and Roma Property Trust

 

500 4th Street & 303 Roma Ave

 

Albuquerque

 

NM

 

2

Franklin Plaza Property Trust

 

One Franklin Plaza

 

Philadelphia

 

PA

 

1

Hawaii Metamorphosis LLC

 

91-008 Hanua

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-265 Hanua

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-255 Hanua

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-241 Kalaeloa

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-325 Komohana

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

Komohana

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-202 Kalaeloa

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-080 Hanua

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-027 Kaomi Loop

 

Oahu

 

HI

 

2

Hawaii MMGD LLC

 

91-185 Kalaeloa

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-329 Kauhi

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

Kauhi

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-086 Kaomi Loop

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-349 Kauhi

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-400 Komohana

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-170 Olai

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-218 Olai

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-175 Olai

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-087 Hanua

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-083 Hanua

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-091 Hanua

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-220 Kalaeloa

 

Oahu

 

HI

 

1

 

A-56

--------------------------------------------------------------------------------


 

Hawaii MMGD LLC

 

91-252 Kauhi

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-259 Olai

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-238 Kauhi

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-410 Komohana

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-410 Komohana

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-300 Hanua

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

Olai

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-255 Hanua

 

Oahu

 

HI

 

—

Hawaii MMGD LLC

 

91-120 Kauhi

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-150 Hanua

 

Oahu

 

HI

 

2

Hawaii MMGD LLC

 

91-102 Kaomi Loop — A

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-102 Kaomi Loop — B

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-064 Kaomi Loop

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

91-119 Olai

 

Oahu

 

HI

 

1

Hawaii MMGD LLC

 

Texaco Easement

 

Oahu

 

HI

 

—

Hawaii MMGD LLC

 

Tesaro 967 Easement

 

Oahu

 

HI

 

—

Hawaii MMGD LLC

 

AES HI Easement

 

Oahu

 

HI

 

—

Hawaii MMGD LLC

 

Other Easments & Lots

 

Oahu

 

HI

 

—

Hawaii Phoenix Properties LLC

 

91-150 Kaomi Loop

 

Oahu

 

HI

 

1

Herald Square LLC

 

1250 H Street, NW

 

Washington

 

DC

 

1

Higgins Properties LLC

 

80 Sand Island Access Road

 

Oahu

 

HI

 

1

Higgins Properties LLC

 

94-240 Pupuole St

 

Oahu

 

HI

 

1

Higgins Properties LLC

 

525 N. King Street

 

Oahu

 

HI

 

1

HRP Nom 2 L.P.

 

2 Executive Park West

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

3E Executive Park East

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

4E Executive Park East

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

4 Executive Park West

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

6 Executive Park Drive

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

8 Executive Park West

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

11 Executive Park West

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

14 Executive Park Drive

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

16 Executive Park Drive

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

17 Executive Park South

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

18 Executive Park South

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

20 Executive Park West

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

22 Executive Park West

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

24 Executive Park West

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

26 Executive Park West

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

50 Executive Park South

 

Atlanta

 

GA

 

1

 

A-57

--------------------------------------------------------------------------------


 

HRP Nom 2 L.P.

 

52 Executive Park South

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

57 Executive Park South

 

Atlanta

 

GA

 

1

HRP Nom 2 L.P.

 

59 Executive Park South

 

Atlanta

 

GA

 

1

HRP Nom L.P.

 

5100-70 Naiman Parkway

 

Solon

 

OH

 

1

HRP Nom L.P.

 

5101 Naiman Parkway

 

Solon

 

OH

 

1

HRP Nom L.P.

 

5201 Naiman Parkway

 

Solon

 

OH

 

1

HRP Nom L.P.

 

5250 Naiman Parkway

 

Solon

 

OH

 

1

HRP Nom L.P.

 

5260 Naiman Parkway

 

Solon

 

OH

 

1

HRP Nom L.P.

 

5265 Naiman Parkway

 

Solon

 

OH

 

1

HRP Nom L.P.

 

5275 Naiman Parkway

 

Solon

 

OH

 

1

HRP Nom L.P.

 

5325 Naiman Parkway

 

Solon

 

OH

 

1

HRP Nom L.P.

 

5351 Naiman Parkway

 

Solon

 

OH

 

1

HRP Nom L.P.

 

5370 Naiman Parkway

 

Solon

 

OH

 

1

HRP Nom L.P.

 

5375 Naiman Parkway

 

Solon

 

OH

 

1

HRP Nom L.P.

 

5380 Naiman Parkway

 

Solon

 

OH

 

1

HRP Nom L.P.

 

5385 Naiman Parkway

 

Solon

 

OH

 

1

HRP Nom L.P.

 

5401 Naiman Parkway

 

Solon

 

OH

 

1

HRP Nom L.P.

 

8555 Aero Drive

 

San Diego

 

CA

 

1

HRP Nom L.P.

 

600 108th Ave. NE

 

Bellevue

 

WA

 

1

HRP Nom L.P.

 

2 Corporate Boulevard

 

Atlanta

 

GA

 

1

HRP Nom L.P.

 

3 Corporate Boulevard

 

Atlanta

 

GA

 

1

HRP Nom L.P.

 

9 Corporate Boulevard

 

Atlanta

 

GA

 

1

HRP Nom L.P.

 

13 Corporate Boulevard

 

Atlanta

 

GA

 

1

HRP Nom L.P.

 

54 Corporate Boulevard

 

Atlanta

 

GA

 

1

HRP Nom L.P.

 

1 Parklane Boulevard

 

Dearborn

 

MI

 

2

HRP Nom L.P.

 

15000 Commerce Drive North

 

Dearborn

 

MI

 

1

HRP Nom L.P.

 

15001 Commerce Drive North

 

Dearborn

 

MI

 

1

HRP Nom L.P.

 

15050 Commerce Drive North

 

Dearborn

 

MI

 

1

HRP Nom L.P.

 

15120 Commerce Drive North

 

Dearborn

 

MI

 

1

HRP Nom L.P.

 

15101 Century Drive

 

Dearborn

 

MI

 

1

HRP Nom L.P.

 

15201 Century Drive

 

Dearborn

 

MI

 

1

HRP Nom L.P.

 

15301 Century Drive

 

Dearborn

 

MI

 

1

HRP Nom L.P.

 

15401 Century Drive

 

Dearborn

 

MI

 

1

HRP Nom L.P.

 

15301 Mercantile Drive

 

Dearborn

 

MI

 

1

HRP Nom L.P.

 

15300 Rotunda Drive

 

Dearborn

 

MI

 

1

HRP Nom L.P.

 

6001 Montrose Road

 

Rockville

 

MD

 

1

HRPT Medical Building Realty Trust

 

1295 Boylston Street

 

Boston

 

MA

 

1

HRPT Medical Building Realty Trust

 

109 Brookline Avenue

 

Boston

 

MA

 

1

 

A-58

--------------------------------------------------------------------------------


 

Hub Acquisition Trust

 

5051 Rodeo Road

 

Los Angeles

 

CA

 

1

Hub Acquisition Trust

 

6501 Americas Parkway NE

 

Albuquerque

 

NM

 

1

Hub Acquisition Trust

 

6602 Indian School Road

 

Albuquerque

 

NM

 

—

Hub Acquisition Trust

 

2121 Louisiana Ave

 

Albuquerque

 

NM

 

1

Hub Acquisition Trust

 

6511 Americas Parkway NE

 

Albuquerque

 

NM

 

1

Hub Acquisition Trust

 

6600 Indian School Road

 

Albuquerque

 

NM

 

1

Hub Acquisition Trust

 

6640-46 Indian School Road

 

Albuquerque

 

NM

 

1

Hub Acquisition Trust

 

6521 Americas Parkway NE

 

Albuquerque

 

NM

 

1

Hub Hoboken Properties LLC

 

111 River Street

 

Hoboken

 

NJ

 

1

Hub MA Realty Trust

 

2300 Crown Colony Drive

 

Quincy

 

MA

 

1

Hub MA Realty Trust

 

One Heritage Drive

 

Quincy

 

MA

 

1

Hub MA Realty Trust

 

Two Heritage Drive

 

Quincy

 

MA

 

1

Hub MA Realty Trust

 

111 Powerdermill Rd.

 

Maynard

 

MA

 

1

Hub Properties GA LLC

 

3 Executive Park Drive

 

Atlanta

 

GA

 

—

Hub Properties GA LLC

 

5 Executive Park Drive

 

Atlanta

 

GA

 

—

Hub Properties GA LLC

 

9040 Roswell Road

 

Atlanta

 

GA

 

1

Hub Properties GA LLC

 

1765 The Exchange

 

Atlanta

 

GA

 

1

Hub Properties GA LLC

 

115 W. Washington Street

 

Indianapolis

 

IN

 

1

Hub Properties GA LLC

 

3600 Woodview Trace

 

Indianapolis

 

IN

 

1

Hub Properties GA LLC

 

1000 Holcomb Woods Parkway

 

Roswell

 

GA

 

8

Hub Properties GA LLC

 

1775 The Exchange

 

Atlanta

 

GA

 

1

Hub Properties GA LLC

 

Fidelity Tower II

 

Carmel

 

IN

 

1

Hub Properties GA LLC

 

1339 Executive Park Drive

 

Atlanta

 

GA

 

1

Hub Properties GA LLC

 

1775 West Oak Commons

 

Marrietta

 

GA

 

1

Hub Properties GA LLC

 

3120 Breckinridge — 1

 

Duluth

 

GA

 

1

Hub Properties GA LLC

 

3120 Breckinridge — 2

 

Duluth

 

GA

 

1

Hub Properties GA LLC

 

Triangle Plaza — 8750-8770 West
 Bryn Mawr Avenue

 

Chicago

 

IL

 

1

Hub Properties Trust

 

5555 Oberlin Drive

 

San Diego

 

CA

 

2

Hub Properties Trust

 

5627 Oberlin Drive

 

San Diego

 

CA

 

—

Hub Properties Trust

 

5601 Oberlin Drive

 

San Diego

 

CA

 

—

Hub Properties Trust

 

5626 Oberlin Drive

 

San Diego

 

CA

 

2

Hub Properties Trust

 

1035 Virginia Drive

 

FT. Washington

 

PA

 

1

Hub Properties Trust

 

515 Pennsylvania Ave.

 

FT. Washington

 

PA

 

1

Hub Properties Trust

 

723 Dresher Road

 

Horsham

 

PA

 

1

Hub Properties Trust

 

443 Gulph Road

 

King of Prussia

 

PA

 

1

Hub Properties Trust

 

100 South Charles Street

 

Baltimore

 

MD

 

1

Hub Properties Trust

 

830 Potomac Circle

 

Aurora

 

CO

 

1

Hub Properties Trust

 

6937 N. IH 35 North

 

Austin

 

TX

 

1

Hub Properties Trust

 

3043 Walton Road

 

Plymouth Meeting

 

PA

 

1

 

A-59

--------------------------------------------------------------------------------


 

Hub Properties Trust

 

475 Virginia Drive

 

FT. Washington

 

PA

 

1

Hub Properties Trust

 

216 Mall Boulevard

 

King of Prussia

 

PA

 

1

Hub Properties Trust

 

1305 Corporate Center Drive

 

Eagar

 

MN

 

1

Hub Properties Trust

 

8800 Queen Ave South & 88th St.

 

Bloomington

 

MN

 

1

Hub Properties Trust

 

2100 NW 82nd Ave & NW 21st St.

 

Miami

 

FL

 

1

Hub Properties Trust

 

2250 Pilot Knob Road

 

Mendota Heights

 

MN

 

1

Hub Properties Trust

 

4421 W. John Carpenter Freeway

 

Irving

 

TX

 

1

Hub Properties Trust

 

1000 Vorhees Drive

 

Vorhees

 

NJ

 

1

Hub Properties Trust

 

333 Laurel Oak Road

 

Vorhees

 

NJ

 

1

Hub Properties Trust

 

400 Laurel Oak Road

 

Vorhees

 

NJ

 

1

Hub Properties Trust

 

One Stuart Plaza (Donahue Road)

 

Greensburg

 

PA

 

1

Hub Properties Trust

 

35 Thorpe Avenue

 

Wallingford

 

CT

 

1

Hub Properties Trust

 

5300 Kings Island Drive

 

Mason

 

OH

 

1

Hub Properties Trust

 

100 Kings Hwy.

 

Irondoquoit

 

NY

 

1

Hub Properties Trust

 

802 Delaware Ave.

 

Wilmington

 

DE

 

1

Hub Properties Trust

 

7-9 Vreeland Road

 

Florham Park

 

NJ

 

1

Hub Properties Trust

 

3330 N. Washington Blvd

 

Arlington

 

VA

 

1

Hub Properties Trust

 

700 Cherrington Parkway

 

Moon Township

 

PA

 

1

Hub Properties Trust

 

580 Virginia Drive

 

FT. Washington

 

PA

 

1

Hub Properties Trust

 

101 Barnes Road

 

Wallingford

 

CT

 

1

Hub Properties Trust

 

2800 Eisenhower Drive

 

Alexandria

 

VA

 

1

Hub Properties Trust

 

3000 Goffs Falls Road

 

Manchester

 

NH

 

1

Hub Properties Trust

 

1601 Rio Grande St.

 

Austin

 

TX

 

1

Hub Properties Trust

 

1525 Locust Street

 

Philadelphia

 

PA

 

1

Hub Properties Trust

 

One Suffolk Square

 

Islandia

 

NY

 

1

Hub Properties Trust

 

200 Old County Rd.

 

Minneola

 

NY

 

1

Hub Properties Trust

 

One Lincoln Center

 

Syracuse

 

NY

 

1

Hub Properties Trust

 

Exchange Park

 

Austin

 

TX

 

4

Hub Properties Trust

 

1920 & 1930 University Drive

 

Tempe

 

AZ

 

2

Hub Properties Trust

 

1001 Jefferson Plaza

 

Wilmington

 

DE

 

1

Hub Properties Trust

 

Two Corporate Center

 

Melville

 

NY

 

1

Hub Properties Trust

 

2444 W. Las Palmaritas Drive

 

Phoenix

 

AZ

 

1

Hub Properties Trust

 

8701 MOPAC

 

Austin

 

TX

 

1

Hub Properties Trust

 

7100 Northland Circle

 

Minneapolis

 

MN

 

1

Hub Properties Trust

 

1000 Shelard Parkway

 

Minneapolis

 

MN

 

1

Hub Properties Trust

 

9800 Shelard Parkway

 

Plymouth

 

MN

 

1

Hub Properties Trust

 

525 Park Street

 

St. Paul

 

MN

 

1

Hub Properties Trust

 

200 Cherrington Parkway

 

Moon Township

 

PA

 

1

Hub Properties Trust

 

300 Cherrington Parkway

 

Moon Township

 

PA

 

1

 

A-60

--------------------------------------------------------------------------------


 

Hub Properties Trust

 

400 Cherrington Parkway

 

Moon Township

 

PA

 

1

Hub Properties Trust

 

500 Cherrington Parkway

 

Moon Township

 

PA

 

1

Hub Properties Trust

 

600 Cherrington Parkway

 

Moon Township

 

PA

 

1

Hub Properties Trust

 

625 Cherrington Parkway

 

Moon Township

 

PA

 

1

Hub Properties Trust

 

Cherrington Parkway

 

Moon Township

 

PA

 

—

Hub Properties Trust

 

Randolph Building

 

Albuquerque

 

NM

 

1

Hub Properties Trust

 

Buena Vista Building

 

Albuquerque

 

NM

 

1

Hub Properties Trust

 

Lab Building

 

Albuquerque

 

NM

 

1

Hub Properties Trust

 

Sandia Vista Building

 

Albuquerque

 

NM

 

1

Hub Properties Trust

 

960 Harvest Run Drive Bldg A

 

Blue Bell

 

PA

 

1

Hub Properties Trust

 

960 Harvest Run Drive Bldg B

 

Blue Bell

 

PA

 

1

Hub Properties Trust

 

960 Harvest Run Drive Bldg C

 

Blue Bell

 

PA

 

1

Hub Properties Trust

 

251 Salina Meadows Parkway

 

Syracuse

 

NY

 

1

Hub Properties Trust

 

14026 & 14030 Thunderbolt Place — 1

 

Fairfax

 

VA

 

1

Hub Properties Trust

 

14026 & 14030 Thunderbolt Place — 2

 

Fairfax

 

VA

 

1

Hub Properties Trust

 

4516 Seton Center Parkway

 

Austin

 

TX

 

1

Hub Properties Trust

 

3840 South Wadsworth Blvd — 1

 

Lakewood

 

CO

 

1

Hub Properties Trust

 

3840 South Wadsworth Blvd — 2

 

Lakewood

 

CO

 

1

Hub Properties Trust

 

5790 Widewaters Parkway

 

DeWitt

 

NY

 

1

Hub Properties Trust

 

9110 East Nichols Ave

 

Englewood

 

CO

 

1

Hub Properties Trust

 

11209-11211 North Tatum Blvd

 

Phoenix

 

AZ

 

1

Hub Properties Trust

 

11201 North Tatum Blvd

 

Phoenix

 

AZ

 

1

Hub Properties Trust

 

One South Church

 

Tucson

 

AZ

 

1

Hub Properties Trust

 

9173 Sky Park Centre

 

San Diego

 

CA

 

1

Hub Properties Trust

 

9177 Sky Park Centre

 

San Diego

 

CA

 

1

Hub Properties Trust

 

1500-1542 Market Street

 

Philadelphia

 

PA

 

1

Hub Properties Trust

 

6160 Kempsville Circle

 

Norfolk

 

VA

 

1

Hub Properties Trust

 

373 Inverness Drive South

 

Englewood

 

CO

 

1

Hub Properties Trust

 

One Constitution Way

 

Foxborough

 

MA

 

1

Hub Properties Trust

 

5555 North Beach Street

 

Ft. Worth

 

TX

 

1

Hub Properties Trust

 

1101 Pacific Avenue

 

Erianger

 

KY

 

1

Hub Properties Trust

 

599 Research Parkway

 

Meriden

 

CT

 

1

Hub Properties Trust

 

20 Cabot Ave

 

Mansfield

 

MA

 

1

Hub Properties Trust

 

100 Hampshire Street

 

Mansfield

 

MA

 

1

Hub Properties Trust

 

575 West Street

 

Mansfield

 

MA

 

1

Hub Properties Trust

 

50 Cabot Blvd

 

Mansfield

 

MA

 

—

Hub Properties Trust

 

100 Northfield Drive

 

Windsor

 

CT

 

1

Hub Properties Trust

 

15 Hampshire Street

 

Mansfield

 

MA

 

1

 

A-61

--------------------------------------------------------------------------------


 

Hub Properties Trust

 

5 Hampshire Street

 

Mansfield

 

MA

 

1

Hub Properties Trust

 

4411 The 25 Way

 

Albuquerque

 

NM

 

1

Hub Properties Trust

 

4420 The 25 Way

 

Albuquerque

 

NM

 

1

Hub Properties Trust

 

4430 The 25 Way

 

Albuquerque

 

NM

 

—

Hub Properties Trust

 

1285 Fern Ridge Parkway

 

St. Louis

 

MO

 

1

Hub Properties Trust

 

1921 E. Alton Ave

 

Santa Ana

 

CA

 

1

Hub Properties Trust

 

1926 Meyer Drury Drive

 

Arnold

 

MO

 

1

Hub Properties Trust

 

448 Viking Drive

 

Virginia Beach

 

VA

 

1

Hub Properties Trust

 

3420 Camino del Rio North

 

San Diego

 

CA

 

1

Hub Properties Trust

 

3430 Camino del Rio North

 

San Diego

 

CA

 

1

Hub Properties Trust

 

3530 Camino del Rio North

 

San Diego

 

CA

 

1

Hub Properties Trust

 

3550 Camino del Rio North

 

San Diego

 

CA

 

1

Hub Properties Trust

 

3570 Camino del Rio North

 

San Diego

 

CA

 

1

Hub Properties Trust

 

9715 Key West Ave

 

Rockville

 

MD

 

1

Hub Properties Trust

 

9717 Key West Ave

 

Rockville

 

MD

 

1

Hub Properties Trust

 

9719 Key West Ave

 

Rockville

 

MD

 

1

Hub Properties Trust

 

4350 Northern Pike

 

Monroeville

 

PA

 

1

Hub Properties Trust

 

1601 Dry Creek Drive

 

Longmont

 

CO

 

1

Hub Properties Trust

 

167 Sully’s Trail

 

Pittsford

 

NY

 

1

Hub Properties Trust

 

171 Sully’s Trail

 

Pittsford

 

NY

 

1

Hub Properties Trust

 

175 Sully’s Trail

 

Pittsford

 

NY

 

1

Hub Properties Trust

 

1200 Pittsford - Victor Road

 

Pittsford

 

NY

 

1

Hub Properties Trust

 

1212 Pittsford - Victor Road

 

Pittsford

 

NY

 

1

Hub Properties Trust

 

205 Indigo Creek Drive

 

Rochester

 

NY

 

1

Hub Properties Trust

 

185 Plains Road

 

Milford

 

CT

 

1

Hub Properties Trust

 

415 Holiday Drive

 

Pittsburgh

 

PA

 

1

Hub Properties Trust

 

425 Holiday Drive

 

Pittsburgh

 

PA

 

1

Hub Properties Trust

 

601 Holiday Drive

 

Pittsburgh

 

PA

 

1

Hub Properties Trust

 

501 Holiday Drive

 

Pittsburgh

 

PA

 

1

Hub Properties Trust

 

651 Holiday Drive

 

Pittsburgh

 

PA

 

1

Hub Properties Trust

 

681 Andersen Drive

 

Pittsburgh

 

PA

 

1

Hub Properties Trust

 

661 Andersen Drive

 

Pittsburgh

 

PA

 

1

Hub Properties Trust

 

730 Holiday Drive

 

Pittsburgh

 

PA

 

1

Hub Properties Trust

 

680 Andersen Drive

 

Pittsburgh

 

PA

 

1

Hub Properties Trust

 

800 East 101st Terrace

 

Kansas City

 

MO

 

1

Hub Properties Trust

 

3 Crown Point Court

 

Sharonville

 

OH

 

1

Hub Properties Trust

 

9435 Waterstone Boulevard

 

Mason

 

OH

 

1

Hub Properties Trust

 

140 Canal View Blvd

 

Rochester

 

NY

 

1

Hub Properties Trust

 

180 Canal View Blvd

 

Rochester

 

NY

 

1

 

A-62

--------------------------------------------------------------------------------


 

Hub Properties Trust

 

500 Canal View Blvd

 

Rochester

 

NY

 

1

Hub Properties Trust

 

777 Canal View Blvd

 

Rochester

 

NY

 

1

Hub Properties Trust

 

2100 Brighton Henrietta Town

 

Rochester

 

NY

 

1

Hub Properties Trust

 

2144 Brighton Henrietta Town

 

Rochester

 

NY

 

1

Hub Properties Trust

 

2165 Brighton Henrietta Town

 

Rochester

 

NY

 

1

Hub Properties Trust

 

2320 Brighton Henrietta Town

 

Rochester

 

NY

 

1

Hub Properties Trust

 

1057 E Henrietta Road

 

Rochester

 

NY

 

1

Hub Properties Trust

 

3144 Winton Road South

 

Rochester

 

NY

 

1

Hub Properties Trust

 

150 Bellwood Drive

 

Rochester

 

NY

 

1

Hub Properties Trust

 

8687 Carling Road

 

Liverpool

 

NY

 

1

Hub Properties Trust

 

Widewaters I

 

Dewitt

 

NY

 

1

Hub Properties Trust

 

Widewaters II

 

Dewitt

 

NY

 

1

Hub Properties Trust

 

Widewaters III

 

Dewitt

 

NY

 

1

Hub Properties Trust

 

Widewaters VI

 

Dewitt

 

NY

 

1

Hub Properties Trust

 

Widewaters VII

 

Dewitt

 

NY

 

1

Hub Properties Trust

 

Widewaters VIII

 

Dewitt

 

NY

 

1

Hub Properties Trust

 

Widewaters IX

 

Dewitt

 

NY

 

1

Hub Properties Trust

 

Woodcliff I

 

Fairport

 

NY

 

1

Hub Properties Trust

 

Woodcliff II

 

Fairport

 

NY

 

1

Hub Properties Trust

 

Woodcliff III

 

Fairport

 

NY

 

1

Hub Properties Trust

 

Woodcliff IV

 

Fairport

 

NY

 

1

Hub Properties Trust

 

Woodcliff V

 

Fairport

 

NY

 

1

Hub Properties Trust

 

Woodcliff VI

 

Fairport

 

NY

 

1

Hub Properties Trust

 

Enterprise Building

 

Dewitt

 

NY

 

1

Hub Properties Trust

 

Brittonfield I

 

East Syracuse

 

NY

 

1

Hub Properties Trust

 

Corporate Woods

 

Liverpool

 

NY

 

1

Hub Properties Trust

 

Interstate Place I

 

North Syracuse

 

NY

 

1

Hub Properties Trust

 

Interstate Place II

 

North Syracuse

 

NY

 

1

Hub Properties Trust

 

Henry Clay Building

 

Liverpool

 

NY

 

1

Hub Properties Trust

 

Lakeshore Office Building

 

Liverpool

 

NY

 

1

Hub Properties Trust

 

Citizens Office Building

 

Sherburne

 

NY

 

1

Hub Properties Trust

 

Bushnells Basin

 

Pittsford

 

NY

 

1

Hub Properties Trust

 

181 Battaile Drive

 

Winchester

 

VA

 

1

Hub Properties Trust

 

201 Executive Center Drive

 

Columbua

 

SC

 

1

Hub Properties Trust

 

121 Executive Center Drive

 

Columbia

 

SC

 

1

Hub Properties Trust

 

250 Berryhill Road

 

Columbia

 

SC

 

1

Hub Properties Trust

 

100 Executive Center Drive

 

Columbia

 

SC

 

1

Hub Properties Trust

 

220 Executive Center Drive

 

Columbia

 

SC

 

1

Hub Properties Trust

 

Cornell Center

 

Blue Ash

 

OH

 

1

 

A-63

--------------------------------------------------------------------------------


 

Hub Properties Trust

 

West Park I

 

St. Louis

 

MO

 

1

Hub Properties Trust

 

1001 East 101st Terrace

 

Kansas City

 

MO

 

1

Hub Properties Trust

 

One Southern Court

 

Columbia

 

SC

 

1

Hub Properties Trust

 

720 Gracern Rd, Bldg. 100

 

Columbia

 

SC

 

1

Hub Properties Trust

 

714 Betsy Drive

 

Columbia

 

SC

 

1

Hub Properties Trust

 

720 Gracern Rd, Bldg. 400

 

Columbia

 

SC

 

1

Hub Properties Trust

 

440 Myles Standish Blvd

 

Taunton

 

MA

 

1

Hub Properties Trust

 

470 Myles Standish Blvd

 

Taunton

 

MA

 

1

Hub Properties Trust

 

40 Sebethe Drive

 

Cromwell

 

CT

 

1

Hub Properties Trust

 

901 Lakeside Ave (E. 9th Street)

 

Cleveland

 

OH

 

1

Hub Properties Trust

 

1001 Lakeside Ave

 

Cleveland

 

OH

 

1

Hub Properties Trust

 

North Point Garage

 

Cleveland

 

OH

 

—

Hub Properties Trust

 

17th Street Plaza

 

Denver

 

CO

 

1

Hub Properties Trust

 

2001 Wisconsin Ave

 

Washington

 

DC

 

1

Hub Properties Trust

 

3300 Whitehaven St

 

Washington

 

DC

 

1

Hub Properties Trust

 

333 108th Avenue NE

 

Bellevue

 

WA

 

1

Hub Properties Trust

 

5073, 5075, 5085 South Syracuse Street

 

Denver

 

CO

 

1

Hub Properties Trust

 

7450 Campus Drive

 

Colorado Springs

 

CO

 

1

Hub Properties Trust

 

777 East Eisenhower Parkway

 

Ann Arbor

 

MI

 

1

Hub Properties Trust

 

789 East Eisenhower Parkway

 

Ann Arbor

 

MI

 

1

Hub Properties Trust

 

18701 Wilmington Avenue

 

Carson

 

CA

 

1

Hub Properties Trust

 

1815 University Drive

 

Carson

 

CA

 

1

Hub Properties Trust

 

47201 Lakeview Blvd

 

Fremont

 

CA

 

1

Hub Properties Trust

 

47211 Lakeview Blvd

 

Fremont

 

CA

 

1

Hub Properties Trust

 

47900 Bayside Pkway

 

Fremont

 

CA

 

1

Hub Properties Trust

 

47131 Bayside Pkway

 

Fremont

 

CA

 

1

Hub Properties Trust

 

1760 E. Glenn Curtiss Street

 

Carson

 

CA

 

1

Hub Properties Trust

 

1762 E. Glenn Curtiss Street

 

Carson

 

CA

 

1

Hub Properties Trust

 

1800 E. Glenn Curtiss Street

 

Carson

 

CA

 

1

Hub Properties Trust

 

Wells Fargo Tower — 300 North
Greene Street

 

Greensboro

 

NC

 

1

Hub Properties Trust

 

100 East Wisconsin Avenue

 

Milwaukee

 

WI

 

1

Hub Properties Trust

 

65 Barrett Heights Road

 

Stafford

 

VA

 

1

Hub Properties Trust

 

75 Barrett Heights Road

 

Stafford

 

VA

 

1

Lakewood Property Trust

 

7600 Capital of Texas Highway A

 

Austin

 

TX

 

1

Lakewood Property Trust

 

7600 Capital of Texas Highway B

 

Austin

 

TX

 

1

Lakewood Property Trust

 

7600 Capital of Texas Highway C

 

Austin

 

TX

 

1

LTMAC Properties LLC

 

2833 Paa St

 

Oahu

 

HI

 

—

LTMAC Properties LLC

 

2879 Paa St

 

Oahu

 

HI

 

1

 

A-64

--------------------------------------------------------------------------------


 

LTMAC Properties LLC

 

2833 Paa St

 

Oahu

 

HI

 

—

LTMAC Properties LLC

 

1055 Ahua St

 

Oahu

 

HI

 

—

LTMAC Properties LLC

 

2875 Paa St

 

Oahu

 

HI

 

—

LTMAC Properties LLC

 

1000 Mapunapuna St

 

Oahu

 

HI

 

—

LTMAC Properties LLC

 

2850 Paa St

 

Oahu

 

HI

 

—

LTMAC Properties LLC

 

2828 Paa St

 

Oahu

 

HI

 

—

LTMAC Properties LLC

 

1045 Mapunapuna St

 

Oahu

 

HI

 

—

LTMAC Properties LLC

 

1122 Manunapuna St

 

Oahu

 

HI

 

—

LTMAC Properties LLC

 

2810 Paa St

 

Oahu

 

HI

 

—

LTMAC Properties LLC

 

2886 Paa St

 

Oahu

 

HI

 

—

LTMAC Properties LLC

 

1052 Ahua St

 

Oahu

 

HI

 

—

LTMAC Properties LLC

 

1024 Mapunapuna St

 

Oahu

 

HI

 

—

LTMAC Properties LLC

 

1030 Mapunapuna St

 

Oahu

 

HI

 

—

MacarthurCook Industrial Property Fund

 

9-13 Titanium Court

 

Crestmead

 

QLD

 

—

MacarthurCook Industrial Property Fund

 

19 Leadership Way

 

Wangara

 

WA

 

—

MacarthurCook Industrial Property Fund

 

7 Modal Crescent

 

Canning Vale

 

WA

 

—

MacarthurCook Industrial Property Fund

 

16 Rodborough Road

 

Frenchs Forest

 

NSW

 

—

MacarthurCook Industrial Property Fund

 

22 Rodborough Road

 

Frenchs Forest

 

NSW

 

—

MacarthurCook Industrial Property Fund

 

44-46 Mandarin Street

 

Villawood

 

NSW

 

—

MacarthurCook Industrial Property Fund

 

71-93 Whiteside Road

 

Clayton

 

VIC

 

—

MacarthurCook Industrial Property Fund

 

127-161 Cherry Lane

 

Laverton North

 

VIC

 

—

MacarthurCook Industrial Property Fund

 

253-293 George Town Road

 

Rocherlea

 

TAS

 

—

MacarthurCook Industrial Property Fund

 

310-314 Invermay Road

 

Mowbray

 

TAS

 

—

Masters Properties LLC

 

733 Mapunapuna St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

812 Mapunapuna St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2969 Mapunapuna St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2839 Mokumoa St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2861 Mokumoa St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2831 Awaawaloa St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2814 Kilihau St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2804 Kilihau St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

692 Mapunapuna St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

669 Ahua St

 

Oahu

 

HI

 

—

 

A-65

--------------------------------------------------------------------------------


 

Masters Properties LLC

 

2857 Awaawaloa St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2812 Awaawaloa St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

819 Ahua St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2831 Kaihikapu St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

673 Ahua St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2827 Kaihikapu St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

633 Ahua St

 

Oahu

 

HI

 

1

Masters Properties LLC

 

789 Mapunapuna St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2808 Kam Hwy

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2815 Kilihau St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2821 Kilihau St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2829 Kilihau St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

140 Puuhale Rd

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2106 Kaliawa St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2122 Kaliawa St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

151 Puuhale Rd

 

Oahu

 

HI

 

—

Masters Properties LLC

 

204 Sand Island Access Rd

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2810 Pukoloa St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

944 Ahua St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

918 Ahua St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

1050 Kikowaena St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

949 Mapunapuna St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2850 Mokumoa St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

905 Ahua St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

1062 Kikowaena St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2829 Pukoloa St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2841 Pukoloa St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2819 Pukoloa St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

1024 Kilowaena St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2840 Mokumoa St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2830 Mokumoa St

 

Oahu

 

HI

 

—

Masters Properties LLC

 

2635 Waiwai Loop A

 

Oahu

 

HI

 

1

Masters Properties LLC

 

2635 Waiwai Loop B

 

Oahu

 

HI

 

—

MOB Realty Trust

 

340 Thompson Road

 

Webster

 

MA

 

1

Orville Properties LLC

 

2344 Pahounui Dr

 

Oahu

 

HI

 

1

Orville Properties LLC

 

238 Sand Island Access Rd

 

Oahu

 

HI

 

—

Orville Properties LLC

 

2308 Pahounui Dr

 

Oahu

 

HI

 

—

Orville Properties LLC

 

2264 Pahounui Dr

 

Oahu

 

HI

 

—

Orville Properties LLC

 

2276 Pahounui Dr

 

Oahu

 

HI

 

—

 

A-66

--------------------------------------------------------------------------------


 

Orville Properties LLC

 

228 Mohonua Pl

 

Oahu

 

HI

 

—

Orville Properties LLC

 

214 Sand Island Access Rd

 

Oahu

 

HI

 

—

Orville Properties LLC

 

120 Sand Island Access Rd.

 

Oahu

 

HI

 

1

Oscar Properties Trust

 

785 Schilinger Road South

 

Mobile

 

AL

 

1

Oscar Properties Trust

 

401 Vine Street

 

Delmont

 

PA

 

1

Oscar Properties Trust

 

3003 South Expressway 281

 

Edinburg

 

TX

 

1

Oscar Properties Trust

 

9840 Gateway Blvd North

 

El Paso

 

TX

 

1

Oscar Properties Trust

 

633 Frazier Drive

 

Franklin

 

TN

 

1

Oscar Properties Trust

 

1331 North Center Parkway

 

Kennewick

 

WA

 

1

Park San Antonio Properties Trust

 

812 San Antonio Park

 

Austin

 

TX

 

1

Putnam Place Realty Trust

 

One Adams Place

 

Quincy

 

MA

 

1

Putnam Place Realty Trust

 

Two Adams Place

 

Quincy

 

MA

 

1

Quarry Lake Properties Trust

 

4545 Seton Center Parkway

 

Austin

 

TX

 

1

Research Park Properties Trust

 

12501 Research Park

 

Austin

 

TX

 

6

RFRI Properties LLC

 

848 Ala Lilikoi Blvd

 

Oahu

 

HI

 

1

RFRI Properties LLC

 

846 Ala Lilikoi Blvd

 

Oahu

 

HI

 

—

Ridge Lake Properties LLC

 

775 Ridge Lake Blvd

 

Memphis

 

TN

 

1

Ridge Lake Properties LLC

 

6060 Primacy Parkway

 

Memphis

 

TN

 

1

Robin 1 Properties LLC

 

2815 Kaihikapu St

 

Oahu

 

HI

 

1

Robin 1 Properties LLC

 

609 Ahua St

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

2849 Kaihikapu St

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

2915 Kaihikapu St

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

619 Mapunapuna St

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

2847 Awaawaloa St

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

659 Ahua St

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

2760 Kam Hwy

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

645 Ahua St

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

675 Mapunapuna St

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

2816 Awaawaloa St

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

2829 Awaawaloa St

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

2836 Awaawaloa St

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

148 Mokauea St

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

2135 Auiki St

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

218 Mohonua Pl

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

180 Sand Island Access Rd

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

2250 Pahounui Dr

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

158 Sand Island Access Rd

 

Oahu

 

HI

 

—

Robin 1 Properties LLC

 

228 Mohonua Pl

 

Oahu

 

HI

 

—

Rosedale Properties LLC

 

2200 Country Road CW

 

Roseville

 

MN

 

1

 

A-67

--------------------------------------------------------------------------------


 

Rosedale Properties LLC

 

2665 Long Lake Road

 

Roseville

 

MN

 

1

Rosedale Properties LLC

 

2675 Long Lake Road

 

Roseville

 

MN

 

1

Rosedale Properties LLC

 

2685 Long Lake Road

 

Roseville

 

MN

 

1

Tanaka Properties LLC

 

113 Puuhale Rd

 

Oahu

 

HI

 

1

Tanaka Properties LLC

 

2140 Kaliawa St

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

165 Sand Island Access Rd

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

2020 Auiki St

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

2103 Kaliawa St

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

1926 Auiki St

 

Oahu

 

HI

 

1

Tanaka Properties LLC

 

1391 Kahai St

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

125 Puuhale Rd

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

207 Puuhale Rd

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

125 Puuhale Rd

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

125B Puuhale Rd

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

2001 Kahai St

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

2110 Auiki St

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

142 Mokauea St

 

Oahu

 

HI

 

1

Tanaka Properties LLC

 

2139 Kaliawa St

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

2127 Auiki St

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

2144 Auiki St

 

Oahu

 

HI

 

1

Tanaka Properties LLC

 

179 Sand Island Access Rd

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

106 Puuhale Rd

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

120 Mokauea St

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

120B Mokauea St

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

231 Sand Island Access Rd

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

231B Sand Island Access Rd

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

220 Puuhale Rd

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

150 Puuhale Rd

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

197 Sand Island Access Rd

 

Oahu

 

HI

 

—

Tanaka Properties LLC

 

2019 Kahai St

 

Oahu

 

HI

 

—

TedCal Properties LLC

 

1360 Pali Hwy (Safeway)

 

Oahu

 

HI

 

1

TedCal Properties LLC

 

1360 Pali Hwy (Longs)

 

Oahu

 

HI

 

—

TedCal Properties LLC

 

33 S. Vineyard Blvd

 

Oahu

 

HI

 

—

TSM Properties LLC

 

709 Ahua St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2839 Kilihau St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2906 Kaihikapu St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2850 Awaawaloa St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2864 Awaawaloa St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2806 Kaihikapu St

 

Oahu

 

HI

 

—

 

A-68

--------------------------------------------------------------------------------


 

TSM Properties LLC

 

2838 Kilihau St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

852 Mapunapuna St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

855 Ahua St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2855 Kaihikapu St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

865 Ahua St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

719 Ahua St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

759 Puuloa Rd

 

Oahu

 

HI

 

—

TSM Properties LLC

 

770 Mapunapuna St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

704 Mapunapuna St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

822 Mapunapuna St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

842 Mapunapuna St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2829 Kaihikapu St - A

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2928 Kaihikapu St - B

 

Oahu

 

HI

 

—

TSM Properties LLC

 

850 Ahua St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2965 Mokumoa St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2833 Kilihau St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

761 Ahua St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

702 Ahua St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2858 Kaihikapu St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2809 Kaihikapu St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

803 Ahua St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2889 Mokumoa St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

830 Mapunapuna St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2846-A Awaawaloa St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

697 Ahua St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

808 Ahua St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

659 Puuloa Rd

 

Oahu

 

HI

 

—

TSM Properties LLC

 

667 Puuloa Rd

 

Oahu

 

HI

 

—

TSM Properties LLC

 

679 Puuloa Rd

 

Oahu

 

HI

 

—

TSM Properties LLC

 

689 Puuloa Rd

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2826 Kaihikapu St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

685 Ahua St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2844 Kaihikapu St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2819 Mokumoa St - A

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2819 Mokumoa St - B

 

Oahu

 

HI

 

—

TSM Properties LLC

 

2879 Mokumoa St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

851 Mapunapuna St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

855 Mapunapuna St

 

Oahu

 

HI

 

—

TSM Properties LLC

 

766 Mapunapuna St

 

Oahu

 

HI

 

—

 

A-69

--------------------------------------------------------------------------------


 

TSM Properties LLC

 

2908 Kaihikapu St

 

Oahu

 

HI

 

—

 

TSM Properties LLC

 

729 Ahua St

 

Oahu

 

HI

 

—

 

TSM Properties LLC

 

739 Ahua St

 

Oahu

 

HI

 

—

 

TSM Properties LLC

 

2868 Kaihikapu St

 

Oahu

 

HI

 

—

 

TSM Properties LLC

 

660 Ahua St

 

Oahu

 

HI

 

—

 

TSM Properties LLC

 

2869 Mokumoa St

 

Oahu

 

HI

 

—

 

TSM Properties LLC

 

2850 Awaawaloa St

 

Oahu

 

HI

 

—

 

Z&A Properties LLC

 

1001 Ahua St

 

Oahu

 

HI

 

1

 

Z&A Properties LLC

 

2864 Mokumoa St

 

Oahu

 

HI

 

—

 

Z&A Properties LLC

 

2855 Pukoloa St

 

Oahu

 

HI

 

—

 

Z&A Properties LLC

 

2856 Pukoloa St

 

Oahu

 

HI

 

—

 

Z&A Properties LLC

 

1150 Kikowaena St

 

Oahu

 

HI

 

—

 

Z&A Properties LLC

 

960 Ahua St

 

Oahu

 

HI

 

—

 

Z&A Properties LLC

 

950 Mapunapuna St

 

Oahu

 

HI

 

—

 

Z&A Properties LLC

 

960 Mapunapuna St

 

Oahu

 

HI

 

—

 

Z&A Properties LLC

 

930 Manunapuna St

 

Oahu

 

HI

 

—

 

Z&A Properties LLC

 

1038 Kilowaena St

 

Oahu

 

HI

 

—

 

Z&A Properties LLC

 

910 Mapunapuna St

 

Oahu

 

HI

 

—

 

Z&A Properties LLC

 

970 Ahua St

 

Oahu

 

HI

 

—

 

Z&A Properties LLC

 

1027 Kikowaena St

 

Oahu

 

HI

 

—

 

Z&A Properties LLC

 

2960 Mokumoa St

 

Oahu

 

HI

 

—

 

GRAND TOTAL

 

 

 

 

 

 

 

525

 

 

Part II (Unencumbered Mortgage Notes)

 

1.

Promissory Note, dated September 30, 2010, from The Rochester General Hospital
to Hub Properties Trust in the original principal amount of $8,287,500 (secured
by a mortgage on the real property and other property located at 100 Kings
Highway, Irondequoit, New York).

 

A-70

--------------------------------------------------------------------------------


 

Loan No. 1003467

 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each](2) Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each](3) Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees](4) hereunder are several and not joint.](5) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.             Assignor[s]:                                            

 

--------------------------------------------------------------------------------

(2)           For bracketed language here and elsewhere in this form relating to
the Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(3)           For bracketed language here and elsewhere in this form relating to
the Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(4)           Select as appropriate.

 

(5)           Include bracketed language if there are either multiple Assignors
or multiple Assignees.

 

A-71

--------------------------------------------------------------------------------


 

2.             Assignee[s]:                                                     

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

3.                                       Borrower(s):          CommonWealth REIT

 

4.                                       Administrative
Agent:                       Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement

 

5.                                       Credit
Agreement:                                             The $400,000,000.00 Term
Loan Agreement dated as of December 16, 2010 among CommonWealth REIT, the
Lenders parties thereto, Wells Fargo Bank, National Association, as
Administrative Agent, and the other agents parties thereto.

 

6.                                       Assigned Interest[s]:

 

Assignor[s](6)

 

Assignee[s](7)

 

Facility
Assigned(8)

 

Aggregate
Amount of
Commitment/
Loans for all
Lenders(9)

 

Amount of
Commitment/
Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(10)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.            Trade Date:          
                                                ](11)

 

[Page break]

 

--------------------------------------------------------------------------------

(6)           List each Assignor, as appropriate.

 

(7)           List each Assignee, as appropriate.

 

(8)           Fill in the appropriate terminology for the types of facilities,
under the Credit Agreement that are being assigned under this Assignment (e.g.
“Term Loan” etc.)

 

(9)           Amount to be adjusted by the counterparties to take into account
any payments or prepayments made between the Trade Date and the Effective Date.

 

(10)         Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 

(11)         To be completed if the Assignor(s) and the Assignee(s) intend that
the minimum assignment amount is to be determined as of the Trade Date.

 

A-72

--------------------------------------------------------------------------------


 

Effective Date:                                  , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](12)

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

ASSIGNEE[S](13)

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[Page Break]

 

--------------------------------------------------------------------------------

(12)         Add additional signature blocks as needed.

 

(13)         Add additional signature blocks as needed.

 

A-73

--------------------------------------------------------------------------------


 

[Consented to and](14) Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[Consented to:](15)

 

 

 

COMMONWEALTH REIT

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(14)         To be added only if the consent of the Administrative Agent is
required by the terms of the Credit Agreement.

 

(15)         Include signature of the Borrower only if required under
Section 12.6.(b) of the Credit Agreement.

 

A-74

--------------------------------------------------------------------------------


 

ANNEX 1

 

[                                    ](16)

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1  Assignor[s].  [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 6.1.(k) thereof
or of the most recent financial statements delivered pursuant to Section 8.1 or
8.2. thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, and (vii) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

--------------------------------------------------------------------------------

(16)         Describe Credit Agreement at option of Administrative Agent.

 

A-75

--------------------------------------------------------------------------------


 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

A-76

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF GUARANTY

 

THIS GUARANTY dated as of December 16, 2010 executed and delivered by each of
the undersigned and the other Persons from time to time party hereto pursuant to
the execution and delivery of an Accession Agreement in the form of Annex I
hereto (all of the undersigned, together with such other Persons each a
“Guarantor” and collectively, the “Guarantors”) in favor of WELLS FARGO BANK,
NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Term Loan Agreement
dated as of December 16, 2010 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among CommonWealth
REIT, a Maryland real estate investment trust (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.6. thereof (the
“Lenders”), the Administrative Agent, and the other parties thereto, for its
benefit and the benefit of the Lenders (the Administrative Agent and the Lenders
each individually a “Guarantied Party” and collectively, the “Guarantied
Parties”).

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, each Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;

 

WHEREAS, the Borrower and each Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing from the Administrative Agent and the Lenders
through their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Lenders making such financial accommodations available to the
Borrower under the Credit Agreement and, accordingly, each Guarantor is willing
to guarantee the Borrower’s obligations to the Administrative Agent and the
Lenders on the terms and conditions contained herein; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Guarantied Parties’ making, and continuing to make, such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower or any other Loan Party to
any Lender or the Administrative Agent under or in connection with the Credit
Agreement and any other Loan Document to which the Borrower or such other Loan
Party is a party, including without limitation, the repayment of all principal
of the Loans, and the Reimbursement Obligations, and the payment of all
interest, fees, charges, reasonable attorneys’ fees and other amounts payable to
any Lender or the Administrative Agent thereunder or in connection therewith;
(b) any and all extensions, renewals, modifications, amendments or substitutions
of the foregoing; (c) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by the Administrative Agent
or

 

B-1

--------------------------------------------------------------------------------


 

any other Guarantied Party in the enforcement of any of the foregoing or any
obligation of such Guarantor hereunder and (d) all other Obligations.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

 

(a)           (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;

 

(b)           any lack of validity or enforceability of the Credit Agreement,
any of the other Loan Documents or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

 

(c)           any furnishing to the Guarantied Parties of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Guarantied Obligations;

 

(d)           any settlement or compromise of any of the Guarantied Obligations,
any security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

 

(e)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Guarantor, the Borrower, any other Loan Party or any other Person, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding;

 

B-2

--------------------------------------------------------------------------------


 

(f)            any act or failure to act by the Borrower, any other Loan Party
or any other Person which may adversely affect such Guarantor’s subrogation
rights, if any, against the Borrower to recover payments made under this
Guaranty;

 

(g)           any nonperfection or impairment of any security interest or other
Lien on any collateral, if any, securing in any way any of the Guarantied
Obligations;

 

(h)           any application of sums paid by the Borrower, any Guarantor or any
other Person with respect to the liabilities of the Borrower to the Guarantied
Parties, regardless of what liabilities of the Borrower remain unpaid;

 

(i)            any defect, limitation or insufficiency in the borrowing powers
of the Borrower or in the exercise thereof;

 

(j)            any defense, set off, claim or counterclaim (other than
indefeasible payment and performance in full) which may at any time be available
to or be asserted by the Borrower, any other Loan party or any other Person
against the Administrative Agent or any Lender;

 

(k)           any change in corporate existence, structure or ownership of the
Borrower or any other Loan Party;

 

(l)            any statement, representation or warranty made or deemed made by
or on behalf of the Borrower, any Guarantor or any other Loan Party under any
Loan Document, or any amendment hereto or thereto, proves to have been incorrect
or misleading in any respect; or

 

(m)          any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment in full).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Guaranteed
Parties may, at any time and from time to time, without the consent of, or
notice to, any Guarantor, and without discharging any Guarantor from its
obligations hereunder, take any and all actions described in Section 3. and may
otherwise: (a) amend, modify, alter or supplement the terms of any of the
Guarantied Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guarantied Obligations or changing the
interest rate that may accrue on any of the Guarantied Obligations; (b) amend,
modify, alter or supplement the Credit Agreement or any other Loan Document;
(c) sell, exchange, release or otherwise deal with all, or any part, of any
collateral securing any of the Guarantied Obligations; (d) release any Loan
Party or other Person liable in any manner for the payment or collection of the
Guarantied Obligations; (e) exercise, or refrain from exercising, any rights
against the Borrower, any other Loan Party or any other Person; and (f) apply
any sum, by whomsoever paid or however realized, to the Guarantied Obligations
in such order as the Guarantied Parties shall elect.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Loan Documents, as if the
same were set forth herein in full.

 

Section 6.  Covenants.  Each Guarantor will comply with all covenants with which
the Borrower is to cause such Guarantor to comply under the terms of the Credit
Agreement or any of the other Loan Documents.

 

B-3

--------------------------------------------------------------------------------


 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate Loan.  If the Guarantied Parties or any of
them are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Administrative Agent or any other Guarantied Party for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guarantied Obligations, and the Administrative Agent or such other Guarantied
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Administrative Agent
or such other Guarantied Party with any such claimant (including the Borrower or
a trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of the
Credit Agreement, any of the other Loan Documents, or any other instrument
evidencing any liability of the Borrower, and such Guarantor shall be and remain
liable to the Administrative Agent or such other Guarantied Party for the
amounts so repaid or recovered to the same extent as if such amount had never
originally been paid to the Administrative Agent or such other Guarantied Party.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full.  If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Guarantied
Parties and shall forthwith pay such amount to the Administrative Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or to be held by
the Administrative Agent as collateral security for any Guarantied Obligations
existing.

 

Section 11. Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding such Guarantor shall pay to the Administrative Agent
and the Lenders such additional amount as will result in the receipt by the
Administrative Agent and the Lenders of the full amount payable hereunder had
such deduction or withholding not occurred or been required.

 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes each Guarantied Party and
each Participant, at any time while an Event of Default exists, without any
prior notice to such Guarantor or to any other Person, any such notice being
hereby

 

B-4

--------------------------------------------------------------------------------


 

expressly waived, but in the case of a Lender or a Participant subject to
receipt of the prior written consent of the Administrative Agent in its sole
discretion, to set-off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent, such Lender
or such Participant or any affiliate of the Administrative Agent, such Lender or
such Participant to or for the credit or the account of such Guarantor against
and on account of any of the Guarantied Obligations, although such obligations
shall be contingent or unmatured.  Each Guarantor agrees, to the fullest extent
permitted by Applicable Law, that any Participant may exercise rights of setoff
or counterclaim and other rights with respect to its participation as fully as
if such Participant were a direct creditor of such Guarantor in the amount of
such participation.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Guarantied Parties that all obligations and
liabilities of the Borrower to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from the
Borrower (collectively, the “Junior Claims”) shall be subordinate and junior in
right of payment to all Guarantied Obligations.  If an Event of Default shall
exist, then no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from the Borrower on account of
or in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been indefeasibly paid in full.

 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied Parties)
to be avoidable or unenforceable against such Guarantor in such Proceeding as a
result of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise.  The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) shall be determined in
any such Proceeding are referred to as the “Avoidance Provisions”. Accordingly,
to the extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Guarantied Obligations are
deemed to have been incurred under the Avoidance Provisions, would not cause the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Guarantied Parties), to be subject to avoidance under the
Avoidance Provisions. This Section is intended solely to preserve the rights of
the Administrative Agent and the other Guarantied Parties hereunder to the
maximum extent that would not cause the obligations of any Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and no Guarantor or
any other Person shall have any right or claim under this Section as against the
Guarantied Parties that would not otherwise be available to such Person under
the Avoidance Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Loan Parties, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any other Guarantied Party shall have any
duty whatsoever to advise any Guarantor of information regarding such
circumstances or risks.

 

B-5

--------------------------------------------------------------------------------


 

Section 16.  Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

SECTION 17.  WAIVER OF JURY TRIAL.

 

(a)           EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN SUCH GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY
OF THE OTHER GUARANTIED PARTES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF
LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE GUARANTORS, THE
ADMINISTRATIVE AGENT AND THE OTHER GUARANTIED PARTIES HEREBY WAIVES ITS RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT
OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS GUARANTY.

 

(b)           EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY AGREES THAT ANY
FEDERAL DISTRICT COURT LOCATED IN THE SOUTHERN DISTRICT OF NEW YORK AND ANY
STATE COURT LOCATED IN NEW YORK, NEW YORK SHALL HAVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE GUARANTORS, THE
ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED PARTIES, PERTAINING DIRECTLY
OR INDIRECTLY TO THIS GUARANTY. EACH GUARANTOR AND EACH OF THE GUARANTIED
PARTIES EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR PROCEEDING COMMENCED IN SUCH COURTS.  EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OR THE
ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION
OF THIS GUARANTY.

 

Section 18.  Loan Accounts.  The Administrative Agent and each Lender and the
Swingline Lender may maintain books and accounts setting forth the amounts of
principal, interest and other sums paid and payable with respect to the
Guarantied Obligations arising under or in connection with the Credit Agreement,
and in the case of any dispute relating to any of the outstanding amount,
payment or receipt of any of such Guarantied Obligations or otherwise, the
entries in such books and accounts shall constitute prima facie evidence of the
amounts and other matters set forth therein.  The failure of the

 

B-6

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender to maintain such books and accounts shall not
in any way relieve or discharge any Guarantor of any of its obligations
hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.

 

Section 20.  Termination.  This Guaranty shall remain in full force and effect
with respect to each Guarantor until indefeasible payment in full of the
Guarantied Obligations and the other Obligations and the termination or
cancellation of the Credit Agreement and all Specified Derivatives Contracts in
accordance with their respective terms.

 

Section 21.  Successors and Assigns.  Each reference herein to the
Administrative Agent or any other Guarantied Party shall be deemed to include
such Person’s respective successors and assigns (including, but not limited to,
any holder of the Guarantied Obligations) in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to each Guarantor shall be
deemed to include such Guarantor’s successors and assigns, upon whom this
Guaranty also shall be binding.  The Guarantied Parties may, in accordance with
the applicable provisions of the Credit Agreement, assign, transfer or sell any
Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder. Each Guarantor hereby consents to the delivery by the Administrative
Agent or any other Guarantied Party to any Assignee or Participant (or any
prospective Assignee or Participant) of any financial or other information
regarding the Borrower or any Guarantor. No Guarantor may assign or transfer its
rights or obligations hereunder to any Person without the prior written consent
of all Lenders and any such assignment or other transfer to which all of the
Lenders have not so consented shall be null and void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND, ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 12.7.
of the Credit Agreement.

 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 12:00 p.m. Eastern
time, on the date one Business Day after demand therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its address for notices provided for in the Credit Agreement or Specified
Derivatives Contract, as applicable, or (c) as to each such party at such other
address as such party shall designate in a written notice to the other parties.
Each such notice, request or other communication shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered, when delivered; provided, however, that any notice of a change of
address for notices shall not be effective until received.

 

B-7

--------------------------------------------------------------------------------


 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.  Trustees, Etc. Not Liable.

 

IN THE CASE OF ANY GUARANTOR THAT IS A TRUST, NO TRUSTEE, OFFICER, SHAREHOLDER,
EMPLOYEE OR AGENT OF SUCH GUARANTOR SHALL BE HELD TO ANY PERSONAL LIABILITY,
JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, SUCH GUARANTOR. 
ALL PERSONS DEALING WITH SUCH GUARANTOR, IN ANY WAY, SHALL LOOK ONLY TO THE
ASSETS OF SUCH GUARANTOR FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION OWING BY SUCH GUARANTOR HEREUNDER. THE PROVISIONS OF THIS
SECTION SHALL NOT LIMIT ANY OBLIGATIONS OF ANY LOAN PARTY.

 

Section 29.  Limitation of Liability. Neither the Administrative Agent nor any
other Guarantied Party, nor any affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any other Guarantied Party,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents.  Each Guarantor hereby waives, releases, and agrees not to sue the
Administrative Agent or any other Guarantied Party or any of the Administrative
Agent’s or any other Guarantied Party’s affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated by thereby.

 

Section 30.  Electronic Delivery of Certain Information.  Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 8.5. of the Credit Agreement.

 

Section 31.  Definitions. (a) For the purposes of this Guaranty:

 

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor;   (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief
or other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.

 

B-8

--------------------------------------------------------------------------------


 

(b)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.

 

[Signatures on Following Page]

 

B-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

[GUARANTORS]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Address for Notices for all Guarantors:

 

 

 

c/o CommonWealth REIT

 

400 Centre Street

 

Newton, Massachusetts 02458

 

Attention:

Chief Financial Officer

 

Telecopier:

(617) 332-2261

 

Telephone:

(617) 332-3990

 

B-10

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of                         ,         ,
executed and delivered by                                             , a
                           (the “New Guarantor”) in favor of WELLS FARGO BANK,
NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Term Loan Agreement
dated as of December 16, 2010 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among CommonWealth
REIT, a Maryland real estate investment trust (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.6. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto, for its benefit and the
benefit of the Lenders (the Administrative Agent, the Lenders and the Specified
Derivatives Providers, each individually a “Guarantied Party” and collectively,
the “Guarantied Parties”).

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;

 

WHEREAS, New Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;

 

WHEREAS, the Borrower, the New Guarantor and the existing Guarantors of the
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financing from
the Lenders through their collective efforts;

 

WHEREAS, New Guarantor acknowledges that it will receive direct and indirect
benefits from the Lenders making such financial accommodations available to the
Borrower under the Credit Agreement and, accordingly, New Guarantor is willing
to guarantee the Borrower’s obligations to the Administrative Agent and the
Lenders the terms and conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Lenders continuing to make such financial accommodations to the
Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under the Guaranty dated as of December 16, 2010 (as amended,
restated or otherwise modified from time to time, the “Guaranty”), made by the
Guarantors party thereto in favor of the Administrative Agent, for its benefit
and the benefit of the other Guarantied Parties, and assumes all obligations of
a “Guarantor” thereunder, all as if the New Guarantor had been an original
signatory to the Guaranty.  Without limiting the generality of the foregoing,
the New Guarantor hereby:

 

(a)           irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

 

B-11

--------------------------------------------------------------------------------


 

(b)           makes to the Administrative Agent and the other Guarantied Parties
as of the date hereof each of the representations and warranties contained in
Section 5 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and

 

(c)           consents and agrees to each provision set forth in the Guaranty.

 

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.

 

[Signatures on Next Page]

 

B-12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

[NEW GUARANTOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

(CORPORATE SEAL)

 

 

 

Address for Notices:

 

 

 

c/o CommonWealth REIT

 

400 Centre Street

 

Newton, Massachusetts 02458

 

Attention:

Chief Financial Officer

 

Telecopier:

(617) 332-2261

 

Telephone:

(617) 332-3990

 

 

 

 

Accepted:

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL

 

 

 

ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

B-13

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF BORROWING

 

                        , 2010

 

Wells Fargo Bank, National Association

NorthStar East Building

608 2nd Avenue South

Minneapolis, MN 55402

Attn:  David DeAngelis

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of December 16,
2010 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among CommonWealth REIT, a Maryland real
estate investment trust (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.6. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

 

1.                                       Pursuant to Section 2.1.(b) of the
Credit Agreement, the Borrower hereby requests that the Lenders make Loans to
the Borrower in an aggregate amount equal to $400,000,000.00.

 

2.                                       The Borrower requests that such Loans
be made available to the Borrower on                         , 2010.

 

3.                                       The Borrower hereby requests that such
Loans be of the following Type:

 

¨        Base Rate Loans in an amount equal to $

 

¨                        LIBOR Loans in an amount equal to
$                            , with an initial Interest Period for a duration
of:

 

[Check one box only]

 

¨        7 days

¨        one month

¨        three months

¨        six months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Loans, and
after making such Loans, (a) no Default or Event of Default exists or would
exist; and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party are and shall be true and correct with the same force and effect as if
made on and as of such date and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents.  In addition, the
Borrower certifies to the Administrative Agent and the Lenders that all

 

C-1

--------------------------------------------------------------------------------


 

conditions to the making of the requested Loans contained in Article V. of the
Credit Agreement will have been satisfied at the time such Loans are made.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

 

COMMONWEALTH REIT

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------

 


 

EXHIBIT D

 

FORM OF NOTICE OF CONTINUATION

 

                        , 20  

 

Wells Fargo Bank, National Association

NorthStar East Building

608 2nd Avenue South

Minneapolis, MN 55402

Attn:  David DeAngelis

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of December 16,
2010 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among CommonWealth REIT, a Maryland real
estate investment trust (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.6. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

 

Pursuant to Section 2.6. of the Credit Agreement, the Borrower hereby requests a
Continuation of Loans under the Credit Agreement, and in that connection sets
forth below the information relating to such Continuation as required by such
Section of the Credit Agreement:

 

1.                                      The requested date of such Continuation
is                         , 20    .

 

2.                                      The aggregate principal amount of the
Loans subject to the requested Continuation is
$                                                 and the portion of such
principal amount subject to such Continuation is
$                                                    .

 

3.                                      The current Interest Period for the
portion of the Loans subject to such Continuation ends on
                                , 20    .

 

4.                                      The duration of the new Interest Period
for the portion of Loans subject to such Continuation is:

 

[Check one box only]

 

o                   7 days

o                   one month

o                   three months

o                   six months

 

[Continued on next page]

 

D-1

--------------------------------------------------------------------------------


 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and after giving effect to such Continuation, no Default or Event of Default
exists or will exist, and (b) the representations and warranties made or deemed
made by the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party are and shall be true and correct with the same force and
effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

 

COMMONWEALTH REIT

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION

 

                        , 20  

 

Wells Fargo Bank, National Association

NorthStar East Building

608 2nd Avenue South

Minneapolis, MN 55402

Attn:  David DeAngelis

 

Ladies and Gentlemen:

 

Reference is made to the Term Loan Agreement dated as of December 16, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among CommonWealth REIT, a Maryland real estate
investment trust (the “Borrower”), the financial institutions party thereto and
their assignees under Section 12.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

Pursuant to Section 2.7. of the Credit Agreement, the Borrower hereby requests a
Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:

 

1.                                      The requested date of such Conversion is
                            , 20    .

 

2.                                      The Type of the portion of the Loans to
be Converted pursuant hereto is currently:

 

[Check one box only]

 

¨                  Base Rate Loan

¨                  LIBOR Loan

 

3.                                      The aggregate principal amount of the
portion of the Loans subject to the requested Conversion is
$                                           and the portion of such principal
amount subject to such Conversion is $                                      .

 

E-1

--------------------------------------------------------------------------------


 

4.                                      The amount of such Loans to be so
Converted is to be converted into Loans of the following Type:

 

[Check one box only]

 

¨            Base Rate Loan

¨            LIBOR Loan, with an initial Interest Period for a duration of:

 

[Check one box only]

 

¨            7 days

¨            one month

¨            three months

¨            six months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
after giving effect to such Conversion, no Default or Event of Default exists or
will exist (provided the certification under this clause (a) shall not be made
in connection with a Conversion of a Loan into a Base Rate Loan), and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party are and
shall be true and correct with the same force and effect as if made on and as of
such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate on and as of such earlier date)
and except for changes in factual circumstances specifically and expressly
permitted under the Loan Documents.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

 

COMMONWEALTH REIT

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF NOTE

 

$                                  

 

                           , 2010

 

FOR VALUE RECEIVED, the undersigned, COMMONWEALTH REIT, a Maryland real estate
investment trust (the “Borrower”) hereby unconditionally promises to pay to the
order of                                                (the “Lender”), in care
of Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), to Wells Fargo Bank, National Association, NorthStar
East Building, 608 2nd Avenue South, Minneapolis, Minnesota 55402, or at such
other address as may be specified by the Administrative Agent to the Borrower,
the principal sum of                                            AND     /100
DOLLARS ($                            ), or such lesser amount as may be the
then outstanding and unpaid balance of the Loan made by the Lender to the
Borrower pursuant to, and in accordance with the terms of, the Credit Agreement.

 

The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.

 

This Note is one of the “Notes” referred to in the Term Loan Agreement dated as
of December 16, 2010 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrower, the
financial institutions party thereto and their assignees under Section 12.6.
thereof, the Administrative Agent, and the other parties thereto, and is subject
to, and entitled to, all provisions and benefits thereof.  Capitalized terms
used herein and not defined herein shall have the respective meanings given to
such terms in the Credit Agreement.  The Credit Agreement, among other things,
(a) provides for the making of the Loan by the Lender to the Borrower in the
principal amount first above mentioned, (b) permits the prepayment of the Loans
by the Borrower subject to certain terms and conditions and (c) provides for the
acceleration of the Loans upon the occurrence of certain specified events.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

Time is of the essence for this Note.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

[Signature on next page]

 

F-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note under
seal as of the date first written above.

 

 

 

COMMONWEALTH REIT

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

TRANSFER AUTHORIZER DESIGNATION

(For Disbursement of Loan Proceeds by Funds Transfer)

 

o NEW   o REPLACE PREVIOUS DESIGNATION   o ADD   o CHANGE    o DELETE LINE
NUMBER          

 

The following representatives of CommonWealth REIT, a Maryland real estate
investment trust (“Borrower”) are authorized to request the disbursement of Loan
Proceeds and initiate funds transfers for Loan Number 1003467 assigned to the
unsecured term loan facility evidenced by the Term Loan Agreement dated
December 16, 2010 among the Borrower, each of the financial institutions
initially a signatory thereto together with their assignees under Section 12.6.
thereof (the “Lenders”), Wells Fargo Bank, National Association, as the
Administrative Agent for the Lenders (the “Administrative Agent”), and the other
parties thereto. The Administrative Agent is authorized to rely on this Transfer
Authorizer Designation until it has received a new Transfer Authorizer
Designation signed by Borrower, even in the event that any or all of the
foregoing information may have changed.

 

 

 

Name

 

Title

 

Maximum
Wire
Amount*

1.

 

 

 

 

 

 

2.

 

 

 

 

 

 

3.

 

 

 

 

 

 

4.

 

 

 

 

 

 

5.

 

 

 

 

 

 

 

[Continued on next page]

 

G-1

--------------------------------------------------------------------------------


 

Beneficiary Bank and Account Holder Information

 

1.

Transfer Funds to (Receiving Party Account Name):

 

 

 

Receiving Party Account Number:

 

 

 

Receiving Bank Name, City and State:

Receiving Bank Routing (ABA) Number

 

 

Maximum Transfer Amount:

 

 

 

Further Credit Information/Instructions:

 

 

 

2.

Transfer Funds to (Receiving Party Account Name):

 

 

 

Receiving Party Account Number:

 

 

 

Receiving Bank Name, City and State:

Receiving Bank Routing (ABA) Number

 

 

Maximum Transfer Amount:

 

 

 

Further Credit Information/Instructions:

 

 

 

3.

Transfer Funds to (Receiving Party Account Name):

 

 

 

Receiving Party Account Number:

 

 

 

Receiving Bank Name, City and State:

Receiving Bank Routing (ABA) Number

 

 

Maximum Transfer Amount:

 

 

 

Further Credit Information/Instructions:

 

 

--------------------------------------------------------------------------------

* Maximum Wire Amount may not exceed the Loan Amount.

 

G-2

--------------------------------------------------------------------------------


 

Date:                       , 20  

 

“BORROWER”

 

COMMONWEALTH REIT,

a Maryland real estate investment trust

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF OPINION OF COUNSEL

 

[To be attached]

 

H-1

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF COMPLIANCE CERTIFICATE

 

Reference is made to the Term Loan Agreement dated as of December 16, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among CommonWealth REIT, a Maryland real estate
investment trust (the “Borrower”), the financial institutions party thereto and
their assignees under Section 12.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given to them in the Credit
Agreement.

 

Pursuant to Section 8.3 of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders that:

 

1.             (a) The undersigned has reviewed the terms of the Credit
Agreement and has made a review of the transactions, financial condition and
other affairs of the Borrower and its Subsidiaries as of, and during the
relevant accounting period ending on,                               , 20     and
(b) such review has not disclosed the existence during such accounting period,
and the undersigned does not have knowledge of the existence, as of the date
hereof, of any condition or event constituting a Default or Event of Default
[except as set forth on Attachment A hereto, which accurately describes the
nature of the conditions(s) or event(s) that constitute (a) Default(s) or (an)
Event(s) of Default and the actions which the Borrower (is taking)(is planning
to take) with respect to such condition(s) or event(s)] [;thus, to the best of
the undersigned’s knowledge, no Default or Event of Default exists](17).

 

2.             Schedule 1 attached hereto accurately and completely sets forth
the calculations required to establish whether there has been compliance with
Section 9.1. of the Credit Agreement.

 

3.             The representations and warranties of the Borrower and the other
Loan Parties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects, except to the extent such
representations or warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Credit Agreement or the other
Loan Documents.

 

IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of                       , 20    .

 

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(17)  Choose the one of the two preceding bracketed options that is applicable
and insert to complete.

 

2

--------------------------------------------------------------------------------


 

Schedule 1

 

[calculations to be attached]

 

3

--------------------------------------------------------------------------------